

115 HR 4760 IH: Securing America’s Future Act of 2018
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4760IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mr. Goodlatte (for himself, Mr. McCaul, Mr. Labrador, Ms. McSally, Mr. Sensenbrenner, and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and the Workforce, Homeland Security, Foreign Affairs, Ways and Means, Armed Services, Oversight and Government Reform, Agriculture, Transportation and Infrastructure, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the immigration laws and the homeland security laws, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Securing America’s Future Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Division A—Legal Immigration Reform
					Title I—Immigrant Visa Allocations and Priorities
					Sec. 1101. Family-sponsored immigration priorities.
					Sec. 1102. Elimination of diversity visa program.
					Sec. 1103. Employment-based immigration priorities.
					Sec. 1104. Waiver of rights by B visa nonimmigrants.
					Title II—Agricultural Worker Reform
					Sec. 2101. Short title.
					Sec. 2102. H–2C temporary agricultural work visa program.
					Sec. 2103. Admission of temporary H–2C workers.
					Sec. 2104. Mediation.
					Sec. 2105. Migrant and seasonal agricultural worker protection.
					Sec. 2106. Binding arbitration.
					Sec. 2107. Eligibility for health care subsidies and refundable tax credits; required health
			 insurance coverage.
					Sec. 2108. Study of establishment of an agricultural worker employment pool.
					Sec. 2109. Prevailing wage.
					Sec. 2110. Effective dates; sunset; regulations.
					Sec. 2111. Report on compliance and violations.
					Title III—Visa Security
					Sec. 3101. Cancellation of additional visas.
					Sec. 3102. Visa information sharing.
					Sec. 3103. Restricting waiver of visa interviews.
					Sec. 3104. Authorizing the Department of State to not interview certain ineligible visa applicants.
					Sec. 3105. Visa refusal and revocation.
					Sec. 3106. Petition and application processing for visas and immigration benefits.
					Sec. 3107. Fraud prevention.
					Sec. 3108. Visa ineligibility for spouses and children of drug traffickers.
					Sec. 3109. DNA testing.
					Sec. 3110. Access to NCIC criminal history database for diplomatic visas.
					Sec. 3111. Elimination of signed photograph requirement for visa applications.
					Sec. 3112. Additional fraud detection and prevention.
					Division B—Interior Immigration Enforcement
					Title I—Legal Workforce Act
					Sec. 1101. Short title.
					Sec. 1102. Employment eligibility verification process.
					Sec. 1103. Employment eligibility verification system.
					Sec. 1104. Recruitment, referral, and continuation of employment.
					Sec. 1105. Good faith defense.
					Sec. 1106. Preemption and States’ rights.
					Sec. 1107. Repeal.
					Sec. 1108. Penalties.
					Sec. 1109. Fraud and misuse of documents.
					Sec. 1110. Protection of Social Security Administration programs.
					Sec. 1111. Fraud prevention.
					Sec. 1112. Use of employment eligibility verification photo tool.
					Sec. 1113. Identity authentication employment eligibility verification pilot programs.
					Sec. 1114. Inspector General audits.
					Title II—Sanctuary Cities and State and Local Law Enforcement Cooperation
					Sec. 2201. Short title.
					Sec. 2202. State noncompliance with enforcement of immigration law.
					Sec. 2203. Clarifying the authority of ice detainers.
					Sec. 2204. Sarah and Grant’s law.
					Sec. 2205. Clarification of congressional intent.
					Sec. 2206. Penalties for illegal entry or presence.
					Title III—Criminal aliens
					Sec. 3301. Precluding admissibility of aliens convicted of aggravated felonies or other serious
			 offenses.
					Sec. 3302. Increased penalties barring the admission of convicted sex offenders failing to register
			 and requiring deportation of sex offenders failing to register.
					Sec. 3303. Grounds of inadmissibility and deportability for alien gang members.
					Sec. 3304. Inadmissibility and deportability of drunk drivers.
					Sec. 3305. Definition of aggravated felony.
					Sec. 3306. Precluding withholding of removal for aggravated felons.
					Sec. 3307. Protecting immigrants from convicted sex offenders.
					Sec. 3308. Clarification to crimes of violence and crimes involving moral turpitude.
					Sec. 3309. Detention of dangerous aliens.
					Sec. 3310. Timely repatriation.
					Sec. 3311. Illegal reentry.
					Title IV—Asylum Reform
					Sec. 4401. Clarification of intent regarding taxpayer-provided counsel.
					Sec. 4402. Credible fear interviews.
					Sec. 4403. Recording expedited removal and credible fear interviews.
					Sec. 4404. Safe third country.
					Sec. 4405. Renunciation of asylum status pursuant to return to home country.
					Sec. 4406. Notice concerning frivolous asylum applications.
					Sec. 4407. Anti-fraud investigative work product.
					Sec. 4408. Penalties for asylum fraud.
					Sec. 4409. Statute of limitations for asylum fraud.
					Sec. 4410. Technical amendments.
					Title V—Unaccompanied and Accompanied Alien Minors Apprehended Along the Border
					Sec. 5501. Repatriation of unaccompanied alien children.
					Sec. 5502. Special immigrant juvenile status for immigrants unable to reunite with either parent.
					Sec. 5503. Jurisdiction of asylum applications.
					Sec. 5504. Quarterly report to Congress.
					Sec. 5505. Biannual report to Congress.
					Sec. 5506. Clarification of standards for family detention.
					Division C—Border Enforcement
					Sec. 1100. Short title.
					Title I—Border Security
					Sec. 1101. Definitions.
					Subtitle A—Infrastructure and Equipment
					Sec. 1111. Strengthening the requirements for barriers along the southern border.
					Sec. 1112. Air and Marine Operations flight hours.
					Sec. 1113. Capability deployment to specific sectors and transit zone.
					Sec. 1114. U.S. Border Patrol activities.
					Sec. 1115. Border security technology program management.
					Sec. 1116. Reimbursement of States for deployment of the National Guard at the southern border.
					Sec. 1117. National Guard support to secure the southern border.
					Sec. 1118. Prohibitions on actions that impede border security on certain Federal land.
					Sec. 1119. Landowner and rancher security enhancement.
					Sec. 1120. Eradication of carrizo cane and salt cedar.
					Sec. 1121. Southern border threat analysis.
					Sec. 1122. Amendments to U.S. Customs and Border Protection.
					Sec. 1123. Agent and officer technology use.
					Sec. 1124. Integrated Border Enforcement Teams.
					Sec. 1125. Tunnel Task Forces.
					Sec. 1126. Pilot program on use of electromagnetic spectrum in support of border security
			 operations.
					Sec. 1127. Homeland security foreign assistance.
					Subtitle B—Personnel
					Sec. 1131. Additional U.S. Customs and Border Protection agents and officers.
					Sec. 1132. U.S. Customs and Border Protection retention incentives.
					Sec. 1133. Anti-Border Corruption Reauthorization Act.
					Sec. 1134. Training for officers and agents of U.S. Customs and Border Protection.
					Subtitle C—Grants
					Sec. 1141. Operation Stonegarden.
					Subtitle D—Authorization of Appropriations
					Sec. 1151. Authorization of appropriations.
					Title II—Emergency Port of Entry Personnel and Infrastructure Funding
					Sec. 2101. Ports of entry infrastructure.
					Sec. 2102. Secure communications.
					Sec. 2103. Border security deployment program.
					Sec. 2104. Pilot and upgrade of license plate readers at ports of entry.
					Sec. 2105. Non-intrusive inspection operational demonstration.
					Sec. 2106. Biometric exit data system.
					Sec. 2107. Sense of Congress on cooperation between agencies.
					Sec. 2108. Authorization of appropriations.
					Sec. 2109. Definition.
					Title III—Visa Security and Integrity
					Sec. 3101. Visa security.
					Sec. 3102. Electronic passport screening and biometric matching.
					Sec. 3103. Reporting of visa overstays.
					Sec. 3104. Student and exchange visitor information system verification.
					Sec. 3105. Social media review of visa applicants.
					Title IV—Transnational Criminal Organization Illicit Spotter Prevention and Elimination
					Sec. 4101. Short title.
					Sec. 4102. Unlawfully hindering immigration, border, and customs controls.
					Division D—Lawful Status for Certain Childhood Arrivals
					Sec. 1101. Definitions.
					Sec. 1102. Contingent nonimmigrant status for certain aliens who entered the United States as
			 minors.
					Sec. 1103. Administrative and judicial review.
					Sec. 1104. Penalties and signature requirements.
					Sec. 1105. Rulemaking.
					Sec. 1106. Statutory construction.
				
			ALegal Immigration Reform
			IImmigrant Visa Allocations and Priorities
				1101.Family-sponsored immigration priorities
 (a)Immediate relative redefinedSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended— (1)in subsection (b)(2)(A)—
 (A)in clause (i), by striking children, spouses, and parents of a citizen of the United States, except that, in the case of parents, such citizens shall be at least 21 years of age. and inserting children and spouse of a citizen of the United States.; and
 (B)in clause (ii), by striking such an immediate relative and inserting the immediate relative spouse of a United States citizen; (2)by striking subsection (c) and inserting the following:
							
								(c)Worldwide level of family-Sponsored immigrants
 (1)The worldwide level of family-sponsored immigrants under this subsection for a fiscal year is equal to 87,934 minus the number computed under paragraph (2).
 (2)The number computed under this paragraph for a fiscal year is the number of aliens who were paroled into the United States under section 212(d)(5) in the second preceding fiscal year who—
 (A)did not depart from the United States (without advance parole) within 365 days; and (B) (i)did not acquire the status of an alien lawfully admitted to the United States for permanent residence during the two preceding fiscal years; or
 (ii)acquired such status during such period under a provision of law (other than subsection (b)) that exempts adjustment to such status from the numerical limitation on the worldwide level of immigration under this section.; and
 (3)in subsection (f)— (A)in paragraph (2), by striking section 203(a)(2)(A) and inserting section 203(a);
 (B)by striking paragraph (3); (C)by redesignating paragraph (4) as paragraph (3); and
 (D)in paragraph (3), as redesignated, by striking (1) through (3) and inserting (1) and (2). (b)Family-Based visa preferencesSection 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) is amended to read as follows:
						
 (a)Spouses and minor children of permanent resident aliensFamily-sponsored immigrants described in this subsection are qualified immigrants who are the spouse or a child of an alien lawfully admitted for permanent residence. Such immigrants shall be allocated visas in accordance with the number computed under section 201(c)..
 (c)Aging outSection 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended— (1)by striking (a)(2)(A) each place such term appears and inserting (a)(2);
 (2)by amending paragraph (1) to read as follows:  (1)In generalSubject to paragraph (2), for purposes of subsections (a)(2) and (d), a determination of whether an alien satisfies the age requirement in the matter preceding subparagraph (A) of section 101(b)(1) shall be made using the age of the alien on the date on which a petition is filed with the Secretary of Homeland Security..
 (3)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; (4)by inserting after paragraph (1) the following:
							
 (2)LimitationNotwithstanding the age of an alien on the date on which a petition is filed, an alien who marries or turns 25 years of age prior to being issued a visa pursuant to subsection (a)(2) or (d), no longer satisfies the age requirement described in paragraph (1).; and
 (5)in paragraph (5), as so redesignated, by striking (3) and inserting (4). (d)Conforming amendments (1)Definition of v nonimmigrantSection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended by striking section 203(a)(2)(A) each place such term appears and inserting section 203(a).
 (2)Numerical limitation to any single foreign stateSection 202 of such Act (8 U.S.C. 1152) is amended— (A)in subsection (a)(4)—
 (i)by striking subparagraphs (A) and (B) and inserting the following:  (A)75 percent of family-sponsored immigrants not subject to per country limitationOf the visa numbers made available under section 203(a) in any fiscal year, 75 percent shall be issued without regard to the numerical limitation under paragraph (2).
										(B)Treatment of remaining 25 percent for countries subject to subsection (e)
 (i)In generalOf the visa numbers made available under section 203(a) in any fiscal year, 25 percent shall be available, in the case of a foreign state or dependent area that is subject to subsection (e) only to the extent that the total number of visas issued in accordance with subparagraph (A) to natives of the foreign state or dependent area is less than the subsection (e) ceiling.
 (ii)Subsection (e) ceiling definedIn clause (i), the term subsection (e) ceiling means, for a foreign state or dependent area, 77 percent of the maximum number of visas that may be made available under section 203(a) to immigrants who are natives of the state or area, consistent with subsection (e).; and
 (ii)by striking subparagraphs (C) and (D); and (B)in subsection (e)—
 (i)in paragraph (1), by adding and at the end; (ii)by striking paragraph (2);
 (iii)by redesignating paragraph (3) as paragraph (2); and (iv)in the undesignated matter after paragraph (2), as redesignated, by striking , respectively, and all that follows and inserting a period.
 (3)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended— (A)in subsection (a)(1)—
 (i)in subparagraph (A)(i), by striking to classification by reason of a relationship described in paragraph (1), (3), or (4) of section 203(a) or;
 (ii)in subparagraph (B)— (I)in clause (i), by redesignating the second subclause (I) as subclause (II); and
 (II)by striking 203(a)(2)(A) each place such terms appear and inserting 203(a); and (iii)in subparagraph (D)(i)(I), by striking a petitioner and all that follows through section 204(a)(1)(B)(iii). and inserting an individual younger than 21 years of age for purposes of adjudicating such petition and for purposes of admission as an immediate relative under section 201(b)(2)(A)(i) or a family-sponsored immigrant under section 203(a), as appropriate, notwithstanding the actual age of the individual.;
 (B)in subsection (f)(1), by striking , 203(a)(1), or 203(a)(3), as appropriate; and (C)by striking subsection (k).
 (4)Waivers of inadmissibilitySection 212 of such Act (8 U.S.C. 1182) is amended— (A)in subsection (a)(6)(E)(ii), by striking section 203(a)(2) and inserting section 203(a); and
 (B)in subsection (d)(11), by striking (other than paragraph (4) thereof). (5)Employment of v nonimmigrantsSection 214(q)(1)(B)(i) of such Act (8 U.S.C. 1184(q)(1)(B)(i)) is amended by striking section 203(a)(2)(A) each place such term appears and inserting section 203(a).
 (6)Definition of alien spouseSection 216(h)(1)(C) of such Act (8 U.S.C. 1186a(h)(1)(C)) is amended by striking section 203(a)(2) and inserting section 203(a). (7)Classes of deportable aliensSection 237(a)(1)(E)(ii) of such Act (8 U.S.C. 1227(a)(1)(E)(ii)) is amended by striking section 203(a)(2) and inserting section 203(a).
						(e)Creation of nonimmigrant classification for alien parents of adult united states citizens
 (1)In generalSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended— (A)in subparagraph (T)(ii)(III), by striking the period at the end and inserting a semicolon;
 (B)in subparagraph (U)(iii), by striking or at the end; (C)in subparagraph (V)(ii)(II), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following:  (W)Subject to section 214(s), an alien who is a parent of a citizen of the United States, if the citizen—
 (i)is at least 21 years of age; and (ii)has never received contingent nonimmigrant status under division D of the Securing America’s Future Act..
 (2)Conditions on admissionSection 214 of such Act (8 U.S.C. 1184) is amended by adding at the end the following:  (s) (1)The initial period of authorized admission for a nonimmigrant described in section 101(a)(15)(W) shall be 5 years, but may be extended by the Secretary of Homeland Security for additional 5-year periods if the United States citizen son or daughter of the nonimmigrant is still residing in the United States.
 (2)A nonimmigrant described in section 101(a)(15)(W)— (A)is not authorized to be employed in the United States; and
 (B)is not eligible for any Federal, State, or local public benefit. (3)Regardless of the resources of a nonimmigrant described in section 101(a)(15)(W), the United States citizen son or daughter who sponsored the nonimmigrant parent shall be responsible for the nonimmigrant’s support while the nonimmigrant resides in the United States.
 (4)An alien is ineligible to receive a visa or to be admitted into the United States as a nonimmigrant described in section 101(a)(15)(W) unless the alien provides satisfactory proof that the United States citizen son or daughter has arranged for health insurance coverage for the alien, at no cost to the alien, during the anticipated period of the alien’s residence in the United States..
						(f)Effective date; applicability
 (1)Effective dateThe amendments made by this section shall take effect on October 1, 2018. (2)Invalidity of certain petitions and applications (A)In generalNo person may file, and the Secretary of Homeland Security and the Secretary of State may not accept, adjudicate, or approve any petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) filed on or after the date of enactment of this Act seeking classification of an alien under section 201(b)(2)(A)(i) with respect to a parent of a United States citizen, or under section 203(a)(1), (2)(B), (3) or (4) of such Act (8 U.S.C. 1151(b)(2)(A)(i), 1153(a)(1), (2)(B), (3), or (4)). Any application for adjustment of status or an immigrant visa based on such a petition shall be invalid.
 (B)Pending petitionsNeither the Secretary of Homeland Security nor the Secretary of State may adjudicate or approve any petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) pending as of the date of enactment of this Act seeking classification of an alien under section 201(b)(2)(A)(i) with respect to a parent of a United States citizen, or under section 203(a)(1), (2)(B), (3) or (4) of such Act (8 U.S.C. 1151(b)(2)(A)(i), 1153(a)(1), (2)(B), (3), or (4)). Any application for adjustment of status or an immigrant visa based on such a petition shall be invalid.
							(3)Applicability to waitlisted applicants
 (A)In generalNotwithstanding the amendments made by this section, an alien with regard to whom a petition or application for status under paragraph (1), (2)(B), (3) or (4) of section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)), as in effect on September 30, 2018, was approved prior to the date of the enactment of this Act, may be issued a visa pursuant to that paragraph in accordance with the availability of visas under subparagraph (B).
 (B)Availability of visasVisas may be issued to beneficiaries of approved petitions under each category described in subparagraph (A), but only until such time as the number of visas that would have been allocated to that category in fiscal year 2019, notwithstanding the amendments made by this section, have been issued. When the number of visas described in the previous sentence have been issued for each category described in subparagraph (A), no additional visas may be issued for that category.
							1102.Elimination of diversity visa program
 (a)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by striking subsection (c).
					(b)Technical and conforming amendments
 (1)Immigration and nationality actThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (A)in section 101(a)(15)(V), by striking section 203(d) and inserting section 203(c);
 (B)in section 201— (i)in subsection (a)—
 (I)in paragraph (1), by adding and at the end; and (II)by striking paragraph (3); and
 (ii)by striking subsection (e); (C)in section 203—
 (i)in subsection (b)(2)(B)(ii)(IV), by striking section 203(b)(2)(B) each place such term appears and inserting clause (i); (ii)by redesignating subsections (d), (e), (f), (g), and (h) as subsections (c), (d), (e), (f), and (g), respectively;
 (iii)in subsection (c), as redesignated, by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); (iv)in subsection (d), as redesignated—
 (I)by striking paragraph (2); and (II)by redesignating paragraph (3) as paragraph (2);
 (v)in subsection (e), as redesignated, by striking subsection (a), (b), or (c) of this section and inserting subsection (a) or (b); (vi)in subsection (f), as redesignated, by striking subsections (a), (b), and (c) and inserting subsections (a) and (b); and
 (vii)in subsection (g), as redesignated— (I)by striking (d) each place such term appears and inserting (c); and
 (II)in paragraph (2)(B), by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); (D)in section 204—
 (i)in subsection (a)(1), by striking subparagraph (I); (ii)in subsection (e), by striking subsection (a), (b), or (c) of section 203 and inserting subsection (a) or (b) of section 203; and
 (iii)in subsection (l)(2)— (I)in subparagraph (B), by striking section 203 (a) or (d) and inserting subsection (a) or (c) of section 203; and
 (II)in subparagraph (C), by striking section 203(d) and inserting section 203(c); (E)in section 214(q)(1)(B)(i), by striking section 203(d) and inserting section 203(c);
 (F)in section 216(h)(1), in the undesignated matter following subparagraph (C), by striking section 203(d) and inserting section 203(c); and (G)in section 245(i)(1)(B), by striking section 203(d) and inserting section 203(c).
 (2)Immigrant investor pilot programSection 610(d) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (Public Law 102–395) is amended by striking section 203(e) of such Act (8 U.S.C. 1153(e)) and inserting section 203(d) of such Act (8 U.S.C. 1153(d)).
 (c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year beginning on or after the date of the enactment of this Act.
					1103.Employment-based immigration priorities
 (a)Increase in visas for skilled workersThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)in section 201(d)(1)(A), by striking 140,000 and inserting 195,000; and
 (2)in section 203(b)— (A)in paragraph (1), by striking 28.6 percent of such worldwide level and inserting 58,374;
 (B)in paragraphs (2) and (3), by striking 28.6 percent of such worldwide level each place it appears and inserting 58,373; and (C)by striking 7.1 percent of such worldwide level each place it appears and inserting 9,940.
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the first day of fiscal year 2019 and shall apply to the visas made available in that and subsequent fiscal years.
 1104.Waiver of rights by B visa nonimmigrantsSection 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)) is amended by adding before the semicolon at the end the following: , and who has waived any right to review or appeal of an immigration officer’s determination as to the admissibility of the alien at the port of entry into the United States, or to contest, other than on the basis of an application for asylum, any action for removal of the alien.
				IIAgricultural Worker Reform
 2101.Short titleThis title may be cited as— (1)the Agricultural Guestworker Act; or
 (2)the AG Act. 2102.H–2C temporary agricultural work visa program (a)In generalSection 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended by striking ; or (iii) and inserting , or (c) having a residence in a foreign country which he has no intention of abandoning who is coming temporarily to the United States to perform agricultural labor or services; or (iii).
 (b)DefinitionSection 101(a) of such Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:  (53)The term agricultural labor or services has the meaning given such term by the Secretary of Agriculture in regulations and includes—
 (A)agricultural labor as defined in section 3121(g) of the Internal Revenue Code of 1986; (B)agriculture as defined in section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f));
 (C)the handling, planting, drying, packing, packaging, processing, freezing, or grading prior to delivery for storage of any agricultural or horticultural commodity in its unmanufactured state;
 (D)all activities required for the preparation, processing or manufacturing of a product of agriculture (as such term is defined in such section 3(f)) for further distribution;
 (E)forestry-related activities; (F)aquaculture activities; and
 (G)the primary processing of fish or shellfish, except that in regard to labor or services consisting of meat or poultry processing, the term agricultural labor or services only includes the killing of animals and the breakdown of their carcasses..
					2103.Admission of temporary H–2C workers
 (a)Procedure for admissionChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 218 the following:
						
							218A.Admission of temporary H–2C workers
 (a)DefinitionsIn this section and section 218B: (1)DisplaceThe term displace means to lay off a United States worker from the job for which H–2C workers are sought.
 (2)JobThe term job refers to all positions with an employer that— (A)involve essentially the same responsibilities;
 (B)are held by workers with substantially equivalent qualifications and experience; and (C)are located in the same place or places of employment.
 (3)EmployerThe term employer includes a single or joint employer, including an association acting as a joint employer with its members, who hires workers to perform agricultural labor or services.
 (4)Forestry-related activitiesThe term forestry-related activities includes tree planting, timber harvesting, logging operations, brush clearing, vegetation management, herbicide application, the maintenance of rights-of-way (including for roads, trails, and utilities), regardless of whether such right-of-way is on forest land, and the harvesting of pine straw.
 (5)H–2C workerThe term H–2C worker means a nonimmigrant described in section 101(a)(15)(H)(ii)(c). (6)Lay off (A)In generalThe term lay off—
 (i)means to cause a worker’s loss of employment, other than through a discharge for inadequate performance, violation of workplace rules, cause, voluntary departure, voluntary retirement, or the expiration of a grant or contract (other than a temporary employment contract entered into in order to evade a condition described in paragraph (4) of subsection (b)); and
 (ii)does not include any situation in which the worker is offered, as an alternative to such loss of employment, a similar position with the same employer at equivalent or higher wages and benefits than the position from which the employee was discharged, regardless of whether or not the employee accepts the offer.
 (B)ConstructionNothing in this paragraph is intended to limit an employee’s rights under a collective bargaining agreement or other employment contract.
 (7)United States workerThe term United States worker means any worker who is— (A)a citizen or national of the United States; or
 (B)an alien who is lawfully admitted for permanent residence, is admitted as a refugee under section 207, or is granted asylum under section 208.
 (8)Special procedures industryThe term special procedures industry includes sheepherding, goat herding, and the range production of livestock, itinerant commercial beekeeping and pollination, itinerant animal shearing, and custom combining and harvesting.
 (b)PetitionAn employer that seeks to employ aliens as H–2C workers under this section shall file with the Secretary of Homeland Security a petition attesting to the following:
 (1)Offer of employmentThe employer will offer employment to the aliens on a contractual basis as H–2C workers under this section for a specific period of time during which the aliens may not work on an at-will basis (as provided for in section 218B), and such contract shall only be required to include a description of each place of employment, period of employment, wages and other benefits to be provided, and the duties of the positions.
									(2)Temporary labor or services
 (A)In generalThe employer is seeking to employ a specific number of H–2C workers on a temporary basis and will provide compensation to such workers at a wage rate no less than that set forth in subsection (k)(2).
 (B)DefinitionFor purposes of this paragraph, a worker is employed on a temporary basis if the employer intends to employ the worker for no longer than the time period set forth in subsection (n)(1) (subject to the exceptions in subsection (n)(3)).
 (3)Benefits, wages, and working conditionsThe employer will provide, at a minimum, the benefits, wages, and working conditions required by subsection (k) to all workers employed in the job for which the H–2C workers are sought.
 (4)Nondisplacement of united states workersThe employer did not displace and will not displace United States workers employed by the employer during the period of employment of the H–2C workers and during the 30-day period immediately preceding such period of employment in the job for which the employer seeks approval to employ H–2C workers.
									(5)Recruitment
 (A)In generalThe employer— (i)conducted adequate recruitment before filing the petition; and
 (ii)was unsuccessful in locating sufficient numbers of willing and qualified United States workers for the job for which the H–2C workers are sought.
 (B)Other requirementsThe recruitment requirement under subparagraph (A) is satisfied if the employer places a local job order with the State workforce agency serving each place of employment, except that nothing in this subparagraph shall require the employer to file an interstate job order under section 653 of title 20, Code of Federal Regulations. The State workforce agency shall post the job order on its official agency website for a minimum of 30 days and not later than 3 days after receipt using the employment statistics system authorized under section 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2). The Secretary of Labor shall include links to the official Web sites of all State workforce agencies on a single webpage of the official Web site of the Department of Labor.
 (C)End of recruitment requirementThe requirement to recruit United States workers for a job shall terminate on the first day that work begins for the H–2C workers.
 (6)Offers to United States workersThe employer has offered or will offer the job for which the H–2C workers are sought to any eligible United States workers who—
 (A)apply; (B)are qualified for the job; and
 (C)will be available at the time, at each place, and for the duration, of need. This requirement shall not apply to United States workers who apply for the job on or after the first day that work begins for the H–2C workers.(7)Provision of insuranceIf the job for which the H–2C workers are sought is not covered by State workers’ compensation law, the employer will provide, at no cost to the workers unless State law provides otherwise, insurance covering injury and disease arising out of, and in the course of, the workers’ employment, which will provide benefits at least equal to those provided under the State workers compensation law for comparable employment.
 (8)Strike or lockoutThe job that is the subject of the petition is not vacant because the former workers in that job are on strike or locked out in the course of a labor dispute.
 (c)Public examinationNot later than 1 working day after the date on which a petition under this section is filed, the employer shall make the petition available for public examination, at the employer’s principal place of employment.
								(d)List
 (1)In generalThe Secretary of Homeland Security shall maintain a list of the petitions filed under this subsection, which shall—
 (A)be sorted by employer; and (B)include the number of H–2C workers sought, the wage rate, the period of employment, each place of employment, and the date of need for each alien.
 (2)AvailabilityThe Secretary of Homeland Security shall make the list available for public examination. (e)Petitioning for admission (1)Consideration of petitionsFor petitions filed and considered under this subsection—
 (A)the Secretary of Homeland Security may not require such petition to be filed more than 28 days before the first date the employer requires the labor or services of H–2C workers;
 (B)within the appropriate time period under subparagraph (C) or (D), the Secretary of Homeland Security shall—
 (i)approve the petition; (ii)reject the petition; or
 (iii)determine that the petition is incomplete or obviously inaccurate or that the employer has not complied with the requirements of subsection (b)(5)(A)(i) (which the Secretary can ascertain by verifying whether the employer has placed a local job order as provider for in subsection (b)(5)(B));
 (C)if the Secretary determines that the petition is incomplete or obviously inaccurate, or that the employer has not complied with the requirements of subsection (b)(5)(A)(i) (which the Secretary can ascertain by verifying whether the employer has placed a local job order as provider for in subsection (b)(5)(B)), the Secretary shall—
 (i)within 5 business days of receipt of the petition, notify the petitioner of the deficiencies to be corrected by means ensuring same or next day delivery; and
 (ii)within 5 business days of receipt of the corrected petition, approve or reject the petition and provide the petitioner with notice of such action by means ensuring same or next day delivery; and
 (D)if the Secretary does not determine that the petition is incomplete or obviously inaccurate, the Secretary shall not later than 10 business days after the date on which such petition was filed, either approve or reject the petition and provide the petitioner with notice of such action by means ensuring same or next day delivery.
 (2)AccessBy filing an H–2C petition, the petitioner and each employer (if the petitioner is an association that is a joint employer of workers who perform agricultural labor or services) consent to allow access to each place of employment to the Department of Agriculture and the Department of Homeland Security for the purpose of investigations and audits to determine compliance with the immigration laws (as defined in section 101(a)(17)).
									(f)Roles of agricultural associations
 (1)Treatment of associations acting as employersIf an association is a joint employer of workers who perform agricultural labor or services, H–2C workers may be transferred among its members to perform the agricultural labor or services on a temporary basis for which the petition was approved.
									(2)Treatment of violations
 (A)Individual memberIf an individual member of an association that is a joint employer commits a violation described in paragraph (2) or (3) of subsection (i) or subsection (j)(1), the Secretary of Agriculture shall invoke penalties pursuant to subsections (i) and (j) against only that member of the association unless the Secretary of Agriculture determines that the association participated in, had knowledge of, or had reason to know of the violation.
 (B)Association of agricultural employersIf an association that is a joint employer commits a violation described in subsections (i)(2) and (3) or (j)(1), the Secretary of Agriculture shall invoke penalties pursuant to subsections (i) and (j) against only the association and not any individual members of the association, unless the Secretary determines that the member participated in the violation.
 (g)Expedited administrative appealsThe Secretary of Homeland Security shall promulgate regulations to provide for an expedited procedure for the review of a denial of a petition under this section by the Secretary. At the petitioner’s request, the review shall include a de novo administrative hearing at which new evidence may be introduced.
 (h)FeesThe Secretary of Homeland Security shall require, as a condition of approving the petition, the payment of a fee to recover the reasonable cost of processing the petition.
								(i)Enforcement
 (1)Investigations and auditsThe Secretary of Agriculture shall be responsible for conducting investigations and audits, including random audits, of employers to ensure compliance with the requirements of the H–2C program. All monetary fines levied against employers shall be paid to the Department of Agriculture and used to enhance the Department of Agriculture’s investigative and auditing abilities to ensure compliance by employers with their obligations under this section.
 (2)ViolationsIf the Secretary of Agriculture finds, after notice and opportunity for a hearing, a failure to fulfill an attestation required by this subsection, or a material misrepresentation of a material fact in a petition under this subsection, the Secretary—
 (A)may impose such administrative remedies (including civil money penalties in an amount not to exceed $1,000 per violation) as the Secretary determines to be appropriate; and
 (B)may disqualify the employer from the employment of H–2C workers for a period of 1 year. (3)Willful violationsIf the Secretary of Agriculture finds, after notice and opportunity for a hearing, a willful failure to fulfill an attestation required by this subsection, or a willful misrepresentation of a material fact in a petition under this subsection, the Secretary—
 (A)may impose such administrative remedies (including civil money penalties in an amount not to exceed $5,000 per violation, or not to exceed $15,000 per violation if in the course of such failure or misrepresentation the employer displaced one or more United States workers employed by the employer during the period of employment of H–2C workers or during the 30-day period immediately preceding such period of employment) in the job the H–2C workers are performing as the Secretary determines to be appropriate;
 (B)may disqualify the employer from the employment of H–2C workers for a period of 2 years; (C)may, for a subsequent failure to fulfill an attestation required by this subsection, or a misrepresentation of a material fact in a petition under this subsection, disqualify the employer from the employment of H–2C workers for a period of 5 years; and
 (D)may, for a subsequent willful failure to fulfill an attestation required by this subsection, or a willful misrepresentation of a material fact in a petition under this subsection, permanently disqualify the employer from the employment of H–2C workers.
										(j)Failure To pay wages or required benefits
 (1)In generalIf the Secretary of Agriculture finds, after notice and opportunity for a hearing, that the employer has failed to provide the benefits, wages, and working conditions that the employer has attested that it would provide under this subsection, the Secretary shall require payment of back wages, or such other required benefits, due any United States workers or H–2C workers employed by the employer.
 (2)AmountThe back wages or other required benefits described in paragraph (1)— (A)shall be equal to the difference between the amount that should have been paid and the amount that was paid to such workers; and
 (B)shall be distributed to the workers to whom such wages or benefits are due. (k)Minimum wages, benefits, and working conditions (1)Preferential treatment of H–2C workers prohibited (A)In generalEach employer seeking to hire United States workers for the job the H–2C workers will perform shall offer such United States workers not less than the same benefits, wages, and working conditions that the employer will provide to the H–2C workers. No job offer may impose on United States workers any restrictions or obligations which will not be imposed on H–2C workers.
 (B)InterpretationEvery interpretation and determination made under this section or under any other law, regulation, or interpretative provision regarding the nature, scope, and timing of the provision of these and any other benefits, wages, and other terms and conditions of employment shall be made so that—
 (i)the services of workers to their employers and the employment opportunities afforded to workers by the employers, including those employment opportunities that require United States workers or H–2C workers to travel or relocate in order to accept or perform employment—
 (I)mutually benefit such workers, as well as their families, and employers; and (II)principally benefit neither employer nor employee; and
 (ii)employment opportunities within the United States benefit the United States economy. (2)Required wages (A)In generalEach employer petitioning for H–2C workers under this subsection (other than in the case of workers who will perform agricultural labor or services consisting of meat or poultry processing) will offer the H–2C workers, during the period of authorized employment as H–2C workers, wages that are at least the greatest of—
 (i)the applicable State or local minimum wage; (ii)115 percent of the Federal minimum wage, or 150 percent of the Federal minimum wage; or
 (iii)the actual wage level paid by the employer to all other individuals in the job. (B)Special rules (i)Alternate wage payment systemsAn employer can utilize a piece rate or other alternative wage payment system so long as the employer guarantees each worker a wage rate that equals or exceeds the amount required under subparagraph (A) for the total hours worked in each pay period. Compensation from a piece rate or other alternative wage payment system shall include time spent during rest breaks, moving from job to job, clean up, or any other nonproductive time, provided that such time does not exceed 20 percent of the total hours in the work day.
 (ii)Meat or poultry processingEach employer petitioning for H–2C workers under this subsection who will perform agricultural labor or services consisting of meat or poultry processing will offer the H–2C workers, during the period of authorized employment as H–2C workers, wages that are at least the greatest of—
 (I)the applicable State or local minimum wage; (II)115 percent of the Federal minimum wage;
 (III)the prevailing wage level for the occupational classification in the area of employment; or (IV)the actual wage level paid by the employer to all other individuals in the job.
												(3)Employment guarantee
										(A)In general
 (i)RequirementEach employer petitioning for workers under this subsection shall guarantee to offer the H–2C workers and United States workers performing the same job employment for the hourly equivalent of not less than 50 percent of the work hours set forth in the work contract.
 (ii)Failure to meet guaranteeIf an employer affords the United States workers or the H–2C workers less employment than that required under this subparagraph, the employer shall pay such workers the amount which the workers would have earned if the workers had worked for the guaranteed number of hours.
 (B)Calculation of hoursAny hours which workers fail to work, up to a maximum of the number of hours specified in the work contract for a work day, when the workers have been offered an opportunity to do so, and all hours of work actually performed (including voluntary work in excess of the number of hours specified in the work contract in a work day) may be counted by the employer in calculating whether the period of guaranteed employment has been met.
 (C)LimitationIf the workers abandon employment before the end of the work contract period, or are terminated for cause, the workers are not entitled to the 50 percent guarantee described in subparagraph (A).
										(D)Termination of employment
 (i)In generalIf, before the expiration of the period of employment specified in the work contract, the services of the workers are no longer required due to any form of natural disaster, including flood, hurricane, freeze, earthquake, fire, drought, plant or animal disease, pest infestation, regulatory action, or any other reason beyond the control of the employer before the employment guarantee in subparagraph (A) is fulfilled, the employer may terminate the workers’ employment.
 (ii)RequirementsIf a worker’s employment is terminated under clause (i), the employer shall— (I)fulfill the employment guarantee in subparagraph (A) for the work days that have elapsed during the period beginning on the first work day and ending on the date on which such employment is terminated;
 (II)make efforts to transfer the worker to other comparable employment acceptable to the worker; and (III)not later than 72 hours after termination, notify the Secretary of Agriculture of such termination and stating the nature of the contract impossibility.
 (l)NondelegationThe Department of Agriculture and the Department of Homeland Security shall not delegate their investigatory, enforcement, or administrative functions relating to this section or section 218B to other agencies or departments of the Federal Government.
 (m)Compliance with bio-Security protocolsExcept in the case of an imminent threat to health or safety, any personnel from a Federal agency or Federal grantee seeking to determine the compliance of an employer with the requirements of this section or section 218B shall, when visiting such employer’s place of employment, make their presence known to the employer and sign-in in accordance with reasonable bio-security protocols before proceeding to any other area of the place of employment.
								(n)Limitation on H–2C workers’ stay in status
 (1)Maximum periodThe maximum continuous period of authorized status as an H–2C worker (including any extensions) is 18 months for workers employed in a job that is of a temporary or seasonal nature. For H–2C workers employed in a job that is not of a temporary or seasonal nature, the initial maximum continuous period of authorized status is 36 months and subsequent maximum continuous periods of authorized status are 18 months.
 (2)Requirement to remain outside the united statesIn the case of H–2C workers who were employed in a job of a temporary or seasonal nature whose maximum continuous period of authorized status as H–2C workers (including any extensions) have expired, the aliens may not again be eligible to be H–2C workers until they remain outside the United States for a continuous period equal to at least 1/12 of the duration of their previous period of authorized status an H–2C workers. For H–2C workers who were employed in a job not of a temporary or seasonal nature whose maximum continuous period of authorized status as H–2C workers (including any extensions) have expired, the aliens may not again be eligible to be H–2C workers until they remain outside the United States for a continuous period equal to at least the lesser of 1/12 of the duration of their previous period of authorized status as H–2C workers or 45 days.
									(3)Exceptions
 (A)The Secretary of Homeland Security shall deduct absences from the United States that take place during an H–2C worker’s period of authorized status from the period that the alien is required to remain outside the United States under paragraph (2), if the alien or the alien’s employer requests such a deduction, and provides clear and convincing proof that the alien qualifies for such a deduction. Such proof shall consist of evidence such as arrival and departure records, copies of tax returns, and records of employment abroad.
 (B)There is no maximum continuous period of authorized status as set forth in paragraph (1) or a requirement to remain outside the United States as set forth in paragraph (2) for H–2C workers employed as a sheepherder, goatherder, in the range production of livestock, or who return to the workers’ permanent residence outside the United States each day.
										(o)Period of Admission
 (1)In generalIn addition to the maximum continuous period of authorized status, workers’ authorized period of admission shall include—
 (A)a period of not more than 7 days prior to the beginning of authorized employment as H–2C workers for the purpose of travel to the place of employment; and
 (B)a period of not more than 14 days after the conclusion of their authorized employment for the purpose of departure from the United States or a period of not more than 30 days following the employment for the purpose of seeking a subsequent offer of employment by an employer pursuant to a petition under this section (or pursuant to at-will employment under section 218B during such times as that section is in effect) if they have not reached their maximum continuous period of authorized employment under subsection (n) (subject to the exceptions in subsection (n)(3)) unless they accept subsequent offers of employment as H–2C workers or are otherwise lawfully present.
 (2)Failure to departH–2C workers who do not depart the United States within the periods referred to in paragraph (1) will be considered to have failed to maintain nonimmigrant status as H–2C workers and shall be subject to removal under section 237(a)(1)(C)(i). Such aliens shall be considered to be inadmissible pursuant to section 212(a)(9)(B)(i) for having been unlawfully present, with the aliens considered to have been unlawfully present for 181 days as of the 15th day following their period of employment for the purpose of departure or as of the 31st day following their period of employment for the purpose of seeking subsequent offers of employment.
									(p)Abandonment of employment
 (1)Report by employerNot later than 72 hours after an employer learns of the abandonment of employment by H–2C workers before the conclusion of their work contracts, the employer shall notify the Secretary of Agriculture and the Secretary of Homeland Security of such abandonment.
 (2)Replacement of aliensAn employer may designate eligible aliens to replace H–2C workers who abandon employment notwithstanding the numerical limitation found in section 214(g)(1)(C).
									(q)Change to H–2C status
 (1)WaiverIn the case of an alien described in paragraph (4), the Secretary of Homeland Security shall waive the ground of inadmissibility under paragraphs (6)(C) and (9)(B) of section 212(a) with respect to conduct that occurred prior to the alien first receiving status as an H–2C worker, solely in order to provide the alien with such status.
 (2)Alien describedAn alien described in this paragraph is an alien who— (A)was unlawfully present in the United States on October 23, 2017;
 (B)performed agricultural labor or services in the United States for at least 5.75 hours during each of at least 180 days during the 2-year period ending on October 23, 2017; and
 (C)has departed the United States within 180 days of the issuance of final rules carrying out the AG Act, and remains outside the United States.
										(r)Trust fund To assure worker return
 (1)EstablishmentThere is established in the Treasury of the United States a trust fund (in this section referred to as the Trust Fund) for the purpose of providing a monetary incentive for H–2C workers to return to their country of origin upon expiration of their visas.
									(2)Withholding of wages; payment into the trust fund
 (A)In generalNotwithstanding the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) and State and local wage laws, all employers of H–2C workers shall withhold from the wages of all H–2C workers other than those employed as sheepherders, goatherders, in the range production of livestock, or who return to the their permanent residence outside the United States each day, an amount equivalent to 10 percent of the gross wages of each worker in each pay period and, on behalf of each worker, transfer such withheld amount to the Trust Fund.
 (B)Jobs that are not of a temporary or seasonal natureEmployers of H–2C workers employed in jobs that are not of a temporary or seasonal nature, other than those employed as a sheepherder, goatherder, or in the range production of livestock, shall also pay into the Trust Fund an amount equivalent to the Federal tax on the wages paid to H–2C workers that the employer would be obligated to pay under chapters 21 and 23 of the Internal Revenue Code of 1986 had the H–2C workers been subject to such chapters.
 (3)Distribution of fundsAmounts paid into the Trust Fund on behalf of an H–2C worker, and held pursuant to paragraph (2)(A) and interest earned thereon, shall be transferred from the Trust Fund to the Secretary of Homeland Security, who shall distribute them to the worker if the worker—
 (A)applies to the Secretary of Homeland Security (or the designee of the Secretary) for payment within 120 days of the expiration of the alien’s last authorized stay in the United States as an H–2C worker, for which they seek amounts from the Trust Fund;
 (B)establishes to the satisfaction of the Secretary of Homeland Security that they have complied with the terms and conditions of the H–2C program;
 (C)once approved by the Secretary of Homeland Security for payment, physically appears at a United States embassy or consulate in the worker’s home country; and
 (D)establishes their identity to the satisfaction of the Secretary of Homeland Security. (4)Administrative expensesThe amounts paid into the Trust Fund and held pursuant to paragraph (2)(B), and interest earned thereon, shall be distributed annually to the Secretary of Agriculture and the Secretary of Homeland Security in amounts proportionate to the expenses incurred by such officials in the administration and enforcement of the terms of the H–2C program.
 (5)Law enforcementNotwithstanding any other provision of law, amounts paid into the Trust Fund under paragraph (2), and interest earned thereon, that are not needed to carry out paragraphs (3) and (4) shall, to the extent provided in advance in appropriations Acts, be made available until expended without fiscal year limitation to the Secretary of Homeland Security to apprehend, detain, and remove aliens inadmissible to or deportable from the United States.
									(6)Investment of trust fund
 (A)In generalIt shall be the duty of the Secretary of the Treasury to invest such portion of the Trust Fund as is not, in the Secretary’s judgment, required to meet current withdrawals. Such investments may be made only in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.
 (B)Credits to trust fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Trust Fund shall be credited to and form a part of the Trust Fund.
 (C)Report to CongressIt shall be the duty of the Secretary of the Treasury to hold the Trust Fund, and (after consultation with the Secretary of Homeland Security) to report to the Congress each year on the financial condition and the results of the operations of the Trust Fund during the preceding fiscal year and on its expected condition and operations during the next fiscal year. Such report shall be printed as both a House and a Senate document of the session of the Congress in which the report is made.
										(s)Procedures for special procedures industries
 (1)Work locationsThe Secretary of Homeland Security shall permit an employer in a Special Procedures Industry that does not operate at a single fixed place of employment to provide, as part of its petition, a list of places of employment, which—
 (A)may include an itinerary; and (B)may be subsequently amended at any time by the employer, after notice to the Secretary.
 (2)WagesNotwithstanding subsection (k)(2), the Secretary of Agriculture may establish monthly, weekly, or biweekly wage rates for occupations in a Special Procedures Industry for a State or other geographic area. For an employer in a Special Procedures Industry that typically pays a monthly wage, the Secretary shall require that H–2C workers be paid not less frequently than monthly and at a rate no less than the legally required monthly cash wage in an amount as re-determined annually by the Secretary.
 (3)Allergy limitationAn employer engaged in the commercial beekeeping or pollination services industry may require that job applicants be free from bee-related allergies, including allergies to pollen and bee venom..
 (b)At-Will employmentChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 218A (as inserted by subsection (a) of this section) the following:
						
							218B.At-will employment of temporary H–2C workers
 (a)In generalAn employer that is designated as a registered agricultural employer pursuant to subsection (c) may employ aliens as H–2C workers. However, an H–2C worker may only perform labor or services pursuant to this section if the worker is already lawfully present in the United States as an H–2C worker, having been admitted or otherwise provided nonimmigrant status pursuant to section 218A, and has completed the period of employment specified in the job offer the worker accepted pursuant to section 218A or the employer has terminated the worker’s employment pursuant to section 218A(k)(3)(D)(i). An H–2C worker who abandons the employment which was the basis for admission or status pursuant to section 218A may not perform labor or services pursuant to this section until the worker has returned to their home country, been readmitted as an H–2C worker pursuant to section 218A and has completed the period of employment specified in the job offer the worker accepted pursuant to section 218A or the employer has terminated the worker’s employment pursuant to section 218A(k)(3)(D)(i).
 (b)Period of stayH–2C workers performing at-will labor or services for a registered agricultural employer are subject to the period of admission, limitation of stay in status, and requirement to remain outside the United States contained in subsections (o) and (n) of section 218A, except that subsection (n)(3)(A) does not apply.
 (c)Registered agricultural employersThe Secretary of Agriculture shall establish a process to accept and adjudicate applications by employers to be designated as registered agricultural employers. The Secretary shall require, as a condition of approving the application, the payment of a fee to recover the reasonable cost of processing the application. The Secretary shall designate an employer as a registered agricultural employer if the Secretary determines that the employer—
 (1)employs (or plans to employ) individuals who perform agricultural labor or services; (2)has not been subject to debarment from receiving temporary agricultural labor certifications pursuant to section 101(a)(15)(H)(ii)(a) within the last three years;
 (3)has not been subject to disqualification from the employment of H–2C workers within the last five years;
 (4)agrees to, if employing H–2C workers pursuant to this section, fulfill the attestations contained in section 218A(b) as if it had submitted a petition making those attestations (excluding subsection (k)(3) of such section) and not to employ H–2C workers who have reached their maximum continuous period of authorized status under section 218A(n) (subject to the exceptions contained in section 218A(n)(3)) or if the workers have complied with the terms of section 218A(n)(2); and
 (5)agrees to notify the Secretary of Agriculture and the Secretary of Homeland Security each time it employs H–2C workers pursuant to this section within 72 hours of the commencement of employment and within 72 hours of the cessation of employment.
 (d)Length of designationAn employer’s designation as a registered agricultural employer shall be valid for 3 years, and the Secretary may extend such designation for additional 3-year terms upon the reapplication of the employer. The Secretary shall revoke a designation before the expiration of its 3-year term if the employer is subject to disqualification from the employment of H–2C workers subsequent to being designated as a registered agricultural employer.
 (e)EnforcementThe Secretary of Agriculture shall be responsible for conducting investigations and audits, including random audits, of employers to ensure compliance with the requirements of this section. All monetary fines levied against employers shall be paid to the Department of Agriculture and used to enhance the Department of Agriculture’s investigatory and audit abilities to ensure compliance by employers with their obligations under this section and section 218A. The Secretary of Agriculture’s enforcement powers and an employer’s liability described in subsections (i) through (j) of section 218A are applicable to employers employing H–2C workers pursuant to this section..
 (c)Prohibition on family membersSection 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended by striking him; at the end and inserting him, except that no spouse or child may be admitted under clause (ii)(c);.
 (d)Numerical capSection 214(g)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)) is amended— (1)in subparagraph (A), by striking or at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
							
 (C)under section 101(a)(15)(H)(ii)(c)— (i)except as otherwise provided under this subparagraph, may not exceed 40,000 for aliens issued visas or otherwise provided nonimmigrant status under such section for the purpose of performing agricultural labor or services consisting or meat or poultry processing;
 (ii)except as otherwise provided under this subparagraph, may not exceed 410,000 for aliens issued visas or otherwise provided nonimmigrant status under such section for the purpose of performing agricultural labor or services other than agricultural labor or services consisting of meat or poultry processing;
 (iii)if the base allocation under clause (i) or (ii) is exhausted during any fiscal year, the base allocation under such clause for that and subsequent fiscal years shall be increased by the lesser of 10 percent or a percentage representing the number of petitioned-for aliens (as a percentage of the base allocation) who would be eligible to be issued visas or otherwise provided nonimmigrant status described in that clause during that fiscal year but for the base allocation being exhausted, and if the increased base allocation is itself exhausted during a subsequent fiscal year, the base allocation for that and subsequent fiscal years shall be further increased by the lesser of 10 percent or a percentage representing the number of petitioned-for aliens (as a percentage of the increased base allocation) who would be eligible to be issued visas or otherwise provided nonimmigrant status described in that clause during that fiscal year but for the increased base allocation being exhausted (subject to clause (iv));
 (iv)if the base allocation under clause (i) or (ii) is not exhausted during any fiscal year, the base allocation under such clause for subsequent fiscal years shall be decreased by the greater of 5 percent or a percentage representing the unutilized portion of the base allocation (as a percentage of the base allocation) during that fiscal year, and if in a subsequent fiscal year the decreased base allocation is itself not exhausted, the base allocation for fiscal years subsequent to that fiscal year shall be further decreased by the greater of 5 percent or a percentage representing the unutilized portion of the decreased base allocation (as a percentage of the decreased base allocation) during that fiscal year (subject to clause (iii) and except that the base allocations under clauses (ii) shall not fall below 410,000);
 (v)the numerical limitations under this subparagraph shall not apply to any alien— (I)who—
 (aa)was physically present in the United States on October 23, 2017; and (bb)performed agricultural labor or services in the United States for at least 5.75 hours during each of at least 180 days during the 2-year period ending on October 23, 2017; or
 (II)who has previously been issued a visa or otherwise provided nonimmigrant status pursuant to subclause (a) or (b) of section 101(a)(15)(H)(ii), but only to the extent that the alien is being petitioned for by an employer pursuant to section 218A(b) who previously employed the alien pursuant to subclause (a) or (b) of section 101(a)(15)(H)(ii) beginning no later than October 23, 2017..
 (e)IntentSection 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking section 101(a)(15)(H)(i) except subclause (b1) of such section and inserting clause (i), except subclause (b1), or (ii)(c) of section 101(a)(15)(H). (f)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 218 the following:
						
							
								Sec. 218B. At-will employment of temporary H–2C workers.
							.
 2104.MediationNonimmigrants having status under section 101(a)(15)(H)(ii)(c) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(c)) may not bring civil actions for damages against their employers, nor may any other attorneys or individuals bring civil actions for damages on behalf of such nonimmigrants against the nonimmigrants’ employers, unless at least 90 days prior to bringing an action a request has been made to the Federal Mediation and Conciliation Service to assist the parties in reaching a satisfactory resolution of all issues involving all parties to the dispute and mediation has been attempted.
 2105.Migrant and seasonal agricultural worker protectionSection 3(8)(B)(ii) of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802(8)(B)(ii)) is amended by striking under sections 101(a)(15)(H)(ii)(a) and 214(c) of the Immigration and Nationality Act. and inserting under subclauses (a) and (c) of section 101(a)(15)(H)(ii), and section 214(c), of the Immigration and Nationality Act..
				2106.Binding arbitration
 (a)ApplicabilityH–2C workers may, as a condition of employment with an employer, be subject to mandatory binding arbitration and mediation of any grievance relating to the employment relationship. An employer shall provide any such workers with notice of such condition of employment at the time it makes job offers.
 (b)Allocation of costsAny cost associated with such arbitration and mediation process shall be equally divided between the employer and the H–2C workers, except that each party shall be responsible for the cost of its own counsel, if any.
 (c)DefinitionsAs used in this section: (1)The term condition of employment means a term, condition, obligation, or requirement that is part of the job offer, such as the term of employment, job responsibilities, employee conduct standards, and the grievance resolution process, and to which applicants or prospective H–2C workers must consent or accept in order to be hired for the position.
 (2)The term H–2C worker means a nonimmigrant described in section 218A(a)(5) of the Immigration and Nationality Act, as added by this title.
						2107.Eligibility for health care subsidies and refundable tax credits; required health insurance
			 coverage
 (a)Health care subsidiesH–2C workers (as defined in section 218A(a)(5) of the Immigration and Nationality Act, as added by this title)—
 (1)are not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 and shall be subject to the rules applicable to individuals who are not lawfully present set forth in subsection (e) of such section; and
 (2)shall be subject to the rules applicable to individuals who are not lawfully present set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(e)).
 (b)Refundable tax creditsH–2C workers (as defined in section 218A(a)(5) of the Immigration and Nationality Act, as added by this title), shall not be allowed any credit under sections 24 and 32 of the Internal Revenue Code of 1986. In the case of a joint return, no credit shall be allowed under either such section if both spouses are such workers or aliens.
 (c)Requirement regarding health insurance coverageNotwithstanding the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) and State and local wage laws, not later than 21 days after being issued a visa or otherwise provided nonimmigrant status under section 101(a)(15)(H)(ii)(c) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(c)), an alien must obtain health insurance coverage accepted in their State or States of employment and residence for the period of employment specified in section 218A(b)(1) of the Immigration and Nationality Act. H–2C workers under sections 218A or 218B of the Immigration and Nationality Act who do not obtain and maintain the required insurance coverage will be considered to have failed to maintain nonimmigrant status under section 101(a)(15)(H)(ii)(c) of the Immigration and Nationality Act and shall be subject to removal under section 237(a)(1)(C)(i) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(1)(C)(i)).
					2108.Study of establishment of an agricultural worker employment pool
 (a)StudyThe Secretary of Agriculture shall conduct a study on the feasibility of establishing an agricultural worker employment pool and an electronic Internet-based portal to assist H–2C workers (as such term is defined in section 218A of the Immigration and Nationality Act), prospective H–2C workers, and employers to identify job opportunities in the H–2C program and willing, able and available workers for the program, respectively.
 (b)ContentsThe study required under subsection (a) shall include an analysis of— (1)the cost of creating such a pool and portal;
 (2)potential funding sources or mechanisms to support the creation and maintenance of the pool and portal;
 (3)with respect to H–2C workers and prospective H–2C workers in the pool, the data that would be relevant for employers;
 (4)the merits of assisting H–2C workers and employers in identifying job opportunities and willing, able, and available workers, respectively; and
 (5)other beneficial uses for such a pool and portal. (c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report containing the results of the study required under subsection (a).
 2109.Prevailing wageSection 212(p) of the Immigration and Nationality Act (8 U.S.C. 1182(p)) is amended— (1)in paragraph (1), by inserting after subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) the following: of this section and section 218A(k)(2)(B)(ii) ; and
 (2)in paragraph (3), by inserting after subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) the following: of this section and section 218A(k)(2)(B)(ii) . 2110.Effective dates; sunset; regulations (a)Effective dates; regulations (1)In generalSections 2102 and 2104 through 2106 of this title, subsections (a) and (c) through (f) of section 2103 of this title, and the amendments made by the sections, shall take effect on the date on which the Secretary issues the rules under paragraph (3), and the Secretary of Homeland Security shall accept petitions pursuant to section 218A of the Immigration and Nationality Act, as inserted by this Act, beginning no later than that date. Sections 2107 and 2109 of this title shall take effect on the date of the enactment of this Act.
 (2)At-will employmentSection 2103(b) of this title and the amendments made by that subsection shall take effect when— (A)it becomes unlawful for all persons or other entities to hire, or to recruit or refer for a fee, for employment in the United States an individual (as provided in section 274A(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(1))) without participating in the E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) or an employment eligibility verification system patterned on such program’s verification system; and
 (B)the E-Verify Program responds to inquiries made by such persons or entities described in subparagraph (A) by providing confirmation, tentative nonconfirmation, and final nonconfirmation of an individual’s identity and employment eligibility in such a way that indicates whether the individual is eligible to be employed in all occupations or only to perform agricultural labor or services under sections 218A and 219B of the Immigration and Nationality Act, as added by section 2103 of this title, and if the latter, whether the nonimmigrant would be in compliance with their maximum continuous period of authorized status and requirement to remain outside the United States under section 218A(n) of such Act, as added by section 2103(a) of this title, and on what date the alien would cease to be in compliance with their maximum continuous period of authorized status.
 (3)RegulationsNotwithstanding any other provision of law, not later than the first day of the seventh month that begins after the date of the enactment of this Act, the Secretary of Homeland Security shall issue final rules, on an interim or other basis, to carry out this title.
						(b)Operation and sunset of the H–2A program
 (1)Application of existing regulationsThe Department of Labor H–2A program regulations published at 73 Federal Register 77110 et seq. (2008) shall be in force for all petitions approved under sections 101(a)(15)(H)(ii)(a) and 218 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(h)(ii)(a); 8 U.S.C. 1188) beginning on the date of the enactment of this Act, except that the following, as in effect on such date, shall remain in effect, and, to the extent that any rule published at 73 Federal Register 77110 et seq. is in conflict, such rule shall have no force and effect:
 (A)Paragraph (a) and subparagraphs (1) and (3) of paragraph (b) of section 655.200 of title 20, Code of Federal Regulations.
 (B)Section 655.201 of title 20, Code of Federal Regulations, except the paragraphs entitled Production of Livestock and Range. (C)Paragraphs (c), (d) and (e) of section 655.210 of title 20, Code of Federal Regulations.
 (D)Section 655.230 of title 20, Code of Federal Regulations. (E)Section 655.235 of title 20, Code of Federal Regulations.
 (F)The Special Procedures Labor Certification Process for Employers in the Itinerant Animal Shearing Industry under the H–2A Program in effect under the Training and Employment Guidance Letter No. 17–06, Change 1, Attachment B, Section II, with an effective date of October 1, 2011.
 (2)SunsetBeginning on the date on which employers can file petitions pursuant to section 218A of the Immigration and Nationality Act, as added by section 2103(a) of this title, no new petitions under sections 101(a)(15)(H)(ii)(a) and 218 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a); 8 U.S.C. 1188) shall be accepted.
						2111.Report on compliance and violations
 (a)In generalNot later than 1 year after the first day on which employers can file petitions pursuant to section 218A of the Immigration and Nationality Act, as added by section 2103(a) of this title, the Secretary of Homeland Security, in consultation with the Secretary of Agriculture, shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report on compliance by H–2C workers with the requirements of this title and the Immigration and Nationality Act, as amended by this title. In the case of a violation of a term or condition of the temporary agricultural work visa program established by this title, the report shall identify the provision or provisions of law violated.
 (b)DefinitionAs used in this section, the term H–2C worker means a nonimmigrant described in section 218A(a)(4) of the Immigration and Nationality Act, as added by section 2103(a) of this title.
					IIIVisa Security
				3101.Cancellation of additional visas
 (a)In generalSection 222(g) of the Immigration and Nationality Act (8 U.S.C. 1202(g)) is amended— (1)in paragraph (1)—
 (A)by striking Attorney General and inserting Secretary; and (B)by inserting and any other nonimmigrant visa issued by the United States that is in the possession of the alien after such visa; and
 (2)in paragraph (2)(A), by striking (other than the visa described in paragraph (1)) issued in a consular office located in the country of the alien's nationality and inserting (other than a visa described in paragraph (1)) issued in a consular office located in the country of the alien's nationality or foreign residence.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to a visa issued before, on, or after such date.
					3102.Visa information sharing
 (a)In generalSection 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)(2)) is amended— (1)by striking issuance or refusal and inserting issuance, refusal, or revocation;
 (2)in paragraph (2), in the matter preceding subparagraph (A), by striking and on the basis of reciprocity and all that follows and inserting the following may provide to a foreign government information in a Department of State computerized visa database and, when necessary and appropriate, other records covered by this section related to information in such database—;
 (3)in paragraph (2)(A)— (A)by inserting at the beginning on the basis of reciprocity,;
 (B)by inserting (i) after for the purpose of; and (C)by striking illicit weapons; or and inserting illicit weapons, or (ii) determining a person’s deportability or eligibility for a visa, admission, or other immigration benefit;;
 (4)in paragraph (2)(B)— (A)by inserting at the beginning on the basis of reciprocity,;
 (B)by striking in the database and inserting such database; (C)by striking for the purposes and inserting for one of the purposes; and
 (D)by striking or to deny visas to persons who would be inadmissible to the United States. and inserting ; or; and (5)in paragraph (2), by adding at the end the following:
							
 (C)with regard to any or all aliens in the database specified data elements from each record, if the Secretary of State determines that it is in the national interest to provide such information to a foreign government..
 (b)Effective dateThe amendments made by subsection (a) shall take effect 60 days after the date of the enactment of this Act.
 3103.Restricting waiver of visa interviewsSection 222(h) of the Immigration and Nationality Act (8 U.S.C. 1202(h)(1)(B)) is amended— (1)in paragraph (1)(C), by inserting , in consultation with the Secretary of Homeland Security, after if the Secretary;
 (2)in paragraph (1)(C)(i), by inserting , where such national interest shall not include facilitation of travel of foreign nationals to the United States, reduction of visa application processing times, or the allocation of consular resources before the semicolon at the end; and
 (3)in paragraph (2)— (A)by striking or at the end of subparagraph (E);
 (B)by striking the period at the end of subparagraph (F) and inserting ; or; and (C)by adding at the end the following:
							
 (G)is an individual— (i)determined to be in a class of aliens determined by the Secretary of Homeland Security to be threats to national security;
 (ii)identified by the Secretary of Homeland Security as a person of concern; or (iii)applying for a visa in a visa category with respect to which the Secretary of Homeland Security has determined that a waiver of the visa interview would create a high risk of degradation of visa program integrity..
						3104.Authorizing the Department of State to not interview certain ineligible visa applicants
 (a)In generalSection 222(h)(1) of the Immigration and Nationality Act (8 U.S.C. 1202(h)(1)) is amended by inserting the alien is determined by the Secretary of State to be ineligible for a visa based upon review of the application or after unless.
 (b)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall issue guidance to consular officers on the standards and processes for implementing the authority to deny visa applications without interview in cases where the alien is determined by the Secretary of State to be ineligible for a visa based upon review of the application.
 (c)ReportsNot less frequently than once each quarter, the Secretary of State shall submit to the Congress a report on the denial of visa applications without interview, including—
 (1)the number of such denials; and (2)a post-by-post breakdown of such denials.
						3105.Visa refusal and revocation
					(a)Authority of the Secretary of Homeland Security and the Secretary of State
 (1)In generalSection 428 of the Homeland Security Act of 2002 (6 U.S.C. 236) is amended by striking subsections (b) and (c) and inserting the following:
							
								(b)Authority of the Secretary of Homeland Security
 (1)In generalNotwithstanding section 104(a) of the Immigration and Nationality Act (8 U.S.C. 1104(a)) or any other provision of law, and except as provided in subsection (c) and except for the authority of the Secretary of State under subparagraphs (A) and (G) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), the Secretary—
 (A)shall have exclusive authority to issue regulations, establish policy, and administer and enforce the provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) and all other immigration or nationality laws relating to the functions of consular officers of the United States in connection with the granting and refusal of a visa; and
 (B)may refuse or revoke any visa to any alien or class of aliens if the Secretary, or designee, determines that such refusal or revocation is necessary or advisable in the security or foreign policy interests of the United States.
 (2)Effect of revocationThe revocation of any visa under paragraph (1)(B)— (A)shall take effect immediately; and
 (B)shall automatically cancel any other valid visa that is in the alien’s possession. (3)Judicial reviewNotwithstanding any other provision of law, including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title, no court shall have jurisdiction to review a decision by the Secretary of Homeland Security to refuse or revoke a visa, and no court shall have jurisdiction to hear any claim arising from, or any challenge to, such a refusal or revocation.
									(c)Authority of the Secretary of State
 (1)In generalThe Secretary of State may direct a consular officer to refuse a visa requested by an alien if the Secretary of State determines such refusal to be necessary or advisable in the security or foreign policy interests of the United States.
 (2)LimitationNo decision by the Secretary of State to approve a visa may override a decision by the Secretary of Homeland Security under subsection (b)..
 (2)Authority of the Secretary of StateSection 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by striking subsection, except in the context of a removal proceeding if such revocation provides the sole ground for removal under section 237(a)(1)(B). and inserting subsection..
 (3)Conforming AmendmentSection 237(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(1)(B)) is amended by striking under section 221(i).
 (4)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to visa refusals and revocations occurring before, on, or after such date.
 (b)Technical corrections to the Homeland Security ActSection 428(a) of the Homeland Security Act of 2002 (6 U.S.C. 236(a)) is amended— (1)by striking subsection and inserting section; and
 (2)by striking consular office and inserting consular officer. 3106.Petition and application processing for visas and immigration benefits (a)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 211 the following:
						
							211A.Petition and application processing
								(a)Signature requirement
 (1)In generalNo petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant may be approved unless the petition or application is signed by each party required to sign such petition or application.
 (2)Applications for immigrant visasExcept as may be otherwise prescribed by regulations, each application for an immigrant visa shall be signed by the applicant in the presence of the consular officer, and verified by the oath of the applicant administered by the consular officer.
 (b)Completion requirementNo petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant may be approved unless each applicable portion of the petition or application has been completed.
 (c)Translation requirementNo document submitted in support of a petition or application for a nonimmigrant or immigrant visa may be accepted by a consular officer if such document contains information in a foreign language, unless such document is accompanied by a full English translation, which the translator has certified as complete and accurate, and by the translator’s certification that he or she is competent to translate from the foreign language into English.
 (d)Requests for additional informationIn the case that the Secretary of Homeland Security or a consular officer requests any additional information relating to a petition or application filed with the Secretary or consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant, such petition or application may not be approved unless all of the additional information requested is provided, or is shown to have been previously provided, in complete form and is provided on or before any reasonably established deadline included in the request.
								.
 (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 211 the following:
						
							
								Sec. 211A. Petition and application processing. 
							.
 (c)ApplicationThe amendments made by this section shall apply with respect to applications and petitions filed after the date of the enactment of this Act.
					3107.Fraud prevention
					(a)Prospective analytics technology
 (1)Plan for implementationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a plan for the use of advanced analytics software to ensure the proactive detection of fraud in immigration benefits applications and petitions and to ensure that any such applicant or petitioner does not pose a threat to national security.
 (2)Implementation of planNot later than 1 year after the date of the submission of the plan under paragraph (1), the Secretary of Homeland Security shall begin implementation of the plan.
						(b)Benefits fraud assessment
 (1)In generalThe Secretary of Homeland Security, acting through the Fraud Detection and Nationality Security Directorate, shall complete a benefit fraud assessment by fiscal year 2021 on each of the following:
 (A)Petitions by VAWA self-petitioners (as such term is defined in section 101(a)(51) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(51)).
 (B)Applications or petitions for visas or status under section 101(a)(15)(K) of such Act or under section 201(b)(2) of such Act, in the case of spouses (8 U.S.C. 1101(a)(15)(K)).
 (C)Applications for visas or status under section 101(a)(27)(J) of such Act (8 U.S.C. 1101(a)(27)(J)). (D)Applications for visas or status under section 101(a)(15)(U) of such Act (8 U.S.C. 1101(a)(15)(U)).
 (E)Petitions for visas or status under section 101(a)(27)(C) of such Act (8 U.S.C. 1101(a)(27)(C)). (F)Applications for asylum under section 208 of such Act (8 U.S.C. 1158).
 (G)Applications for adjustment of status under section 209 of such Act (8 U.S.C. 1159). (H)Petitions for visas or status under section 201(b) of such Act (8 U.S.C. 1151(b)).
 (2)Reporting on findingsNot later than 30 days after the completion of each benefit fraud assessment under paragraph (1), the Secretary shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate such assessment and recommendations on how to reduce the occurrence of instances of fraud identified by the assessment.
 3108.Visa ineligibility for spouses and children of drug traffickersSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended— (1)in subparagraph (C)(ii), by striking is the spouse, son, or daughter and inserting is or has been the spouse, son, or daughter; and
 (2)in subparagraph (H)(ii), by striking is the spouse, son, or daughter and inserting is or has been the spouse, son, or daughter. 3109.DNA testingSection 222(b) of the Immigration and Nationality Act (8 U.S.C. 1202(b)) is amended by inserting Where considered necessary, by the consular officer or immigration official, to establish family relationships, the immigrant shall provide DNA evidence of such a relationship in accordance with procedures established for submitting such evidence. The Secretary and the Secretary of State may, in consultation, issue regulations to require DNA evidence to establish family relationship, from applicants for certain visa classifications. after and a certified copy of all other records or documents concerning him or his case which may be required by the consular officer..
 3110.Access to NCIC criminal history database for diplomatic visasSubsection (a) of article V of section 217 of the National Crime Prevention and Privacy Compact Act of 1998 (34 U.S.C. 40316(V)(a)) is amended by inserting , except for diplomatic visa applications for which only full biographical information is required before the period at the end.
 3111.Elimination of signed photograph requirement for visa applicationsSection 221(b) of the Immigration and Nationality Act (8 U.S.C. 1201(b)) is amended by striking the first sentence and insert the following: Each alien who applies for a visa shall be registered in connection with his or her application and shall furnish copies of his or her photograph for such use as may be required by regulation..
 3112.Additional fraud detection and preventionSection 286(v)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1356(v)(2)(A)) is amended— (1)in the matter preceding clause (i), by striking at United States embassies and consulates abroad;
 (2)by amending clause (i) to read as follows:  (i)to increase the number of diplomatic security personnel assigned exclusively or primarily to the function of preventing and detecting visa fraud;; and
 (3)in clause (ii), by striking , including primarily fraud by applicants for visas described in subparagraph (H)(i), (H)(ii), or (L) of section 101(a)(15).
					BInterior Immigration Enforcement
			ILegal Workforce Act
 1101.Short titleThis title may be cited as the Legal Workforce Act. 1102.Employment eligibility verification process (a)In generalSection 274A(b) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)) is amended to read as follows:
						
							(b)Employment eligibility verification process
 (1)New hires, recruitment, and referralThe requirements referred to in paragraphs (1)(B) and (3) of subsection (a) are, in the case of a person or other entity hiring, recruiting, or referring an individual for employment in the United States, the following:
									(A)Attestation after examination of documentation
 (i)AttestationDuring the verification period (as defined in subparagraph (E)), the person or entity shall attest, under penalty of perjury and on a form, including electronic and telephonic formats, designated or established by the Secretary by regulation not later than 6 months after the date of the enactment of the Legal Workforce Act, that it has verified that the individual is not an unauthorized alien by—
 (I)obtaining from the individual the individual’s social security account number or United States passport number and recording the number on the form (if the individual claims to have been issued such a number), and, if the individual does not attest to United States nationality under subparagraph (B), obtaining such identification or authorization number established by the Department of Homeland Security for the alien as the Secretary of Homeland Security may specify, and recording such number on the form; and
 (II)examining— (aa)a document relating to the individual presenting it described in clause (ii); or
 (bb)a document relating to the individual presenting it described in clause (iii) and a document relating to the individual presenting it described in clause (iv).
 (ii)Documents evidencing employment authorization and establishing identityA document described in this subparagraph is an individual’s— (I)unexpired United States passport or passport card;
 (II)unexpired permanent resident card that contains a photograph; (III)unexpired employment authorization card that contains a photograph;
 (IV)in the case of a nonimmigrant alien authorized to work for a specific employer incident to status, a foreign passport with Form I–94 or Form I–94A, or other documentation as designated by the Secretary specifying the alien’s nonimmigrant status as long as the period of status has not yet expired and the proposed employment is not in conflict with any restrictions or limitations identified in the documentation;
 (V)passport from the Federated States of Micronesia (FSM) or the Republic of the Marshall Islands (RMI) with Form I–94 or Form I–94A, or other documentation as designated by the Secretary, indicating nonimmigrant admission under the Compact of Free Association Between the United States and the FSM or RMI; or
 (VI)other document designated by the Secretary of Homeland Security, if the document— (aa)contains a photograph of the individual and biometric identification data from the individual and such other personal identifying information relating to the individual as the Secretary of Homeland Security finds, by regulation, sufficient for purposes of this clause;
 (bb)is evidence of authorization of employment in the United States; and (cc)contains security features to make it resistant to tampering, counterfeiting, and fraudulent use.
 (iii)Documents evidencing employment authorizationA document described in this subparagraph is an individual's social security account number card (other than such a card which specifies on the face that the issuance of the card does not authorize employment in the United States).
 (iv)Documents establishing identity of individualA document described in this subparagraph is— (I)an individual's unexpired driver’s license or identification card if it was issued by a State or American Samoa and contains a photograph and information such as name, date of birth, gender, height, eye color, and address;
 (II)an individual's unexpired U.S. military identification card; (III)an individual's unexpired Native American tribal identification document issued by a tribal entity recognized by the Bureau of Indian Affairs; or
 (IV)in the case of an individual under 18 years of age, a parent or legal guardian’s attestation under penalty of law as to the identity and age of the individual.
 (v)Authority to prohibit use of certain documentsIf the Secretary of Homeland Security finds, by regulation, that any document described in clause (i), (ii), or (iii) as establishing employment authorization or identity does not reliably establish such authorization or identity or is being used fraudulently to an unacceptable degree, the Secretary may prohibit or place conditions on its use for purposes of this paragraph.
 (vi)SignatureSuch attestation may be manifested by either a handwritten or electronic signature. (B)Individual attestation of employment authorizationDuring the verification period (as defined in subparagraph (E)), the individual shall attest, under penalty of perjury on the form designated or established for purposes of subparagraph (A), that the individual is a citizen or national of the United States, an alien lawfully admitted for permanent residence, or an alien who is authorized under this Act or by the Secretary of Homeland Security to be hired, recruited, or referred for such employment. Such attestation may be manifested by either a handwritten or electronic signature. The individual shall also provide that individual’s social security account number or United States passport number (if the individual claims to have been issued such a number), and, if the individual does not attest to United States nationality under this subparagraph, such identification or authorization number established by the Department of Homeland Security for the alien as the Secretary may specify.
									(C)Retention of verification form and verification
 (i)In generalAfter completion of such form in accordance with subparagraphs (A) and (B), the person or entity shall—
 (I)retain a paper, microfiche, microfilm, or electronic version of the form and make it available for inspection by officers of the Department of Homeland Security, the Department of Justice, or the Department of Labor during a period beginning on the date of the recruiting or referral of the individual, or, in the case of the hiring of an individual, the date on which the verification is completed, and ending—
 (aa)in the case of the recruiting or referral of an individual, 3 years after the date of the recruiting or referral; and
 (bb)in the case of the hiring of an individual, the later of 3 years after the date the verification is completed or one year after the date the individual’s employment is terminated; and
 (II)during the verification period (as defined in subparagraph (E)), make an inquiry, as provided in subsection (d), using the verification system to seek verification of the identity and employment eligibility of an individual.
											(ii)Confirmation
 (I)Confirmation receivedIf the person or other entity receives an appropriate confirmation of an individual’s identity and work eligibility under the verification system within the time period specified, the person or entity shall record on the form an appropriate code that is provided under the system and that indicates a final confirmation of such identity and work eligibility of the individual.
 (II)Tentative nonconfirmation receivedIf the person or other entity receives a tentative nonconfirmation of an individual’s identity or work eligibility under the verification system within the time period specified, the person or entity shall so inform the individual for whom the verification is sought. If the individual does not contest the nonconfirmation within the time period specified, the nonconfirmation shall be considered final. The person or entity shall then record on the form an appropriate code which has been provided under the system to indicate a final nonconfirmation. If the individual does contest the nonconfirmation, the individual shall utilize the process for secondary verification provided under subsection (d). The nonconfirmation will remain tentative until a final confirmation or nonconfirmation is provided by the verification system within the time period specified. In no case shall an employer terminate employment of an individual because of a failure of the individual to have identity and work eligibility confirmed under this section until a nonconfirmation becomes final. Nothing in this clause shall apply to a termination of employment for any reason other than because of such a failure. In no case shall an employer rescind the offer of employment to an individual because of a failure of the individual to have identity and work eligibility confirmed under this subsection until a nonconfirmation becomes final. Nothing in this subclause shall apply to a rescission of the offer of employment for any reason other than because of such a failure.
 (III)Final confirmation or nonconfirmation receivedIf a final confirmation or nonconfirmation is provided by the verification system regarding an individual, the person or entity shall record on the form an appropriate code that is provided under the system and that indicates a confirmation or nonconfirmation of identity and work eligibility of the individual.
 (IV)Extension of timeIf the person or other entity in good faith attempts to make an inquiry during the time period specified and the verification system has registered that not all inquiries were received during such time, the person or entity may make an inquiry in the first subsequent working day in which the verification system registers that it has received all inquiries. If the verification system cannot receive inquiries at all times during a day, the person or entity merely has to assert that the entity attempted to make the inquiry on that day for the previous sentence to apply to such an inquiry, and does not have to provide any additional proof concerning such inquiry.
											(V)Consequences of nonconfirmation
 (aa)Termination or notification of continued employmentIf the person or other entity has received a final nonconfirmation regarding an individual, the person or entity may terminate employment of the individual (or decline to recruit or refer the individual). If the person or entity does not terminate employment of the individual or proceeds to recruit or refer the individual, the person or entity shall notify the Secretary of Homeland Security of such fact through the verification system or in such other manner as the Secretary may specify.
 (bb)Failure to notifyIf the person or entity fails to provide notice with respect to an individual as required under item (aa), the failure is deemed to constitute a violation of subsection (a)(1)(A) with respect to that individual.
 (VI)Continued employment after final nonconfirmationIf the person or other entity continues to employ (or to recruit or refer) an individual after receiving final nonconfirmation, a rebuttable presumption is created that the person or entity has violated subsection (a)(1)(A).
											(D)Effective dates of new procedures
 (i)HiringExcept as provided in clause (iii), the provisions of this paragraph shall apply to a person or other entity hiring an individual for employment in the United States as follows:
 (I)With respect to employers having 10,000 or more employees in the United States on the date of the enactment of the Legal Workforce Act, on the date that is 6 months after the date of the enactment of such Act.
 (II)With respect to employers having 500 or more employees in the United States, but less than 10,000 employees in the United States, on the date of the enactment of the Legal Workforce Act, on the date that is 12 months after the date of the enactment of such Act.
 (III)With respect to employers having 20 or more employees in the United States, but less than 500 employees in the United States, on the date of the enactment of the Legal Workforce Act, on the date that is 18 months after the date of the enactment of such Act.
 (IV)With respect to employers having 1 or more employees in the United States, but less than 20 employees in the United States, on the date of the enactment of the Legal Workforce Act, on the date that is 24 months after the date of the enactment of such Act.
 (ii)Recruiting and referringExcept as provided in clause (iii), the provisions of this paragraph shall apply to a person or other entity recruiting or referring an individual for employment in the United States on the date that is 12 months after the date of the enactment of the Legal Workforce Act.
 (iii)Agricultural labor or servicesWith respect to an employee performing agricultural labor or services, this paragraph shall not apply with respect to the verification of the employee until the date that is 18 months after the date of the enactment of the Legal Workforce Act. For purposes of the preceding sentence, the term agricultural labor or services has the meaning given such term by the Secretary of Agriculture in regulations and includes agricultural labor as defined in section 3121(g) of the Internal Revenue Code of 1986, agriculture as defined in section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)), the handling, planting, drying, packing, packaging, processing, freezing, or grading prior to delivery for storage of any agricultural or horticultural commodity in its unmanufactured state, all activities required for the preparation, processing or manufacturing of a product of agriculture (as such term is defined in such section 3(f)) for further distribution, and activities similar to all the foregoing as they relate to fish or shellfish facilities. An employee described in this clause shall not be counted for purposes of clause (i).
 (iv)ExtensionsUpon request by an employer having 50 or fewer employees, the Secretary shall allow a one-time 6-month extension of the effective date set out in this subparagraph applicable to such employer. Such request shall be made to the Secretary and shall be made prior to such effective date.
 (v)Transition ruleSubject to paragraph (4), the following shall apply to a person or other entity hiring, recruiting, or referring an individual for employment in the United States until the effective date or dates applicable under clauses (i) through (iii):
 (I)This subsection, as in effect before the enactment of the Legal Workforce Act. (II)Subtitle A of title IV of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), as in effect before the effective date in section 7(c) of the Legal Workforce Act.
 (III)Any other provision of Federal law requiring the person or entity to participate in the E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), as in effect before the effective date in section 7(c) of the Legal Workforce Act, including Executive Order 13465 (8 U.S.C. 1324a note; relating to Government procurement).
											(E)Verification period defined
 (i)In generalFor purposes of this paragraph: (I)In the case of recruitment or referral, the term verification period means the period ending on the date recruiting or referring commences.
 (II)In the case of hiring, the term verification period means the period beginning on the date on which an offer of employment is extended and ending on the date that is three business days after the date of hire, except as provided in clause (iii). The offer of employment may be conditioned in accordance with clause (ii).
 (ii)Job offer may be conditionalA person or other entity may offer a prospective employee an employment position that is conditioned on final verification of the identity and employment eligibility of the employee using the procedures established under this paragraph.
 (iii)Special ruleNotwithstanding clause (i)(II), in the case of an alien who is authorized for employment and who provides evidence from the Social Security Administration that the alien has applied for a social security account number, the verification period ends three business days after the alien receives the social security account number.
										(2)Reverification for individuals with limited work authorization
 (A)In generalExcept as provided in subparagraph (B), a person or entity shall make an inquiry, as provided in subsection (d), using the verification system to seek reverification of the identity and employment eligibility of all individuals with a limited period of work authorization employed by the person or entity during the three business days after the date on which the employee's work authorization expires as follows:
 (i)With respect to employers having 10,000 or more employees in the United States on the date of the enactment of the Legal Workforce Act, beginning on the date that is 6 months after the date of the enactment of such Act.
 (ii)With respect to employers having 500 or more employees in the United States, but less than 10,000 employees in the United States, on the date of the enactment of the Legal Workforce Act, beginning on the date that is 12 months after the date of the enactment of such Act.
 (iii)With respect to employers having 20 or more employees in the United States, but less than 500 employees in the United States, on the date of the enactment of the Legal Workforce Act, beginning on the date that is 18 months after the date of the enactment of such Act.
 (iv)With respect to employers having 1 or more employees in the United States, but less than 20 employees in the United States, on the date of the enactment of the Legal Workforce Act, beginning on the date that is 24 months after the date of the enactment of such Act.
 (B)Agricultural labor or servicesWith respect to an employee performing agricultural labor or services, or an employee recruited or referred by a farm labor contractor (as defined in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801)), subparagraph (A) shall not apply with respect to the reverification of the employee until the date that is 18 months after the date of the enactment of the Legal Workforce Act. For purposes of the preceding sentence, the term agricultural labor or services has the meaning given such term by the Secretary of Agriculture in regulations and includes agricultural labor as defined in section 3121(g) of the Internal Revenue Code of 1986, agriculture as defined in section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)), the handling, planting, drying, packing, packaging, processing, freezing, or grading prior to delivery for storage of any agricultural or horticultural commodity in its unmanufactured state, all activities required for the preparation, processing, or manufacturing of a product of agriculture (as such term is defined in such section 3(f)) for further distribution, and activities similar to all the foregoing as they relate to fish or shellfish facilities. An employee described in this subparagraph shall not be counted for purposes of subparagraph (A).
 (C)ReverificationParagraph (1)(C)(ii) shall apply to reverifications pursuant to this paragraph on the same basis as it applies to verifications pursuant to paragraph (1), except that employers shall—
 (i)use a form designated or established by the Secretary by regulation for purposes of this paragraph; and
 (ii)retain a paper, microfiche, microfilm, or electronic version of the form and make it available for inspection by officers of the Department of Homeland Security, the Department of Justice, or the Department of Labor during the period beginning on the date the reverification commences and ending on the date that is the later of 3 years after the date of such reverification or 1 year after the date the individual’s employment is terminated.
										(3)Previously hired individuals
									(A)On a mandatory basis for certain employees
 (i)In generalNot later than the date that is 6 months after the date of the enactment of the Legal Workforce Act, an employer shall make an inquiry, as provided in subsection (d), using the verification system to seek verification of the identity and employment eligibility of any individual described in clause (ii) employed by the employer whose employment eligibility has not been verified under the E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).
 (ii)Individuals describedAn individual described in this clause is any of the following: (I)An employee of any unit of a Federal, State, or local government.
 (II)An employee who requires a Federal security clearance working in a Federal, State or local government building, a military base, a nuclear energy site, a weapons site, or an airport or other facility that requires workers to carry a Transportation Worker Identification Credential (TWIC).
 (III)An employee assigned to perform work in the United States under a Federal contract, except that this subclause—
 (aa)is not applicable to individuals who have a clearance under Homeland Security Presidential Directive 12 (HSPD 12 clearance), are administrative or overhead personnel, or are working solely on contracts that provide Commercial Off The Shelf goods or services as set forth by the Federal Acquisition Regulatory Council, unless they are subject to verification under subclause (II); and
 (bb)only applies to contracts over the simple acquisition threshold as defined in section 2.101 of title 48, Code of Federal Regulations.
 (B)On a mandatory basis for multiple users of same social security account numberIn the case of an employer who is required by this subsection to use the verification system described in subsection (d), or has elected voluntarily to use such system, the employer shall make inquiries to the system in accordance with the following:
 (i)The Commissioner of Social Security shall notify annually employees (at the employee address listed on the Wage and Tax Statement) who submit a social security account number to which more than one employer reports income and for which there is a pattern of unusual multiple use. The notification letter shall identify the number of employers to which income is being reported as well as sufficient information notifying the employee of the process to contact the Social Security Administration Fraud Hotline if the employee believes the employee’s identity may have been stolen. The notice shall not share information protected as private, in order to avoid any recipient of the notice from being in the position to further commit or begin committing identity theft.
 (ii)If the person to whom the social security account number was issued by the Social Security Administration has been identified and confirmed by the Commissioner, and indicates that the social security account number was used without their knowledge, the Secretary and the Commissioner shall lock the social security account number for employment eligibility verification purposes and shall notify the employers of the individuals who wrongfully submitted the social security account number that the employee may not be work eligible.
 (iii)Each employer receiving such notification of an incorrect social security account number under clause (ii) shall use the verification system described in subsection (d) to check the work eligibility status of the applicable employee within 10 business days of receipt of the notification.
 (C)On a voluntary basisSubject to paragraph (2), and subparagraphs (A) through (C) of this paragraph, beginning on the date that is 30 days after the date of the enactment of the Legal Workforce Act, an employer may make an inquiry, as provided in subsection (d), using the verification system to seek verification of the identity and employment eligibility of any individual employed by the employer. If an employer chooses voluntarily to seek verification of any individual employed by the employer, the employer shall seek verification of all individuals employed at the same geographic location or, at the option of the employer, all individuals employed within the same job category, as the employee with respect to whom the employer seeks voluntarily to use the verification system. An employer’s decision about whether or not voluntarily to seek verification of its current workforce under this subparagraph may not be considered by any government agency in any proceeding, investigation, or review provided for in this Act.
 (D)VerificationParagraph (1)(C)(ii) shall apply to verifications pursuant to this paragraph on the same basis as it applies to verifications pursuant to paragraph (1), except that employers shall—
 (i)use a form designated or established by the Secretary by regulation for purposes of this paragraph; and
 (ii)retain a paper, microfiche, microfilm, or electronic version of the form and make it available for inspection by officers of the Department of Homeland Security, the Department of Justice, or the Department of Labor during the period beginning on the date the verification commences and ending on the date that is the later of 3 years after the date of such verification or 1 year after the date the individual’s employment is terminated.
										(4)Early compliance
 (A)Former E-Verify required users, including Federal contractorsNotwithstanding the deadlines in paragraphs (1) and (2), beginning on the date of the enactment of the Legal Workforce Act, the Secretary is authorized to commence requiring employers required to participate in the E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), including employers required to participate in such program by reason of Federal acquisition laws (and regulations promulgated under those laws, including the Federal Acquisition Regulation), to commence compliance with the requirements of this subsection (and any additional requirements of such Federal acquisition laws and regulation) in lieu of any requirement to participate in the E-Verify Program.
 (B)Former E-Verify voluntary users and others desiring early complianceNotwithstanding the deadlines in paragraphs (1) and (2), beginning on the date of the enactment of the Legal Workforce Act, the Secretary shall provide for the voluntary compliance with the requirements of this subsection by employers voluntarily electing to participate in the E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) before such date, as well as by other employers seeking voluntary early compliance.
 (5)Copying of documentation permittedNotwithstanding any other provision of law, the person or entity may copy a document presented by an individual pursuant to this subsection and may retain the copy, but only (except as otherwise permitted under law) for the purpose of complying with the requirements of this subsection.
 (6)Limitation on use of formsA form designated or established by the Secretary of Homeland Security under this subsection and any information contained in or appended to such form, may not be used for purposes other than for enforcement of this Act and any other provision of Federal criminal law.
								(7)Good faith compliance
 (A)In generalExcept as otherwise provided in this subsection, a person or entity is considered to have complied with a requirement of this subsection notwithstanding a technical or procedural failure to meet such requirement if there was a good faith attempt to comply with the requirement.
 (B)Exception if failure to correct after noticeSubparagraph (A) shall not apply if— (i)the failure is not de minimus;
 (ii)the Secretary of Homeland Security has explained to the person or entity the basis for the failure and why it is not de minimus;
 (iii)the person or entity has been provided a period of not less than 30 calendar days (beginning after the date of the explanation) within which to correct the failure; and
 (iv)the person or entity has not corrected the failure voluntarily within such period. (C)Exception for pattern or practice violatorsSubparagraph (A) shall not apply to a person or entity that has or is engaging in a pattern or practice of violations of subsection (a)(1)(A) or (a)(2).
 (8)Single extension of deadlines upon certificationIn a case in which the Secretary of Homeland Security has certified to the Congress that the employment eligibility verification system required under subsection (d) will not be fully operational by the date that is 6 months after the date of the enactment of the Legal Workforce Act, each deadline established under this section for an employer to make an inquiry using such system shall be extended by 6 months. No other extension of such a deadline shall be made except as authorized under paragraph (1)(D)(iv)..
 (b)Date of hireSection 274A(h) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)) is amended by adding at the end the following:
						
 (4)Definition of date of hireAs used in this section, the term date of hire means the date of actual commencement of employment for wages or other remuneration, unless otherwise specified..
 1103.Employment eligibility verification systemSection 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)) is amended to read as follows:  (d)Employment eligibility verification system (1)In generalPatterned on the employment eligibility confirmation system established under section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), the Secretary of Homeland Security shall establish and administer a verification system through which the Secretary (or a designee of the Secretary, which may be a nongovernmental entity)—
 (A)responds to inquiries made by persons at any time through a toll-free telephone line and other toll-free electronic media concerning an individual’s identity and whether the individual is authorized to be employed; and
 (B)maintains records of the inquiries that were made, of verifications provided (or not provided), and of the codes provided to inquirers as evidence of their compliance with their obligations under this section.
 (2)Initial responseThe verification system shall provide confirmation or a tentative nonconfirmation of an individual’s identity and employment eligibility within 3 working days of the initial inquiry. If providing confirmation or tentative nonconfirmation, the verification system shall provide an appropriate code indicating such confirmation or such nonconfirmation.
 (3)Secondary confirmation process in case of tentative nonconfirmationIn cases of tentative nonconfirmation, the Secretary shall specify, in consultation with the Commissioner of Social Security, an available secondary verification process to confirm the validity of information provided and to provide a final confirmation or nonconfirmation not later than 10 working days after the date on which the notice of the tentative nonconfirmation is received by the employee. The Secretary, in consultation with the Commissioner, may extend this deadline once on a case-by-case basis for a period of 10 working days, and if the time is extended, shall document such extension within the verification system. The Secretary, in consultation with the Commissioner, shall notify the employee and employer of such extension. The Secretary, in consultation with the Commissioner, shall create a standard process of such extension and notification and shall make a description of such process available to the public. When final confirmation or nonconfirmation is provided, the verification system shall provide an appropriate code indicating such confirmation or nonconfirmation.
 (4)Design and operation of systemThe verification system shall be designed and operated— (A)to maximize its reliability and ease of use by persons and other entities consistent with insulating and protecting the privacy and security of the underlying information;
 (B)to respond to all inquiries made by such persons and entities on whether individuals are authorized to be employed and to register all times when such inquiries are not received;
 (C)with appropriate administrative, technical, and physical safeguards to prevent unauthorized disclosure of personal information;
 (D)to have reasonable safeguards against the system’s resulting in unlawful discriminatory practices based on national origin or citizenship status, including—
 (i)the selective or unauthorized use of the system to verify eligibility; or (ii)the exclusion of certain individuals from consideration for employment as a result of a perceived likelihood that additional verification will be required, beyond what is required for most job applicants;
 (E)to maximize the prevention of identity theft use in the system; and (F)to limit the subjects of verification to the following individuals:
 (i)Individuals hired, referred, or recruited, in accordance with paragraph (1) or (4) of subsection (b).
 (ii)Employees and prospective employees, in accordance with paragraph (1), (2), (3), or (4) of subsection (b).
 (iii)Individuals seeking to confirm their own employment eligibility on a voluntary basis. (5)Responsibilities of Commissioner of Social SecurityAs part of the verification system, the Commissioner of Social Security, in consultation with the Secretary of Homeland Security (and any designee of the Secretary selected to establish and administer the verification system), shall establish a reliable, secure method, which, within the time periods specified under paragraphs (2) and (3), compares the name and social security account number provided in an inquiry against such information maintained by the Commissioner in order to validate (or not validate) the information provided regarding an individual whose identity and employment eligibility must be confirmed, the correspondence of the name and number, and whether the individual has presented a social security account number that is not valid for employment. The Commissioner shall not disclose or release social security information (other than such confirmation or nonconfirmation) under the verification system except as provided for in this section or section 205(c)(2)(I) of the Social Security Act.
 (6)Responsibilities of Secretary of Homeland SecurityAs part of the verification system, the Secretary of Homeland Security (in consultation with any designee of the Secretary selected to establish and administer the verification system), shall establish a reliable, secure method, which, within the time periods specified under paragraphs (2) and (3), compares the name and alien identification or authorization number (or any other information as determined relevant by the Secretary) which are provided in an inquiry against such information maintained or accessed by the Secretary in order to validate (or not validate) the information provided, the correspondence of the name and number, whether the alien is authorized to be employed in the United States, or to the extent that the Secretary determines to be feasible and appropriate, whether the records available to the Secretary verify the identity or status of a national of the United States.
 (7)Updating informationThe Commissioner of Social Security and the Secretary of Homeland Security shall update their information in a manner that promotes the maximum accuracy and shall provide a process for the prompt correction of erroneous information, including instances in which it is brought to their attention in the secondary verification process described in paragraph (3).
							(8)Limitation on use of the verification system and any related systems
 (A)No national identification cardNothing in this section shall be construed to authorize, directly or indirectly, the issuance or use of national identification cards or the establishment of a national identification card.
 (B)Critical infrastructureThe Secretary may authorize or direct any person or entity responsible for granting access to, protecting, securing, operating, administering, or regulating part of the critical infrastructure (as defined in section 1016(e) of the Critical Infrastructure Protection Act of 2001 (42 U.S.C. 5195c(e))) to use the verification system to the extent the Secretary determines that such use will assist in the protection of the critical infrastructure.
 (9)RemediesIf an individual alleges that the individual would not have been dismissed from a job but for an error of the verification mechanism, the individual may seek compensation only through the mechanism of the Federal Tort Claims Act, and injunctive relief to correct such error. No class action may be brought under this paragraph..
				1104.Recruitment, referral, and continuation of employment
 (a)Additional changes to rules for recruitment, referral, and continuation of employmentSection 274A(a) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)) is amended— (1)in paragraph (1)(A), by striking for a fee;
 (2)in paragraph (1), by amending subparagraph (B) to read as follows:  (B)to hire, continue to employ, or to recruit or refer for employment in the United States an individual without complying with the requirements of subsection (b).; and
 (3)in paragraph (2), by striking after hiring an alien for employment in accordance with paragraph (1), and inserting after complying with paragraph (1),. (b)DefinitionSection 274A(h) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)), as amended by this title, is further amended by adding at the end the following:
						
 (5)Definition of recruit or referAs used in this section, the term refer means the act of sending or directing a person who is in the United States or transmitting documentation or information to another, directly or indirectly, with the intent of obtaining employment in the United States for such person. Only persons or entities referring for remuneration (whether on a retainer or contingency basis) are included in the definition, except that union hiring halls that refer union members or nonunion individuals who pay union membership dues are included in the definition whether or not they receive remuneration, as are labor service entities or labor service agencies, whether public, private, for-profit, or nonprofit, that refer, dispatch, or otherwise facilitate the hiring of laborers for any period of time by a third party. As used in this section, the term recruit means the act of soliciting a person who is in the United States, directly or indirectly, and referring the person to another with the intent of obtaining employment for that person. Only persons or entities referring for remuneration (whether on a retainer or contingency basis) are included in the definition, except that union hiring halls that refer union members or nonunion individuals who pay union membership dues are included in this definition whether or not they receive remuneration, as are labor service entities or labor service agencies, whether public, private, for-profit, or nonprofit that recruit, dispatch, or otherwise facilitate the hiring of laborers for any period of time by a third party..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 1 year after the date of the enactment of this Act, except that the amendments made by subsection (a) shall take effect 6 months after the date of the enactment of this Act insofar as such amendments relate to continuation of employment.
 1105.Good faith defenseSection 274A(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(3)) is amended to read as follows:
					
						(3)Good faith defense
 (A)DefenseAn employer (or person or entity that hires, employs, recruits, or refers (as defined in subsection (h)(5)), or is otherwise obligated to comply with this section) who establishes that it has complied in good faith with the requirements of subsection (b)—
 (i)shall not be liable to a job applicant, an employee, the Federal Government, or a State or local government, under Federal, State, or local criminal or civil law for any employment-related action taken with respect to a job applicant or employee in good-faith reliance on information provided through the system established under subsection (d); and
 (ii)has established compliance with its obligations under subparagraphs (A) and (B) of paragraph (1) and subsection (b) absent a showing by the Secretary of Homeland Security, by clear and convincing evidence, that the employer had knowledge that an employee is an unauthorized alien.
 (B)Mitigation elementFor purposes of subparagraph (A)(i), if an employer proves by a preponderance of the evidence that the employer uses a reasonable, secure, and established technology to authenticate the identity of the new employee, that fact shall be taken into account for purposes of determining good faith use of the system established under subsection (d).
 (C)Failure to seek and obtain verificationSubject to the effective dates and other deadlines applicable under subsection (b), in the case of a person or entity in the United States that hires, or continues to employ, an individual, or recruits or refers an individual for employment, the following requirements apply:
								(i)Failure to seek verification
 (I)In generalIf the person or entity has not made an inquiry, under the mechanism established under subsection (d) and in accordance with the timeframes established under subsection (b), seeking verification of the identity and work eligibility of the individual, the defense under subparagraph (A) shall not be considered to apply with respect to any employment, except as provided in subclause (II).
 (II)Special rule for failure of verification mechanismIf such a person or entity in good faith attempts to make an inquiry in order to qualify for the defense under subparagraph (A) and the verification mechanism has registered that not all inquiries were responded to during the relevant time, the person or entity can make an inquiry until the end of the first subsequent working day in which the verification mechanism registers no nonresponses and qualify for such defense.
 (ii)Failure to obtain verificationIf the person or entity has made the inquiry described in clause (i)(I) but has not received an appropriate verification of such identity and work eligibility under such mechanism within the time period specified under subsection (d)(2) after the time the verification inquiry was received, the defense under subparagraph (A) shall not be considered to apply with respect to any employment after the end of such time period..
 1106.Preemption and States’ rightsSection 274A(h)(2) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(2)) is amended to read as follows:
					
						(2)Preemption
 (A)Single, national policyThe provisions of this section preempt any State or local law, ordinance, policy, or rule, including any criminal or civil fine or penalty structure, insofar as they may now or hereafter relate to the hiring, continued employment, or status verification for employment eligibility purposes, of unauthorized aliens.
							(B)State enforcement of Federal law
 (i)Business licensingA State, locality, municipality, or political subdivision may exercise its authority over business licensing and similar laws as a penalty for failure to use the verification system described in subsection (d) to verify employment eligibility when and as required under subsection (b).
 (ii)General rulesA State, at its own cost, may enforce the provisions of this section, but only insofar as such State follows the Federal regulations implementing this section, applies the Federal penalty structure set out in this section, and complies with all Federal rules and guidance concerning implementation of this section. Such State may collect any fines assessed under this section. An employer may not be subject to enforcement, including audit and investigation, by both a Federal agency and a State for the same violation under this section. Whichever entity, the Federal agency or the State, is first to initiate the enforcement action, has the right of first refusal to proceed with the enforcement action. The Secretary must provide copies of all guidance, training, and field instructions provided to Federal officials implementing the provisions of this section to each State..
				1107.Repeal
 (a)In generalSubtitle A of title IV of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is repealed.
 (b)ReferencesAny reference in any Federal law, Executive order, rule, regulation, or delegation of authority, or any document of, or pertaining to, the Department of Homeland Security, Department of Justice, or the Social Security Administration, to the employment eligibility confirmation system established under section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is deemed to refer to the employment eligibility confirmation system established under section 274A(d) of the Immigration and Nationality Act, as amended by this title.
 (c)Effective dateThis section shall take effect on the date that is 24 months after the date of the enactment of this Act.
 (d)Clerical AmendmentThe table of sections, in section 1(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, is amended by striking the items relating to subtitle A of title IV.
 1108.PenaltiesSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended— (1)in subsection (e)(1)—
 (A)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and (B)in subparagraph (D), by striking Service and inserting Department of Homeland Security;
 (2)in subsection (e)(4)— (A)in subparagraph (A), in the matter before clause (i), by inserting , subject to paragraph (10), after in an amount;
 (B)in subparagraph (A)(i), by striking not less than $250 and not more than $2,000 and inserting not less than $2,500 and not more than $5,000; (C)in subparagraph (A)(ii), by striking not less than $2,000 and not more than $5,000 and inserting not less than $5,000 and not more than $10,000;
 (D)in subparagraph (A)(iii), by striking not less than $3,000 and not more than $10,000 and inserting not less than $10,000 and not more than $25,000; and (E)by moving the margin of the continuation text following subparagraph (B) two ems to the left and by amending subparagraph (B) to read as follows:
							
 (B)may require the person or entity to take such other remedial action as is appropriate.; (3)in subsection (e)(5)—
 (A)in the paragraph heading, strike paperwork; (B)by inserting , subject to paragraphs (10) through (12), after in an amount;
 (C)by striking $100 and inserting $1,000; (D)by striking $1,000 and inserting $25,000; and
 (E)by adding at the end the following: Failure by a person or entity to utilize the employment eligibility verification system as required by law, or providing information to the system that the person or entity knows or reasonably believes to be false, shall be treated as a violation of subsection (a)(1)(A).;
 (4)by adding at the end of subsection (e) the following:  (10)Exemption from penalty for good faith violationIn the case of imposition of a civil penalty under paragraph (4)(A) with respect to a violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of employment or recruitment or referral by person or entity and in the case of imposition of a civil penalty under paragraph (5) for a violation of subsection (a)(1)(B) for hiring or recruitment or referral by a person or entity, the penalty otherwise imposed may be waived or reduced if the violator establishes that the violator acted in good faith.
 (11)Mitigation elementFor purposes of paragraph (4), the size of the business shall be taken into account when assessing the level of civil money penalty.
							(12)Authority to debar employers for certain violations
 (A)In generalIf a person or entity is determined by the Secretary of Homeland Security to be a repeat violator of paragraph (1)(A) or (2) of subsection (a), or is convicted of a crime under this section, such person or entity may be considered for debarment from the receipt of Federal contracts, grants, or cooperative agreements in accordance with the debarment standards and pursuant to the debarment procedures set forth in the Federal Acquisition Regulation.
 (B)Does not have contract, grant, agreementIf the Secretary of Homeland Security or the Attorney General wishes to have a person or entity considered for debarment in accordance with this paragraph, and such an person or entity does not hold a Federal contract, grant or cooperative agreement, the Secretary or Attorney General shall refer the matter to the Administrator of General Services to determine whether to list the person or entity on the List of Parties Excluded from Federal Procurement, and if so, for what duration and under what scope.
 (C)Has contract, grant, agreementIf the Secretary of Homeland Security or the Attorney General wishes to have a person or entity considered for debarment in accordance with this paragraph, and such person or entity holds a Federal contract, grant or cooperative agreement, the Secretary or Attorney General shall advise all agencies or departments holding a contract, grant, or cooperative agreement with the person or entity of the Government’s interest in having the person or entity considered for debarment, and after soliciting and considering the views of all such agencies and departments, the Secretary or Attorney General may refer the matter to any appropriate lead agency to determine whether to list the person or entity on the List of Parties Excluded from Federal Procurement, and if so, for what duration and under what scope.
 (D)ReviewAny decision to debar a person or entity in accordance with this paragraph shall be reviewable pursuant to part 9.4 of the Federal Acquisition Regulation.
 (13)Office for State and local government complaintsThe Secretary of Homeland Security shall establish an office— (A)to which State and local government agencies may submit information indicating potential violations of subsection (a), (b), or (g)(1) that were generated in the normal course of law enforcement or the normal course of other official activities in the State or locality;
 (B)that is required to indicate to the complaining State or local agency within five business days of the filing of such a complaint by identifying whether the Secretary will further investigate the information provided;
 (C)that is required to investigate those complaints filed by State or local government agencies that, on their face, have a substantial probability of validity;
 (D)that is required to notify the complaining State or local agency of the results of any such investigation conducted; and
 (E)that is required to report to the Congress annually the number of complaints received under this paragraph, the States and localities that filed such complaints, and the resolution of the complaints investigated by the Secretary.; and
 (5)by amending paragraph (1) of subsection (f) to read as follows:  (1)Criminal penaltyAny person or entity which engages in a pattern or practice of violations of subsection (a)(1) or (2) shall be fined not more than $5,000 for each unauthorized alien with respect to which such a violation occurs, imprisoned for not more than 18 months, or both, notwithstanding the provisions of any other Federal law relating to fine levels..
 1109.Fraud and misuse of documentsSection 1546(b) of title 18, United States Code, is amended— (1)in paragraph (1), by striking identification document, and inserting identification document or document meant to establish work authorization (including the documents described in section 274A(b) of the Immigration and Nationality Act),; and
 (2)in paragraph (2), by striking identification document and inserting identification document or document meant to establish work authorization (including the documents described in section 274A(b) of the Immigration and Nationality Act),.
					1110.Protection of Social Security Administration programs
 (a)Funding under agreementEffective for fiscal years beginning on or after October 1, 2019, the Commissioner of Social Security and the Secretary of Homeland Security shall enter into and maintain an agreement which shall—
 (1)provide funds to the Commissioner for the full costs of the responsibilities of the Commissioner under section 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)), as amended by this title, including (but not limited to)—
 (A)acquiring, installing, and maintaining technological equipment and systems necessary for the fulfillment of the responsibilities of the Commissioner under such section 274A(d), but only that portion of such costs that are attributable exclusively to such responsibilities; and
 (B)responding to individuals who contest a tentative nonconfirmation provided by the employment eligibility verification system established under such section;
 (2)provide such funds annually in advance of the applicable quarter based on estimating methodology agreed to by the Commissioner and the Secretary (except in such instances where the delayed enactment of an annual appropriation may preclude such quarterly payments); and
 (3)require an annual accounting and reconciliation of the actual costs incurred and the funds provided under the agreement, which shall be reviewed by the Inspectors General of the Social Security Administration and the Department of Homeland Security.
 (b)Continuation of employment verification in absence of timely agreementIn any case in which the agreement required under subsection (a) for any fiscal year beginning on or after October 1, 2019, has not been reached as of October 1 of such fiscal year, the latest agreement between the Commissioner and the Secretary of Homeland Security providing for funding to cover the costs of the responsibilities of the Commissioner under section 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)) shall be deemed in effect on an interim basis for such fiscal year until such time as an agreement required under subsection (a) is subsequently reached, except that the terms of such interim agreement shall be modified by the Director of the Office of Management and Budget to adjust for inflation and any increase or decrease in the volume of requests under the employment eligibility verification system. In any case in which an interim agreement applies for any fiscal year under this subsection, the Commissioner and the Secretary shall, not later than October 1 of such fiscal year, notify the Committee on Ways and Means, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives and the Committee on Finance, the Committee on the Judiciary, and the Committee on Appropriations of the Senate of the failure to reach the agreement required under subsection (a) for such fiscal year. Until such time as the agreement required under subsection (a) has been reached for such fiscal year, the Commissioner and the Secretary shall, not later than the end of each 90-day period after October 1 of such fiscal year, notify such Committees of the status of negotiations between the Commissioner and the Secretary in order to reach such an agreement.
					1111.Fraud prevention
 (a)Blocking misused social security account numbersThe Secretary of Homeland Security, in consultation with the Commissioner of Social Security, shall establish a program in which social security account numbers that have been identified to be subject to unusual multiple use in the employment eligibility verification system established under section 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)), as amended by this title, or that are otherwise suspected or determined to have been compromised by identity fraud or other misuse, shall be blocked from use for such system purposes unless the individual using such number is able to establish, through secure and fair additional security procedures, that the individual is the legitimate holder of the number.
 (b)Allowing suspension of use of certain social security account numbersThe Secretary of Homeland Security, in consultation with the Commissioner of Social Security, shall establish a program which shall provide a reliable, secure method by which victims of identity fraud and other individuals may suspend or limit the use of their social security account number or other identifying information for purposes of the employment eligibility verification system established under section 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)), as amended by this title. The Secretary may implement the program on a limited pilot program basis before making it fully available to all individuals.
 (c)Allowing parents To prevent theft of their child’s identityThe Secretary of Homeland Security, in consultation with the Commissioner of Social Security, shall establish a program which shall provide a reliable, secure method by which parents or legal guardians may suspend or limit the use of the social security account number or other identifying information of a minor under their care for the purposes of the employment eligibility verification system established under 274A(d) of the Immigration and Nationality Act (8 U.S.C. 1324a(d)), as amended by this title. The Secretary may implement the program on a limited pilot program basis before making it fully available to all individuals.
 1112.Use of employment eligibility verification photo toolAn employer or entity who uses the photo matching tool, if required by the Secretary as part of the verification system, shall match, either visually, or using facial recognition or other verification technology approved or required by the Secretary, the photo matching tool photograph to the photograph on the identity or employment eligibility document provided by the individual or to the face of the employee submitting the document for employment verification purposes, or both, as determined by the Secretary.
 1113.Identity authentication employment eligibility verification pilot programsNot later than 24 months after the date of the enactment of this Act, the Secretary of Homeland Security, after consultation with the Commissioner of Social Security and the Director of the National Institute of Standards and Technology, shall establish by regulation not less than 2 Identity Authentication Employment Eligibility Verification pilot programs, each using a separate and distinct technology (the Authentication Pilots). The purpose of the Authentication Pilots shall be to provide for identity authentication and employment eligibility verification with respect to enrolled new employees which shall be available to any employer that elects to participate in either of the Authentication Pilots. Any participating employer may cancel the employer’s participation in the Authentication Pilot after one year after electing to participate without prejudice to future participation. The Secretary shall report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate the Secretary’s findings on the Authentication Pilots, including the authentication technologies chosen, not later than 12 months after commencement of the Authentication Pilots.
				1114.Inspector General audits
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Social Security Administration shall complete audits of the following categories in order to uncover evidence of individuals who are not authorized to work in the United States:
 (1)Workers who dispute wages reported on their social security account number when they believe someone else has used such number and name to report wages.
 (2)Children’s social security account numbers used for work purposes. (3)Employers whose workers present significant numbers of mismatched social security account numbers or names for wage reporting.
 (b)SubmissionThe Inspector General of the Social Security Administration shall submit the audits completed under subsection (a) to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate for review of the evidence of individuals who are not authorized to work in the United States. The Chairmen of those Committees shall then determine information to be shared with the Secretary of Homeland Security so that such Secretary can investigate the unauthorized employment demonstrated by such evidence.
					IISanctuary Cities and State and Local Law Enforcement Cooperation
 2201.Short titleThis title may be cited as the No Sanctuary for Criminals Act. 2202.State noncompliance with enforcement of immigration law (a)In generalSection 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalNotwithstanding any other provision of Federal, State, or local law, no Federal, State, or local government entity, and no individual, may prohibit or in any way restrict, a Federal, State, or local government entity, official, or other personnel from complying with the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))), or from assisting or cooperating with Federal law enforcement entities, officials, or other personnel regarding the enforcement of these laws.;
 (2)by striking subsection (b) and inserting the following:  (b)Law enforcement activitiesNotwithstanding any other provision of Federal, State, or local law, no Federal, State, or local government entity, and no individual, may prohibit, or in any way restrict, a Federal, State, or local government entity, official, or other personnel from undertaking any of the following law enforcement activities as they relate to information regarding the citizenship or immigration status, lawful or unlawful, the inadmissibility or deportability, or the custody status, of any individual:
 (1)Making inquiries to any individual in order to obtain such information regarding such individual or any other individuals.
 (2)Notifying the Federal Government regarding the presence of individuals who are encountered by law enforcement officials or other personnel of a State or political subdivision of a State.
 (3)Complying with requests for such information from Federal law enforcement entities, officials, or other personnel.;
 (3)in subsection (c), by striking Immigration and Naturalization Service and inserting Department of Homeland Security; and (4)by adding at the end the following:
							
								(d)Compliance
 (1)Eligibility for certain grant programsA State, or a political subdivision of a State, that is found not to be in compliance with subsection (a) or (b) shall not be eligible to receive—
 (A)any of the funds that would otherwise be allocated to the State or political subdivision under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)), the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.), or the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.); or
 (B)any other grant administered by the Department of Justice that is substantially related to law enforcement (including enforcement of the immigration laws), immigration, enforcement of the immigration laws, or naturalization or administered by the Department of Homeland Security that is substantially related to immigration, the enforcement of the immigration laws, or naturalization.
 (2)Transfer of custody of aliens pending removal proceedingsThe Secretary, at the Secretary’s discretion, may decline to transfer an alien in the custody of the Department of Homeland Security to a State or political subdivision of a State found not to be in compliance with subsection (a) or (b), regardless of whether the State or political subdivision of the State has issued a writ or warrant.
 (3)Transfer of custody of certain aliens prohibitedThe Secretary shall not transfer an alien with a final order of removal pursuant to paragraph (1)(A) or (5) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) to a State or a political subdivision of a State that is found not to be in compliance with subsection (a) or (b).
 (4)Annual determinationThe Secretary shall determine for each calendar year which States or political subdivision of States are not in compliance with subsection (a) or (b) and shall report such determinations to Congress by March 1 of each succeeding calendar year.
 (5)ReportsThe Secretary of Homeland Security shall issue a report concerning the compliance with subsections (a) and (b) of any particular State or political subdivision of a State at the request of the House or the Senate Judiciary Committee. Any jurisdiction that is found not to be in compliance shall be ineligible to receive Federal financial assistance as provided in paragraph (1) for a minimum period of 1 year, and shall only become eligible again after the Secretary of Homeland Security certifies that the jurisdiction has come into compliance.
 (6)ReallocationAny funds that are not allocated to a State or to a political subdivision of a State due to the failure of the State or of the political subdivision of the State to comply with subsection (a) or (b) shall be reallocated to States or to political subdivisions of States that comply with both such subsections.
 (e)ConstructionNothing in this section shall require law enforcement officials from States, or from political subdivisions of States, to report or arrest victims or witnesses of a criminal offense..
 (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, except that subsection (d) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373), as added by this section, shall apply only to prohibited acts committed on or after the date of the enactment of this Act.
					2203.Clarifying the authority of ice detainers
 (a)In generalSection 287(d) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) is amended to read as follows:
						
							(d)Detainer of inadmissible or deportable aliens
 (1)In generalIn the case of an individual who is arrested by any Federal, State, or local law enforcement official or other personnel for the alleged violation of any criminal or motor vehicle law, the Secretary may issue a detainer regarding the individual to any Federal, State, or local law enforcement entity, official, or other personnel if the Secretary has probable cause to believe that the individual is an inadmissible or deportable alien.
 (2)Probable causeProbable cause is deemed to be established if— (A)the individual who is the subject of the detainer matches, pursuant to biometric confirmation or other Federal database records, the identity of an alien who the Secretary has reasonable grounds to believe to be inadmissible or deportable;
 (B)the individual who is the subject of the detainer is the subject of ongoing removal proceedings, including matters where a charging document has already been served;
 (C)the individual who is the subject of the detainer has previously been ordered removed from the United States and such an order is administratively final;
 (D)the individual who is the subject of the detainer has made voluntary statements or provided reliable evidence that indicate that they are an inadmissible or deportable alien; or
 (E)the Secretary otherwise has reasonable grounds to believe that the individual who is the subject of the detainer is an inadmissible or deportable alien.
 (3)Transfer of custodyIf the Federal, State, or local law enforcement entity, official, or other personnel to whom a detainer is issued complies with the detainer and detains for purposes of transfer of custody to the Department of Homeland Security the individual who is the subject of the detainer, the Department may take custody of the individual within 48 hours (excluding weekends and holidays), but in no instance more than 96 hours, following the date that the individual is otherwise to be released from the custody of the relevant Federal, State, or local law enforcement entity..
					(b)Immunity
 (1)In generalA State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), and a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention, acting in compliance with a Department of Homeland Security detainer issued pursuant to this section who temporarily holds an alien in its custody pursuant to the terms of a detainer so that the alien may be taken into the custody of the Department of Homeland Security, shall be considered to be acting under color of Federal authority for purposes of determining their liability and shall be held harmless for their compliance with the detainer in any suit seeking any punitive, compensatory, or other monetary damages.
 (2)Federal government as defendantIn any civil action arising out of the compliance with a Department of Homeland Security detainer by a State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), or a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention, the United States Government shall be the proper party named as the defendant in the suit in regard to the detention resulting from compliance with the detainer.
 (3)Bad faith exceptionParagraphs (1) and (2) shall not apply to any mistreatment of an individual by a State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), or a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention.
						(c)Private right of action
 (1)Cause of actionAny individual, or a spouse, parent, or child of that individual (if the individual is deceased), who is the victim of a murder, rape, or any felony, as defined by the State, for which an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) has been convicted and sentenced to a term of imprisonment of at least 1 year, may bring an action against a State or political subdivision of a State or public official acting in an official capacity in the appropriate Federal court if the State or political subdivision, except as provided in paragraph (3)—
 (A)released the alien from custody prior to the commission of such crime as a consequence of the State or political subdivision’s declining to honor a detainer issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1));
 (B)has in effect a statute, policy, or practice not in compliance with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) as amended, and as a consequence of its statute, policy, or practice, released the alien from custody prior to the commission of such crime; or
 (C)has in effect a statute, policy, or practice requiring a subordinate political subdivision to decline to honor any or all detainers issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1)), and, as a consequence of its statute, policy or practice, the subordinate political subdivision declined to honor a detainer issued pursuant to such section, and as a consequence released the alien from custody prior to the commission of such crime.
 (2)Limitations on bringing actionAn action may not be brought under this subsection later than 10 years following the occurrence of the crime, or death of a person as a result of such crime, whichever occurs later.
 (3)Proper defendantIf a political subdivision of a State declines to honor a detainer issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) as a consequence of the State or another political subdivision with jurisdiction over the subdivision prohibiting the subdivision through a statute or other legal requirement of the State or other political subdivision—
 (A)from honoring the detainer; or (B)fully complying with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373),
							and, as a consequence of the statute or other legal requirement of the State or other political
			 subdivision, the subdivision released the alien referred to in paragraph
			 (1) from custody prior to the commission of the crime referred to in that
			 paragraph, the State or other political subdivision that enacted the
			 statute or other legal requirement, shall be deemed to be the proper
			 defendant in a cause of action under this subsection, and no such cause of
			 action may be maintained against the political subdivision which declined
 to honor the detainer.(4)Attorney’s fee and other costsIn any action or proceeding under this subsection the court shall allow a prevailing plaintiff a reasonable attorneys fee as part of the costs, and include expert fees as part of the attorneys fee.
						(d)Eligibility for certain grant programs
 (1)In generalExcept as provided in paragraph (2), a State or political subdivision of a State that has in effect a statute, policy or practice providing that it not comply with any or all Department of Homeland Security detainers issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) shall not be eligible to receive—
 (A)any of the funds that would otherwise be allocated to the State or political subdivision under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)), the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10301 et seq.), or the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.); or
 (B)any other grant administered by the Department of Justice that is substantially related to law enforcement (including enforcement of the immigration laws), immigration, or naturalization or grant administered by the Department of Homeland Security that is substantially related to immigration, enforcement of the immigration laws, or naturalization.
 (2)ExceptionA political subdivision described in subsection (c)(3) that declines to honor a detainer issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1)) as a consequence of being required to comply with a statute or other legal requirement of a State or another political subdivision with jurisdiction over that political subdivision, shall remain eligible to receive grant funds described in paragraph (1). In the case described in the previous sentence, the State or political subdivision that enacted the statute or other legal requirement shall not be eligible to receive such funds.
						2204.Sarah and Grant’s law
					(a)Detention of aliens during removal proceedings
						(1)Clerical amendments
 (A)Section 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by striking Attorney General each place it appears (except in the second place that term appears in section 236(a)) and inserting Secretary of Homeland Security.
 (B)Section 236(a) of such Act (8 U.S.C. 1226(a)) is amended by inserting the Secretary of Homeland Security or before the Attorney General—. (C)Section 236(e) of such Act (8 U.S.C. 1226(e)) is amended by striking Attorney General’s and inserting Secretary of Homeland Security’s.
 (2)Length of detentionSection 236 of such Act (8 U.S.C. 1226) is amended by adding at the end the following:  (f)Length of detention (1)In generalNotwithstanding any other provision of this section, an alien may be detained, and for an alien described in subsection (c) shall be detained, under this section without time limitation, except as provided in subsection (h), during the pendency of removal proceedings.
 (2)ConstructionThe length of detention under this section shall not affect detention under section 241.. (3)Detention of criminal aliensSection 236(c)(1) of such Act (8 U.S.C. 1226(c)(1)) is amended—
 (A)in subparagraph (C), by striking or at the end; (B)by inserting after subparagraph (D) the following:
								
 (E)is unlawfully present in the United States and has been convicted for driving while intoxicated (including a conviction for driving while under the influence or impaired by alcohol or drugs) without regard to whether the conviction is classified as a misdemeanor or felony under State law, or
									(F)
										(i)
 (I)is inadmissible under section 212(a)(6)(i), (II)is deportable by reason of a visa revocation under section 221(i), or
 (III)is deportable under section 237(a)(1)(C)(i), and (ii)has been arrested or charged with a particularly serious crime or a crime resulting in the death or serious bodily injury (as defined in section 1365(h)(3) of title 18, United States Code) of another person;; and
 (C)by amending the matter following subparagraph (F) (as added by subparagraph (B) of this paragraph) to read as follows:
								
 any time after the alien is released, without regard to whether an alien is released related to any activity, offense, or conviction described in this paragraph; to whether the alien is released on parole, supervised release, or probation; or to whether the alien may be arrested or imprisoned again for the same offense. If the activity described in this paragraph does not result in the alien being taken into custody by any person other than the Secretary, then when the alien is brought to the attention of the Secretary or when the Secretary determines it is practical to take such alien into custody, the Secretary shall take such alien into custody..
 (4)Administrative reviewSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226), as amended by paragraph (2), is further amended by adding at the end the following:
							
 (g)Administrative reviewThe Attorney General’s review of the Secretary’s custody determinations under subsection (a) for the following classes of aliens shall be limited to whether the alien may be detained, released on bond (of at least $1,500 with security approved by the Secretary), or released with no bond:
 (1)Aliens in exclusion proceedings. (2)Aliens described in section 212(a)(3) or 237(a)(4).
 (3)Aliens described in subsection (c). (h)Release on bond (1)In generalAn alien detained under subsection (a) may seek release on bond. No bond may be granted except to an alien who establishes by clear and convincing evidence that the alien is not a flight risk or a danger to another person or the community.
 (2)Certain aliens ineligibleNo alien detained under subsection (c) may seek release on bond.. (5)Clerical amendments (A)Section 236(a)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1226(a)(2)(B)) is amended by striking conditional parole and inserting recognizance.
 (B)Section 236(b) of such Act (8 U.S.C. 1226(b)) is amended by striking parole and inserting recognizance. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any alien in detention under the provisions of section 236 of the Immigration and Nationality Act (8 U.S.C. 1226), as so amended, or otherwise subject to the provisions of such section, on or after such date.
 2205.Clarification of congressional intentSection 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended— (1)in paragraph (1) by striking may enter and all that follows through the period at the end and inserting the following: shall enter into a written agreement with a State, or any political subdivision of a State, upon request of the State or political subdivision, pursuant to which officers or employees of the State or subdivision, who are determined by the Secretary to be qualified to perform a function of an immigration officer in relation to the investigation, apprehension, or detention of aliens in the United States (including the transportation of such aliens across State lines to detention centers), may carry out such function at the expense of the State or political subdivision and to the extent consistent with State and local law. No request from a bona fide State or political subdivision or bona fide law enforcement agency shall be denied absent a compelling reason. No limit on the number of agreements under this subsection may be imposed. The Secretary shall process requests for such agreements with all due haste, and in no case shall take not more than 90 days from the date the request is made until the agreement is consummated.;
 (2)by redesignating paragraph (2) as paragraph (5) and paragraphs (3) through (10) as paragraphs (7) through (14), respectively;
 (3)by inserting after paragraph (1) the following:  (2)An agreement under this subsection shall accommodate a requesting State or political subdivision with respect to the enforcement model or combination of models, and shall accommodate a patrol model, task force model, jail model, any combination thereof, or any other reasonable model the State or political subdivision believes is best suited to the immigration enforcement needs of its jurisdiction.
 (3)No Federal program or technology directed broadly at identifying inadmissible or deportable aliens shall substitute for such agreements, including those establishing a jail model, and shall operate in addition to any agreement under this subsection.
							(4)
 (A)No agreement under this subsection shall be terminated absent a compelling reason. (B) (i)The Secretary shall provide a State or political subdivision written notice of intent to terminate at least 180 days prior to date of intended termination, and the notice shall fully explain the grounds for termination, along with providing evidence substantiating the Secretary’s allegations.
 (ii)The State or political subdivision shall have the right to a hearing before an administrative law judge and, if the ruling is against the State or political subdivision, to appeal the ruling to the Federal Circuit Court of Appeals and, if the ruling is against the State or political subdivision, to petition the Supreme Court for certiorari.
 (C)The agreement shall remain in full effect during the course of any and all legal proceedings.; and (4)by inserting after paragraph (5) (as redesignated) the following:
						
 (6)The Secretary of Homeland Security shall make training of State and local law enforcement officers available through as many means as possible, including through residential training at the Center for Domestic Preparedness and the Federal Law Enforcement Training Center, onsite training held at State or local police agencies or facilities, online training courses by computer, teleconferencing, and videotape, or the digital video display (DVD) of a training course or courses. Distance learning through a secure, encrypted, distributed learning system that has all its servers based in the United States, is scalable, survivable, and can have a portal in place not later than 30 days after the date of the enactment of the Securing America’s Future Act of 2018, shall be made available by the COPS Office of the Department of Justice and the Federal Law Enforcement Training Center Distributed Learning Program for State and local law enforcement personnel. Preference shall be given to private sector-based, web-based immigration enforcement training programs for which the Federal Government has already provided support to develop..
					2206.Penalties for illegal entry or presence
 (a)In generalSection 275 of the Immigration and Nationality Act (8 U.S.C. 1325) is amended to read as follows:  275.illegal entry or presence(a)In general (1)Illegal entry or presenceAn alien shall be subject to the penalties set forth in paragraph (2) if the alien—
 (A)knowingly enters or crosses the border into the United States at any time or place other than as designated by the Secretary of Homeland Security;
 (B)knowingly eludes, at any time or place, examination or inspection by an authorized immigration, customs, or agriculture officer (including by failing to stop at the command of such officer);
 (C)knowingly enters or crosses the border to the United States and, upon examination or inspection, knowingly makes a false or misleading representation or the knowing concealment of a material fact (including such representation or concealment in the context of arrival, reporting, entry, or clearance requirements of the customs laws, immigration laws, agriculture laws, or shipping laws);
 (D)knowingly violates the terms or conditions of the alien’s admission or parole into the United States and has remained in violation for an aggregate period of 90 days or more; or
 (E)knowingly is unlawfully present in the United States (as defined in section 212(a)(9)(B)(ii) subject to the exceptions set forth in section 212(a)(9)(B)(iii)) and has remained in violation for an aggregate period of 90 days or more.
 (2)Criminal penaltiesAny alien who violates any provision under paragraph (1)— (A)shall, for the first violation, be fined under title 18, United States Code, imprisoned not more than 6 months, or both;
 (B)shall, for a second or subsequent violation, or following an order of voluntary departure, be fined under such title, imprisoned not more than 2 years (or not more than 6 months in the case of a second or subsequent violation of paragraph (1)(E)), or both;
 (C)if the violation occurred after the alien had been convicted of 3 or more misdemeanors or for a felony, shall be fined under such title, imprisoned not more than 10 years, or both;
 (D)if the violation occurred after the alien had been convicted of a felony for which the alien received a term of imprisonment of not less than 30 months, shall be fined under such title, imprisoned not more than 15 years, or both; and
 (E)if the violation occurred after the alien had been convicted of a felony for which the alien received a term of imprisonment of not less than 60 months, such alien shall be fined under such title, imprisoned not more than 20 years, or both.
 (3)Prior convictionsThe prior convictions described in subparagraphs (C) through (E) of paragraph (2) are elements of the offenses described and the penalties in such subparagraphs shall apply only in cases in which the conviction or convictions that form the basis for the additional penalty are—
 (A)alleged in the indictment or information; and (B)proven beyond a reasonable doubt at trial or admitted by the defendant.
 (4)Duration of offenseAn offense under this subsection continues until the alien is discovered within the United States by an immigration, customs, or agriculture officer, or until the alien is granted a valid visa or relief from removal.
 (5)AttemptWhoever attempts to commit any offense under this section shall be punished in the same manner as for a completion of such offense.
 (b)Improper time or place; civil penaltiesAny alien who is apprehended while entering, attempting to enter, or knowingly crossing or attempting to cross the border to the United States at a time or place other than as designated by immigration officers shall be subject to a civil penalty, in addition to any criminal or other civil penalties that may be imposed under any other provision of law, in an amount equal to—
 (1)not less than $50 or more than $250 for each such entry, crossing, attempted entry, or attempted crossing; or
 (2)twice the amount specified in paragraph (1) if the alien had previously been subject to a civil penalty under this subsection..
 (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act is amended by striking the item relating to section 275 and inserting the following:
						
							
								Sec. 275. Illegal entry or presence..
					(c)Effective dates and applicability
 (1)Criminal penaltiesSection 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)), as amended by subsection (a), shall take effect 90 days after the date of the enactment of this Act, and shall apply to acts, conditions, or violations described in such section 275(a) that occur or exist on or after such effective date.
 (2)Civil penaltiesSection 275(b) of the Immigration and Nationality Act (8 U.S.C. 1325(b)), as amended by subsection (a), shall take effect on the date of the enactment of this Act and shall apply to acts described in such section 275(b) that occur before, on, or after such date.
						IIICriminal aliens
				3301.Precluding admissibility of aliens convicted of aggravated felonies or other serious offenses
 (a)Inadmissibility on criminal and related grounds; waiversSection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended— (1)in subsection (a)(2)(A)(i)—
 (A)in subclause (I), by striking or at the end; (B)in subclause (II), by adding or at the end; and
 (C)by inserting after subclause (II) the following:  (III)a violation of (or a conspiracy or attempt to violate) an offense described in section 208 of the Social Security Act (42 U.S.C. 408) (relating to social security account numbers or social security cards) or section 1028 of title 18, United States Code (relating to fraud and related activity in connection with identification documents, authentication features, and information),;
 (2)by adding at the end of subsection (a)(2) the following:  (J)Procurement of citizenship or naturalization unlawfullyAny alien convicted of, or who admits having committed, or who admits committing acts which constitute the essential elements of, a violation of, or an attempt or a conspiracy to violate, subsection (a) or (b) of section 1425 of title 18, United States Code (relating to the procurement of citizenship or naturalization unlawfully) is inadmissible.
 (K)Certain firearm offensesAny alien who at any time has been convicted under any law of, or who admits having committed or admits committing acts which constitute the essential elements of, purchasing, selling, offering for sale, exchanging, using, owning, possessing, or carrying, or of attempting or conspiring to purchase, sell, offer for sale, exchange, use, own, possess, or carry, any weapon, part, or accessory which is a firearm or destructive device (as defined in section 921(a) of title 18, United States Code) in violation of any law is inadmissible.
 (L)Aggravated felonsAny alien who has been convicted of an aggravated felony at any time is inadmissible. (M)Crimes of domestic violence, stalking, or violation of protection orders, crimes against children (i)Domestic violence, stalking, and child abuseAny alien who at any time is convicted of, or who admits having committed or admits committing acts which constitute the essential elements of, a crime of domestic violence, a crime of stalking, or a crime of child abuse, child neglect, or child abandonment is inadmissible. For purposes of this clause, the term crime of domestic violence means any crime of violence (as defined in section 16 of title 18, United States Code) against a person committed by a current or former spouse of the person, by an individual with whom the person shares a child in common, by an individual who is cohabiting with or has cohabited with the person as a spouse, by an individual similarly situated to a spouse of the person under the domestic or family violence laws of the jurisdiction where the offense occurs, or by any other individual against a person who is protected from that individual’s acts under the domestic or family violence laws of the United States or any State, Indian tribal government, or unit of local or foreign government.
 (ii)Violators of protection ordersAny alien who at any time is enjoined under a protection order issued by a court and whom the court determines has engaged in conduct that violates the portion of a protection order that involves protection against credible threats of violence, repeated harassment, or bodily injury to the person or persons for whom the protection order was issued is inadmissible. For purposes of this clause, the term protection order means any injunction issued for the purpose of preventing violent or threatening acts of domestic violence, including temporary or final orders issued by civil or criminal courts (other than support or child custody orders or provisions) whether obtained by filing an independent action or as a independent order in another proceeding.
 (iii)Waiver authorizedThe waiver authority available under section 237(a)(7) with respect to section 237(a)(2)(E)(i) shall be available on a comparable basis with respect to this subparagraph.
 (iv)ClarificationIf the conviction records do not conclusively establish whether a crime of domestic violence constitutes a crime of violence (as defined in section 16 of title 18, United States Code), the Attorney General may consider other evidence related to the conviction that establishes that the conduct for which the alien was engaged constitutes a crime of violence.; and
 (3)in subsection (h)— (A)by striking The Attorney General may, in his discretion, waive the application of subparagraphs (A)(i)(I), (B), (D), and (E) of subsection (a)(2) and inserting The Attorney General or the Secretary of Homeland Security may, in the discretion of the Attorney General or the Secretary, waive the application of subparagraphs (A)(i)(I), (III), (B), (D), (E), (K), and (M) of subsection (a)(2);
 (B)by striking a criminal act involving torture. and inserting a criminal act involving torture, or has been convicted of an aggravated felony.; (C)by striking if either since the date of such admission the alien has been convicted of an aggravated felony or the alien and inserting if since the date of such admission the alien; and
 (D)by inserting or Secretary of Homeland Security after the Attorney General each place it appears. (b)Deportability; criminal offensesSection 237(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(3)(B)) is amended—
 (1)in clause (ii), by striking or at the end; (2)in clause (iii), by inserting or at the end; and
 (3)by inserting after clause (iii) the following:  (iv)of a violation of, or an attempt or a conspiracy to violate, section 1425(a) or (b) of title 18 (relating to the procurement of citizenship or naturalization unlawfully),.
 (c)Deportability; other criminal offensesSection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:
						
							(G)Fraud and related activity associated with social security act benefits and identification
 documentsAny alien who at any time after admission has been convicted of a violation of (or a conspiracy or attempt to violate) section 208 of the Social Security Act (42 U.S.C. 408) (relating to social security account numbers or social security cards) or section 1028 of title 18, United States Code (relating to fraud and related activity in connection with identification) is deportable..
 (d)Effective dateThe amendments made by this section shall apply— (1)to any act that occurred before, on, or after the date of the enactment of this Act; and
 (2)to all aliens who are required to establish admissibility on or after such date, and in all removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date.
 (e)ConstructionThe amendments made by subsection (a) shall not be construed to create eligibility for relief from removal under former section 212(c) of the Immigration and Nationality Act where such eligibility did not exist before these amendments became effective.
					3302.Increased penalties barring the admission of convicted sex offenders failing to register and
			 requiring deportation of sex offenders failing to register
 (a)InadmissibilitySection 212(a)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(A)(i)), as amended by this title, is further amended—
 (1)in subclause (II), by striking or at the end; (2)in subclause (III), by adding or at the end; and
 (3)by inserting after subclause (III) the following:  (IV)a violation of section 2250 of title 18, United States Code (relating to failure to register as a sex offender),.
 (b)DeportabilitySection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)), as amended by this title, is further amended— (1)in subparagraph (A), by striking clause (v); and
 (2)by adding at the end the following:  (I)Failure to register as a sex offenderAny alien convicted of, or who admits having committed, or who admits committing acts which constitute the essential elements of a violation of section 2250 of title 18, United States Code (relating to failure to register as a sex offender) is deportable..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to acts that occur before, on, or after the date of the enactment of this Act.
					3303.Grounds of inadmissibility and deportability for alien gang members
 (a)Definition of gang memberSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
						
 (53)The term criminal gang means an ongoing group, club, organization, or association of 5 or more persons that has as one of its primary purposes the commission of 1 or more of the following criminal offenses and the members of which engage, or have engaged within the past 5 years, in a continuing series of such offenses, or that has been designated as a criminal gang by the Secretary of Homeland Security, in consultation with the Attorney General, as meeting these criteria. The offenses described, whether in violation of Federal or State law or foreign law and regardless of whether the offenses occurred before, on, or after the date of the enactment of this paragraph, are the following:
 (A)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). (B)A felony offense involving firearms or explosives or in violation of section 931 of title 18, United States Code (relating to purchase, ownership, or possession of body armor by violent felons).
 (C)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose).
 (D)A crime of violence (as defined in section 16 of title 18, United States Code). (E)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant.
 (F)Any conduct punishable under sections 1028A and 1029 of title 18, United States Code (relating to aggravated identity theft or fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery, and trafficking in persons), section 1951 of such title (relating to interference with commerce by threats or violence), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property).
 (G)A conspiracy to commit an offense described in subparagraphs (A) through (F).. (b)InadmissibilitySection 212(a)(2) of such Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following:
						
							(J)Aliens associated with criminal gangs
 (i)Any alien is inadmissible who a consular officer, an immigration officer, the Secretary of Homeland Security, or the Attorney General knows or has reason to believe—
 (I)to be or to have been a member of a criminal gang (as defined in section 101(a)(53)); or (II)to have participated in the activities of a criminal gang (as defined in section 101(a)(53)), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang.
 (ii)Any alien for whom a consular officer, an immigration officer, the Secretary of Homeland Security, or the Attorney General has reasonable grounds to believe has participated in, been a member of, promoted, or conspired with a criminal gang, either inside or outside of the United States, is inadmissible.
 (iii)Any alien for whom a consular officer, an immigration officer, the Secretary of Homeland Security, or the Attorney General has reasonable grounds to believe seeks to enter the United States or has entered the United States in furtherance of the activities of a criminal gang, either inside or outside of the United States, is inadmissible.
								.
 (c)DeportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:
						
 (G)Aliens associated with criminal gangsAny alien is deportable who— (i)is or has been a member of a criminal gang (as defined in section 101(a)(53)); or
 (ii)has participated in the activities of a criminal gang (as so defined), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang..
					(d)Designation
 (1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1182) is amended by inserting after section 219 the following:
							
								220.Designation of criminal gang
									(a)Designation
 (1)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, may designate a group, club, organization, or association of 5 or more persons as a criminal gang if the Secretary finds that their conduct is described in section 101(a)(53).
										(2)Procedure
 (A)NotificationSeven days before making a designation under this subsection, the Secretary shall, by classified communication, notify the Speaker and Minority Leader of the House of Representatives, the President pro tempore, Majority Leader, and Minority Leader of the Senate, and the members of the relevant committees of the House of Representatives and the Senate, in writing, of the intent to designate a group, club, organization, or association of 5 or more persons under this subsection and the factual basis therefor.
 (B)Publication in the Federal RegisterThe Secretary shall publish the designation in the Federal Register seven days after providing the notification under subparagraph (A).
											(3)Record
 (A)In generalIn making a designation under this subsection, the Secretary shall create an administrative record. (B)Classified informationThe Secretary may consider classified information in making a designation under this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).
											(4)Period of designation
 (A)In generalA designation under this subsection shall be effective for all purposes until revoked under paragraph (5) or (6) or set aside pursuant to subsection (c).
											(B)Review of designation upon petition
 (i)In generalThe Secretary shall review the designation of a criminal gang under the procedures set forth in clauses (iii) and (iv) if the designated group, club, organization, or association of 5 or more persons files a petition for revocation within the petition period described in clause (ii).
 (ii)Petition periodFor purposes of clause (i)— (I)if the designated group, club, organization, or association of 5 or more persons has not previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date on which the designation was made; or
 (II)if the designated group, club, organization, or association of 5 or more persons has previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date of the determination made under clause (iv) on that petition.
 (iii)ProceduresAny group, club, organization, or association of 5 or more persons that submits a petition for revocation under this subparagraph of its designation as a criminal gang must provide evidence in that petition that it is not described in section 101(a)(53).
												(iv)Determination
 (I)In generalNot later than 180 days after receiving a petition for revocation submitted under this subparagraph, the Secretary shall make a determination as to such revocation.
 (II)Classified informationThe Secretary may consider classified information in making a determination in response to a petition for revocation. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).
 (III)Publication of determinationA determination made by the Secretary under this clause shall be published in the Federal Register. (IV)ProceduresAny revocation by the Secretary shall be made in accordance with paragraph (6).
													(C)Other review of designation
 (i)In generalIf in a 5-year period no review has taken place under subparagraph (B), the Secretary shall review the designation of the criminal gang in order to determine whether such designation should be revoked pursuant to paragraph (6).
 (ii)ProceduresIf a review does not take place pursuant to subparagraph (B) in response to a petition for revocation that is filed in accordance with that subparagraph, then the review shall be conducted pursuant to procedures established by the Secretary. The results of such review and the applicable procedures shall not be reviewable in any court.
 (iii)Publication of results of reviewThe Secretary shall publish any determination made pursuant to this subparagraph in the Federal Register.
 (5)Revocation by act of congressThe Congress, by an Act of Congress, may block or revoke a designation made under paragraph (1). (6)Revocation based on change in circumstances (A)In generalThe Secretary may revoke a designation made under paragraph (1) at any time, and shall revoke a designation upon completion of a review conducted pursuant to subparagraphs (B) and (C) of paragraph (4) if the Secretary finds that—
 (i)the group, club, organization, or association of 5 or more persons that has been designated as a criminal gang is no longer described in section 101(a)(53); or
 (ii)the national security or the law enforcement interests of the United States warrants a revocation. (B)ProcedureThe procedural requirements of paragraphs (2) and (3) shall apply to a revocation under this paragraph. Any revocation shall take effect on the date specified in the revocation or upon publication in the Federal Register if no effective date is specified.
 (7)Effect of revocationThe revocation of a designation under paragraph (5) or (6) shall not affect any action or proceeding based on conduct committed prior to the effective date of such revocation.
 (8)Use of designation in trial or hearingIf a designation under this subsection has become effective under paragraph (2) an alien in a removal proceeding shall not be permitted to raise any question concerning the validity of the issuance of such designation as a defense or an objection.
										(b)Amendments to a designation
 (1)In generalThe Secretary may amend a designation under this subsection if the Secretary finds that the group, club, organization, or association of 5 or more persons has changed its name, adopted a new alias, dissolved and then reconstituted itself under a different name or names, or merged with another group, club, organization, or association of 5 or more persons.
 (2)ProcedureAmendments made to a designation in accordance with paragraph (1) shall be effective upon publication in the Federal Register. Paragraphs (2), (4), (5), (6), (7), and (8) of subsection (a) shall also apply to an amended designation.
 (3)Administrative recordThe administrative record shall be corrected to include the amendments as well as any additional relevant information that supports those amendments.
 (4)Classified informationThe Secretary may consider classified information in amending a designation in accordance with this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c) of this section.
										(c)Judicial review of designation
 (1)In generalNot later than 30 days after publication in the Federal Register of a designation, an amended designation, or a determination in response to a petition for revocation, the designated group, club, organization, or association of 5 or more persons may seek judicial review in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Basis of reviewReview under this subsection shall be based solely upon the administrative record, except that the Government may submit, for ex parte and in camera review, classified information used in making the designation, amended designation, or determination in response to a petition for revocation.
 (3)Scope of reviewThe Court shall hold unlawful and set aside a designation, amended designation, or determination in response to a petition for revocation the court finds to be—
 (A)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)contrary to constitutional right, power, privilege, or immunity;
 (C)in excess of statutory jurisdiction, authority, or limitation, or short of statutory right; (D)lacking substantial support in the administrative record taken as a whole or in classified information submitted to the court under paragraph (2); or
 (E)not in accord with the procedures required by law. (4)Judicial review invokedThe pendency of an action for judicial review of a designation, amended designation, or determination in response to a petition for revocation shall not affect the application of this section, unless the court issues a final order setting aside the designation, amended designation, or determination in response to a petition for revocation.
 (d)DefinitionsAs used in this section— (1)the term classified information has the meaning given that term in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.);
 (2)the term national security means the national defense, foreign relations, or economic interests of the United States; (3)the term relevant committees means the Committees on the Judiciary of the Senate and of the House of Representatives; and
 (4)the term Secretary means the Secretary of Homeland Security, in consultation with the Attorney General. . (2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 219 the following:
							
								
									Sec. 220. Designation..
						(e)Mandatory detention of criminal gang members
 (1)In generalSection 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)), as amended by this title, is further amended—
 (A)in subparagraph (D), by striking or at the end; (B)in subparagraph (E), by inserting or at the end; and
 (C)by inserting after subparagraph (E) the following:  (F)is inadmissible under section 212(a)(2)(J) or deportable under section 217(a)(2)(G),.
 (2)Annual reportNot later than March 1 of each year (beginning 1 year after the date of the enactment of this Act), the Secretary of Homeland Security, after consultation with the appropriate Federal agencies, shall submit a report to the Committees on the Judiciary of the House of Representatives and of the Senate on the number of aliens detained under the amendments made by paragraph (1).
						(f)Asylum claims based on gang affiliation
 (1)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is amended, in the matter preceding clause (i), by inserting who is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) or who is after to an alien.
 (2)Ineligibility for asylumSection 208(b)(2)(A) of such Act (8 U.S.C. 1158(b)(2)(A)) is amended— (A)in clause (v), by striking or at the end;
 (B)by redesignating clause (vi) as clause (vii); and (C)by inserting after clause (v) the following:
								
 (vi)the alien is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i); or. (g)Temporary protected statusSection 244 of such Act (8 U.S.C. 1254a) is amended—
 (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; (2)in subparagraph (c)(2)(B)—
 (A)in clause (i), by striking or at the end; (B)in clause (ii), by striking the period and inserting ; or; and
 (C)by adding at the end the following:  (iii)the alien is, or at any time has been, described in section 212(a)(2)(J) or section 237(a)(2)(G).; and
 (3)in subsection (d)— (A)by striking paragraph (3); and
 (B)in paragraph (4), by adding at the end the following: The Secretary of Homeland Security may detain an alien provided temporary protected status under this section whenever appropriate under any other provision of law..
 (h)Special immigrant juvenile visasSection 101(a)(27)(J)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(iii)) is amended—
 (1)in subclause (I), by striking and; (2)in subclause (II), by adding and at the end; and
 (3)by adding at the end the following:  (III)no alien who is, or at any time has been, described in section 212(a)(2)(J) or section 237(a)(2)(G) shall be eligible for any immigration benefit under this subparagraph;.
 (i)ParoleAn alien described in section 212(a)(2)(J) of the Immigration and Nationality Act, as added by subsection (b), shall not be eligible for parole under section 212(d)(5)(A) of such Act unless—
 (1)the alien is assisting or has assisted the United States Government in a law enforcement matter, including a criminal investigation; and
 (2)the alien’s presence in the United States is required by the Government with respect to such assistance.
 (j)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to acts that occur before, on, or after the date of the enactment of this Act.
					3304.Inadmissibility and deportability of drunk drivers
 (a)In generalSection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)), is amended— (1)in subparagraph (T), by striking and;
 (2)in subparagraph (U), by striking the period at the end and inserting ; and; and (3)by inserting after subparagraph (U) the following:
							
								(V)
 (i)a single conviction for driving while intoxicated (including a conviction for driving while under the influence of or impairment by alcohol or drugs), when such impaired driving was a cause of the serious bodily injury or death of another person; or
 (ii)a second or subsequent conviction for driving while intoxicated (including a conviction for driving under the influence of or impaired by alcohol or drugs)..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and apply to convictions entered on or after such date.
					3305.Definition of aggravated felony
 (a)Definition of aggravated felonySection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)), as amended by this title, is further amended—
 (1)by striking The term aggravated felony means— and inserting Notwithstanding any other provision of law, the term aggravated felony applies to an offense described in this paragraph, whether in violation of Federal or State law, or in violation of the law of a foreign country for which the term of imprisonment was completed within the previous 15 years, even if the length of the term of imprisonment for the offense is based on recidivist or other enhancements and regardless of whether the conviction was entered before, on, or after September 30, 1996, and means—;
 (2)in subparagraph (A), by striking murder, rape, or sexual abuse of a minor; and inserting an offense relating to murder, manslaughter, homicide, rape (whether the victim was conscious or unconscious), statutory rape, or any offense of a sexual nature involving a victim under the age of 18 years;;
 (3)in subparagraph (B)— (A)by inserting an offense relating to before illicit trafficking; and
 (B)by inserting before the semicolon at the end the following: and any offense under State law relating to a controlled substance (as so classified under State law) which is classified as a felony in that State, regardless of whether the substance is classified as a controlled substance under section 102 of the Controlled Substances Act (8 U.S.C. 802);
 (4)in subparagraph (C), by inserting an offense relating to before illicit trafficking in firearms; (5)in subparagraph (I), by striking or 2252 and inserting 2252, or 2252A;
 (6)in subparagraph (F), by striking for which the term of imprisonment is at least one year; and inserting , including offenses of assault and battery under State or Federal law, for which the term of imprisonment is at least one year, except that if the conviction records do not conclusively establish whether a crime constitutes a crime of violence, the Attorney General or the Secretary of Homeland Security, as appropriate, may consider other evidence related to the conviction that establishes that the conduct for which the alien was engaged constitutes a crime of violence; ;
 (7)by striking subparagraph (G) and inserting the following:  (G)an offense relating to a theft under State or Federal law (including theft by deceit, theft by fraud, and receipt of stolen property) regardless of whether any taking was temporary or permanent, or burglary offense under State or Federal law for which the term of imprisonment is at least one year, except that if the conviction records do not conclusively establish whether a crime constitutes a theft or burglary offense, the Attorney General or Secretary of Homeland Security, as appropriate, may consider other evidence related to the conviction that establishes that the conduct for which the alien was engaged constitutes a theft or burglary offense;;
 (8)in subparagraph (N)— (A)by striking paragraph (1)(A) or (2) of; and
 (B)by inserting a semicolon at the end; (9)in subparagraph (O), by striking section 275(a) or 276 committed by an alien who was previously deported on the basis of a conviction for an offense described in another subparagraph of this paragraph and inserting section 275 or 276 for which the term of imprisonment is at least 1 year;
 (10)in subparagraph (P)— (A)by striking (i) which either is falsely making, forging, counterfeiting, mutilating, or altering a passport or instrument in violation of section 1543 of title 18, United States Code, or is described in section 1546(a) of such title (relating to document fraud) and (ii) and inserting which is described in any section of chapter 75 of title 18, United States Code, and; and
 (B)by striking , except in the case of a first offense for which the alien has affirmatively shown that the alien committed the offense for the purpose of assisting, abetting, or aiding only the alien’s spouse, child, or parent (and no other individual) to violate a provision of this Act;
 (11)in subparagraph (U), by striking an attempt or conspiracy to commit an offense described in this paragraph and inserting attempting or conspiring to commit an offense described in this paragraph, or aiding, abetting, counseling, procuring, commanding, inducing, or soliciting the commission of such an offense; and
 (12)by striking the undesignated matter following subparagraph (U). (b)Effective date; application of amendments (1)In generalThe amendments made by subsection (a)—
 (A)shall take effect on the date of the enactment of this Act; and (B)shall apply to any act or conviction that occurred before, on, or after such date.
 (2)Application of IIRIRA amendmentsThe amendments to section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) made by section 321 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 110 Stat. 3009–627) shall continue to apply, whether the conviction was entered before, on, or after September 30, 1996.
						3306.Precluding withholding of removal for aggravated felons
 (a)In generalSection 241(b)(3)(B) (8 U.S.C. 1231(b)(3)(B)), is amended by inserting after clause (v) the following:
						
 (vi)the alien is convicted of an aggravated felony.. (b)Effective dateThe amendment made by subsection (a) shall apply—
 (1)to any act that occurred before, on, or after the date of the enactment of this Act; and (2)to all aliens who are required to establish admissibility on or after such date, and in all removal, deportation, or exclusion proceedings that are filed, pending, or reopened on or after such date.
						3307.Protecting immigrants from convicted sex offenders
 (a)ImmigrantsSection 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)), is amended— (1)in subparagraph (A), by amending clause (viii) to read as follows:
							
 (viii)Clause (i) shall not apply to a citizen of the United States who has been convicted of an offense described in subparagraph (A), (I), or (K) of section 101(a)(43), unless the Secretary of Homeland Security, in the Secretary's sole and unreviewable discretion, determines that the citizen poses no risk to the alien with respect to whom a petition described in clause (i) is filed.; and
 (2)in subparagraph (B)(i)— (A)by redesignating the second subclause (I) as subclause (II); and
 (B)by amending such subclause (II) to read as follows:  (II)Subclause (I) shall not apply in the case of an alien admitted for permanent residence who has been convicted of an offense described in subparagraph (A), (I), or (K) of section 101(a)(43), unless the Secretary of Homeland Security, in the Secretary's sole and unreviewable discretion, determines that the alien lawfully admitted for permanent residence poses no risk to the alien with respect to whom a petition described in subclause (I) is filed..
 (b)NonimmigrantsSection 101(a)(15)(K) of such Act (8 U.S.C. 1101(a)(15)(K)), is amended by striking 204(a)(1)(A)(viii)(I)) each place such term appears and inserting 204(a)(1)(A)(viii)). (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to petitions filed on or after such date.
					3308.Clarification to crimes of violence and crimes involving moral turpitude
 (a)Inadmissible aliensSection 212(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(A)) is amended by adding at the end the following:
						
 (iii)ClarificationIf the conviction records do not conclusively establish whether a crime constitutes a crime involving moral turpitude, the Attorney General or the Secretary of Homeland Security, as appropriate, may consider other evidence related to the conviction that establishes that the conduct for which the alien was engaged constitutes a crime involving moral turpitude..
					(b)Deportable aliens
 (1)General crimesSection 237(a)(2)(A) of such Act (8 U.S.C. 1227(a)(2)(A)), as amended by this title, is further amended by inserting after clause (iv) the following:
							
 (v)Crimes involving moral turpitudeIf the conviction records do not conclusively establish whether a crime constitutes a crime involving moral turpitude, the Attorney General or the Secretary of Homeland Security, as appropriate, may consider other evidence related to the conviction that establishes that the conduct for which the alien was engaged constitutes a crime involving moral turpitude..
 (2)Domestic violenceSection 237(a)(2)(E) of such Act (8 U.S.C. 1227(a)(2)(E)) is amended by adding at the end the following:
							
 (iii)Crimes of violenceIf the conviction records do not conclusively establish whether a crime of domestic violence constitutes a crime of violence (as defined in section 16 of title 18, United States Code), the Attorney General or the Secretary of Homeland Security, as appropriate, may consider other evidence related to the conviction that establishes that the conduct for which the alien was engaged constitutes a crime of violence..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to acts that occur before, on, or after the date of the enactment of this Act.
					3309.Detention of dangerous aliens
 Section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended— (1)by striking Attorney General each place it appears, except for the first reference in paragraph (4)(B)(i), and inserting Secretary of Homeland Security;
 (2)in paragraph (1), by amending subparagraph (B) to read as follows:  (B)Beginning of periodThe removal period begins on the latest of the following:
 (i)The date the order of removal becomes administratively final. (ii)If the alien is not in the custody of the Secretary on the date the order of removal becomes administratively final, the date the alien is taken into such custody.
 (iii)If the alien is detained or confined (except under an immigration process) on the date the order of removal becomes administratively final, the date the alien is taken into the custody of the Secretary, after the alien is released from such detention or confinement.;
 (3)in paragraph (1), by amending subparagraph (C) to read as follows:  (C)Suspension of period (i)ExtensionThe removal period shall be extended beyond a period of 90 days and the Secretary may, in the Secretary’s sole discretion, keep the alien in detention during such extended period if—
 (I)the alien fails or refuses to make all reasonable efforts to comply with the removal order, or to fully cooperate with the Secretary’s efforts to establish the alien’s identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien's departure or conspires or acts to prevent the alien's removal that is subject to an order of removal;
 (II)a court, the Board of Immigration Appeals, or an immigration judge orders a stay of removal of an alien who is subject to an administratively final order of removal;
 (III)the Secretary transfers custody of the alien pursuant to law to another Federal agency or a State or local government agency in connection with the official duties of such agency; or
 (IV)a court or the Board of Immigration Appeals orders a remand to an immigration judge or the Board of Immigration Appeals, during the time period when the case is pending a decision on remand (with the removal period beginning anew on the date that the alien is ordered removed on remand).
 (ii)RenewalIf the removal period has been extended under subparagraph (C)(i), a new removal period shall be deemed to have begun on the date—
 (I)the alien makes all reasonable efforts to comply with the removal order, or to fully cooperate with the Secretary’s efforts to establish the alien’s identity and carry out the removal order;
 (II)the stay of removal is no longer in effect; or (III)the alien is returned to the custody of the Secretary.
 (iii)Mandatory detention for certain aliensIn the case of an alien described in subparagraphs (A) through (D) of section 236(c)(1), the Secretary shall keep that alien in detention during the extended period described in clause (i).
 (iv)Sole form of reliefAn alien may seek relief from detention under this subparagraph only by filing an application for a writ of habeas corpus in accordance with chapter 153 of title 28, United States Code. No alien whose period of detention is extended under this subparagraph shall have the right to seek release on bond.;
 (4)in paragraph (3)— (A)by adding after If the alien does not leave or is not removed within the removal period the following: or is not detained pursuant to paragraph (6) of this subsection; and
 (B)by striking subparagraph (D) and inserting the following:  (D)to obey reasonable restrictions on the alien’s conduct or activities that the Secretary prescribes for the alien, in order to prevent the alien from absconding, for the protection of the community, or for other purposes related to the enforcement of the immigration laws.;
 (5)in paragraph (4)(A), by striking paragraph (2) and inserting subparagraph (B); and (6)by striking paragraph (6) and inserting the following:
						
							(6)Additional rules for detention or release of certain aliens
 (A)Detention review process for cooperative aliens establishedFor an alien who is not otherwise subject to mandatory detention, who has made all reasonable efforts to comply with a removal order and to cooperate fully with the Secretary of Homeland Security's efforts to establish the alien's identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien's departure, and who has not conspired or acted to prevent removal, the Secretary shall establish an administrative review process to determine whether the alien should be detained or released on conditions. The Secretary shall make a determination whether to release an alien after the removal period in accordance with subparagraph (B). The determination shall include consideration of any evidence submitted by the alien, and may include consideration of any other evidence, including any information or assistance provided by the Secretary of State or other Federal official and any other information available to the Secretary of Homeland Security pertaining to the ability to remove the alien.
								(B)Authority to detain beyond removal period
 (i)In generalThe Secretary of Homeland Security, in the exercise of the Secretary’s sole discretion, may continue to detain an alien for 90 days beyond the removal period (including any extension of the removal period as provided in paragraph (1)(C)). An alien whose detention is extended under this subparagraph shall have no right to seek release on bond.
 (ii)specific circumstancesThe Secretary of Homeland Security, in the exercise of the Secretary’s sole discretion, may continue to detain an alien beyond the 90 days authorized in clause (i)—
 (I)until the alien is removed, if the Secretary, in the Secretary’s sole discretion, determines that there is a significant likelihood that the alien—
 (aa)will be removed in the reasonably foreseeable future; or (bb)would be removed in the reasonably foreseeable future, or would have been removed, but for the alien's failure or refusal to make all reasonable efforts to comply with the removal order, or to cooperate fully with the Secretary's efforts to establish the alien's identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien's departure, or conspires or acts to prevent removal;
 (II)until the alien is removed, if the Secretary of Homeland Security certifies in writing— (aa)in consultation with the Secretary of Health and Human Services, that the alien has a highly contagious disease that poses a threat to public safety;
 (bb)after receipt of a written recommendation from the Secretary of State, that release of the alien is likely to have serious adverse foreign policy consequences for the United States;
 (cc)based on information available to the Secretary of Homeland Security (including classified, sensitive, or national security information, and without regard to the grounds upon which the alien was ordered removed), that there is reason to believe that the release of the alien would threaten the national security of the United States; or
 (dd)that the release of the alien will threaten the safety of the community or any person, conditions of release cannot reasonably be expected to ensure the safety of the community or any person, and either (AA) the alien has been convicted of one or more aggravated felonies (as defined in section 101(a)(43)(A)) or of one or more crimes identified by the Secretary of Homeland Security by regulation, or of one or more attempts or conspiracies to commit any such aggravated felonies or such identified crimes, if the aggregate term of imprisonment for such attempts or conspiracies is at least 5 years; or (BB) the alien has committed one or more crimes of violence (as defined in section 16 of title 18, United States Code, but not including a purely political offense) and, because of a mental condition or personality disorder and behavior associated with that condition or disorder, the alien is likely to engage in acts of violence in the future; or
 (III)pending a certification under subclause (II), so long as the Secretary of Homeland Security has initiated the administrative review process not later than 30 days after the expiration of the removal period (including any extension of the removal period, as provided in paragraph (1)(C)).
 (iii)No right to bond hearingAn alien whose detention is extended under this subparagraph shall have no right to seek release on bond, including by reason of a certification under clause (ii)(II).
									(C)Renewal and delegation of certification
 (i)RenewalThe Secretary of Homeland Security may renew a certification under subparagraph (B)(ii)(II) every 6 months, after providing an opportunity for the alien to request reconsideration of the certification and to submit documents or other evidence in support of that request. If the Secretary does not renew a certification, the Secretary may not continue to detain the alien under subparagraph (B)(ii)(II).
 (ii)DelegationNotwithstanding section 103, the Secretary of Homeland Security may not delegate the authority to make or renew a certification described in item (bb), (cc), or (dd) of subparagraph (B)(ii)(II) below the level of the Director of Immigration and Customs Enforcement.
 (iii)HearingThe Secretary of Homeland Security may request that the Attorney General or the Attorney General's designee provide for a hearing to make the determination described in item (dd)(BB) of subparagraph (B)(ii)(II).
 (D)Release on conditionsIf it is determined that an alien should be released from detention by a Federal court, the Board of Immigration Appeals, or if an immigration judge orders a stay of removal, the Secretary of Homeland Security, in the exercise of the Secretary's discretion, may impose conditions on release as provided in paragraph (3).
 (E)RedetentionThe Secretary of Homeland Security, in the exercise of the Secretary's discretion, without any limitations other than those specified in this section, may again detain any alien subject to a final removal order who is released from custody, if removal becomes likely in the reasonably foreseeable future, the alien fails to comply with the conditions of release, or to continue to satisfy the conditions described in subparagraph (A), or if, upon reconsideration, the Secretary, in the Secretary’s sole discretion, determines that the alien can be detained under subparagraph (B). This section shall apply to any alien returned to custody pursuant to this subparagraph, as if the removal period terminated on the day of the redetention.
 (F)Review of determinations by SecretaryA determination by the Secretary under this paragraph shall not be subject to review by any other agency..
					3310.Timely repatriation
 (a)Listing of countriesBeginning on the date that is 6 months after the date of the enactment of this Act, and every 6 months thereafter, the Secretary of Homeland Security shall publish a report including the following:
 (1)A list of the following: (A)Countries that have refused or unreasonably delayed repatriation of an alien who is a national of that country since the date of the enactment of this Act and the total number of such aliens, disaggregated by nationality.
 (B)Countries that have an excessive repatriation failure rate. (2)A list of each country that was included under subparagraph (B) or (C) of paragraph (1) in both the report preceding the current report and the current report.
 (b)SanctionsBeginning on the date on which a country is included in a list under subsection (a)(2) and ending on the date on which that country is not included in such list, that country shall be subject to the following:
 (1)The Secretary of State may not issue visas under section 101(a)(15)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)(iii)) to attendants, servants, personal employees, and members of their immediate families, of the officials and employees of that country who receive nonimmigrant status under clause (i) or (ii) of section 101(a)(15)(A) of such Act.
 (2)Each 6 months thereafter that the country is included in that list, the Secretary of State shall reduce the number of visas available under clause (i) or (ii) of section 101(a)(15)(A) of the Immigration and Nationality Act in a fiscal year to nationals of that country by an amount equal to 10 percent of the baseline visa number for that country. Except as provided under section 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253), the Secretary may not reduce the number to a level below 20 percent of the baseline visa number.
						(c)Waivers
 (1)National security waiverIf the Secretary of State submits to Congress a written determination that significant national security interests of the United States require a waiver of the sanctions under subsection (b), the Secretary may waive any reduction below 80 percent of the baseline visa number. The Secretary of Homeland Security may not delegate the authority under this subsection.
 (2)Temporary exigent circumstancesIf the Secretary of State submits to Congress a written determination that temporary exigent circumstances require a waiver of the sanctions under subsection (b), the Secretary may waive any reduction below 80 percent of the baseline visa number during 6-month renewable periods. The Secretary of Homeland Security may not delegate the authority under this subsection.
 (d)ExemptionThe Secretary of Homeland Security, in consultation with the Secretary of State, may exempt a country from inclusion in a list under subsection (a)(2) if the total number of nonrepatriations outstanding is less than 10 for the preceding 3-year period.
 (e)Unauthorized visa issuanceAny visa issued in violation of this section shall be void. (f)NoticeIf an alien who has been convicted of a criminal offense before a Federal or State court whose repatriation was refused or unreasonably delayed is to be released from detention by the Secretary of Homeland Security, the Secretary shall provide notice to the State and local law enforcement agency for the jurisdictions in which the alien is required to report or is to be released. When possible, and particularly in the case of violent crime, the Secretary shall make a reasonable effort to provide notice of such release to any crime victims and their immediate family members.
 (g)DefinitionsFor purposes of this section: (1)Refused or unreasonably delayedA country is deemed to have refused or unreasonably delayed the acceptance of an alien who is a citizen, subject, national, or resident of that country if, not later than 90 days after receiving a request to repatriate such alien from an official of the United States who is authorized to make such a request, the country does not accept the alien or issue valid travel documents.
 (2)Failure rateThe term failure rate for a period means the percentage determined by dividing the total number of repatriation requests for aliens who are citizens, subjects, nationals, or residents of a country that that country refused or unreasonably delayed during that period by the total number of such requests during that period.
 (3)Excessive repatriation failure rateThe term excessive repatriation failure rate means, with respect to a report under subsection (a), a failure rate greater than 10 percent for any of the following:
 (A)The period of the 3 full fiscal years preceding the date of publication of the report. (B)The period of 1 year preceding the date of publication of the report.
 (4)Number of nonrepatriations outstandingThe term number of nonrepatriations outstanding means, for a period, the number of unique aliens whose repatriation a country has refused or unreasonably delayed and whose repatriation has not occurred during that period.
 (5)Baseline visa numberThe term baseline visa number means, with respect to a country, the average number of visas issued each fiscal year to nationals of that country under clauses (i) and (ii) of section 101(a)(15)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)) for the 3 full fiscal years immediately preceding the first report under subsection (a) in which that country is included in the list under subsection (a)(2).
 (h)GAO reportOn the date that is 1 day after the date that the President submits a budget under section 1105(a) of title 31, United States Code, for fiscal year 2016, the Comptroller General of the United States shall submit a report to Congress regarding the progress of the Secretary of Homeland Security and the Secretary of State in implementation of this section and in making requests to repatriate aliens as appropriate.
 3311.Illegal reentrySection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended to read as follows:  276.Reentry of removed alien (a)Reentry after removal (1)In generalAny alien who has been denied admission, excluded, deported, or removed, or who has departed the United States while an order of exclusion, deportation, or removal is outstanding, and subsequently enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in the United States, shall be fined under title 18, United States Code, imprisoned not more than 2 years, or both.
 (2)ExceptionIf an alien sought and received the express consent of the Secretary to reapply for admission into the United States, or, with respect to an alien previously denied admission and removed, the alien was not required to obtain such advance consent under the Immigration and Nationality Act or any prior Act, the alien shall not be subject to the fine and imprisonment provided for in paragraph (1).
 (b)Reentry of criminal offendersNotwithstanding the penalty provided in subsection (a), if an alien described in that subsection was convicted before such removal or departure—
 (1)for 3 or more misdemeanors or for a felony, the alien shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both;
 (2)for a felony for which the alien was sentenced to a term of imprisonment of not less than 30 months, the alien shall be fined under such title, imprisoned not more than 15 years, or both;
 (3)for a felony for which the alien was sentenced to a term of imprisonment of not less than 60 months, the alien shall be fined under such title, imprisoned not more than 20 years, or both; or
 (4)for murder, rape, kidnapping, or a felony offense described in chapter 77 (relating to peonage and slavery) or 113B (relating to terrorism) of such title, or for 3 or more felonies of any kind, the alien shall be fined under such title, imprisoned not more than 25 years, or both.
 (c)Reentry after repeated removalAny alien who has been denied admission, excluded, deported, or removed 3 or more times and thereafter enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in the United States, shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both.
 (d)Proof of prior convictionsThe prior convictions described in subsection (b) are elements of the crimes described, and the penalties in that subsection shall apply only in cases in which the conviction or convictions that form the basis for the additional penalty are—
 (1)alleged in the indictment or information; and (2)proven beyond a reasonable doubt at trial or admitted by the defendant.
 (e)Reentry of alien removed prior to completion of term of imprisonmentAny alien removed pursuant to section 241(a)(4) who enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in, the United States shall be incarcerated for the remainder of the sentence of imprisonment which was pending at the time of deportation without any reduction for parole or supervised release unless the alien affirmatively demonstrates that the Secretary of Homeland Security has expressly consented to the alien’s reentry. Such alien shall be subject to such other penalties relating to the reentry of removed aliens as may be available under this section or any other provision of law.
 (f)DefinitionsFor purposes of this section and section 275, the following definitions shall apply: (1)Crosses the border to the united statesThe term crosses the border refers to the physical act of crossing the border free from official restraint.
 (2)Official restraintThe term official restraint means any restraint known to the alien that serves to deprive the alien of liberty and prevents the alien from going at large into the United States. Surveillance unbeknownst to the alien shall not constitute official restraint.
 (3)FelonyThe term felony means any criminal offense punishable by a term of imprisonment of more than 1 year under the laws of the United States, any State, or a foreign government.
 (4)MisdemeanorThe term misdemeanor means any criminal offense punishable by a term of imprisonment of not more than 1 year under the applicable laws of the United States, any State, or a foreign government.
 (5)RemovalThe term removal includes any denial of admission, exclusion, deportation, or removal, or any agreement by which an alien stipulates or agrees to exclusion, deportation, or removal.
 (6)StateThe term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States..
				IVAsylum Reform
 4401.Clarification of intent regarding taxpayer-provided counselSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended— (1)by striking In any removal proceedings before an immigration judge and in any appeal proceedings before the Attorney General from any such removal proceedings and inserting In any removal proceedings before an immigration judge, or any other immigration proceedings before the Attorney General, the Secretary of Homeland Security, or any appeal of such a proceeding.
 (2)by striking (at no expense to the Government); and (3)by adding at the end the following Notwithstanding any other provision of law, in no instance shall the Government bear any expense for counsel for any person in proceedings described in this section..
 4402.Credible fear interviewsSection 235(b)(1)(B)(v) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)(v)) is amended by striking claim and all that follows, and inserting claim, as determined pursuant to section 208(b)(1)(B)(iii), and such other facts as are known to the officer, that the alien could establish eligibility for asylum under section 1158 of this title, and it is more probable than not that the statements made by, and on behalf of, the alien in support of the alien’s claim are true..
				4403.Recording expedited removal and credible fear interviews
 (a)In generalThe Secretary of Homeland Security shall establish quality assurance procedures and take steps to effectively ensure that questions by employees of the Department of Homeland Security exercising expedited removal authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)) are asked in a uniform manner, to the extent possible, and that both these questions and the answers provided in response to them are recorded in a uniform fashion.
 (b)Factors relating to sworn statementsWhere practicable, any sworn or signed written statement taken of an alien as part of the record of a proceeding under section 235(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)) shall be accompanied by a recording of the interview which served as the basis for that sworn statement.
 (c)InterpretersThe Secretary shall ensure that a competent interpreter, not affiliated with the government of the country from which the alien may claim asylum, is used when the interviewing officer does not speak a language understood by the alien.
 (d)Recordings in immigration proceedingsThere shall be an audio or audio visual recording of interviews of aliens subject to expedited removal. The recording shall be included in the record of proceeding and shall be considered as evidence in any further proceedings involving the alien.
 (e)No private right of actionNothing in this section shall be construed to create any right, benefit, trust, or responsibility, whether substantive or procedural, enforceable in law or equity by a party against the United States, its departments, agencies, instrumentalities, entities, officers, employees, or agents, or any person, nor does this section create any right of review in any administrative, judicial, or other proceeding.
 4404.Safe third countrySection 208(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)(A)) is amended— (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and
 (2)by striking removed, pursuant to a bilateral or multilateral agreement, to and inserting removed to. 4405.Renunciation of asylum status pursuant to return to home country (a)In generalSection 208(c) of the Immigration and Nationality Act (8 U.S.C. 1158(c)) is amended by adding at the end the following new paragraph:
						
							(4)Renunciation of status pursuant to return to home country
 (A)In generalExcept as provided in subparagraphs (B) and (C), any alien who is granted asylum status under this Act, who, absent changed country conditions, subsequently returns to the country of such alien’s nationality or, in the case of an alien having no nationality, returns to any country in which such alien last habitually resided, and who applied for such status because of persecution or a well-founded fear of persecution in that country on account of race, religion, nationality, membership in a particular social group, or political opinion, shall have his or her status terminated.
 (B)WaiverThe Secretary has discretion to waive subparagraph (A) if it is established to the satisfaction of the Secretary that the alien had a compelling reason for the return. The waiver may be sought prior to departure from the United States or upon return.
 (C)Exception for certain aliens from CubaSubparagraph (A) shall not apply to an alien who is eligible for adjustment to that of an alien lawfully admitted for permanent residence pursuant to the Cuban Adjustment Act of 1966 (Public Law 89–732)..
 (b)Conforming amendmentSection 208(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1158(c)(3)) is amended by inserting after paragraph (2) the following: or (4).
					4406.Notice concerning frivolous asylum applications
 (a)In generalSection 208(d)(4) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(4)) is amended— (1)in the matter preceding subparagraph (A), by inserting the Secretary of Homeland Security or before the Attorney General;
 (2)in subparagraph (A), by striking and of the consequences, under paragraph (6), of knowingly filing a frivolous application for asylum; and and inserting a semicolon;
 (3)in subparagraph (B), by striking the period and inserting ; and; and (4)by adding at the end the following:
							
 (C)ensure that a written warning appears on the asylum application advising the alien of the consequences of filing a frivolous application and serving as notice to the alien of the consequence of filing a frivolous application..
 (b)Conforming amendmentSection 208(d)(6) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(6)) is amended by striking If the and all that follows and inserting:
						
 (A)If the Secretary of Homeland Security or the Attorney General determines that an alien has knowingly made a frivolous application for asylum and the alien has received the notice under paragraph (4)(C), the alien shall be permanently ineligible for any benefits under this chapter, effective as the date of the final determination of such an application;
 (B)An application is frivolous if the Secretary of Homeland Security or the Attorney General determines, consistent with subparagraph (C), that—
 (i)it is so insufficient in substance that it is clear that the applicant knowingly filed the application solely or in part to delay removal from the United States, to seek employment authorization as an applicant for asylum pursuant to regulations issued pursuant to paragraph (2), or to seek issuance of a Notice to Appeal in order to pursue Cancellation of Removal under section 240A(b); or
 (ii)any of its material elements are deliberately fabricated. (C)In determining that an application is frivolous, the Secretary or the Attorney General, must be satisfied that the applicant, during the course of the proceedings, has had sufficient opportunity to clarify any discrepancies or implausible aspects of the claim.
 (D)For purposes of this section, a finding that an alien filed a frivolous asylum application shall not preclude the alien from seeking withholding of removal under section 241(b)(3).) or protection pursuant to the Convention Against Torture..
					4407.Anti-fraud investigative work product
 (a)Asylum credibility determinationsSection 208(b)(1)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(1)(B)(iii)) is amended by inserting after all relevant factors the following: , including statements made to, and investigative reports prepared by, immigration authorities and other government officials.
 (b)Relief for removal credibility determinationsSection 240(c)(4)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)(C)) is amended by inserting after all relevant factors the following: , including statements made to, and investigative reports prepared by, immigration authorities and other government officials.
 4408.Penalties for asylum fraudSection 1001 of title 18 is amended by inserting at the end of the paragraph—  (d)Whoever, in any matter before the Secretary of Homeland Security or the Attorney General pertaining to asylum under section 208 of the Immigration and Nationality Act or withholding of removal under section 241(b)(3) of such Act, knowingly and willfully—
 (1)makes any materially false, fictitious, or fraudulent statement or representation; or (2)makes or uses any false writings or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry;
							shall be fined under this title or imprisoned not more than 10 years, or both..
 4409.Statute of limitations for asylum fraudSection 3291 of title 18 is amended— (1)by striking 1544, and inserting 1544 and 1546,;
 (2)by striking offense. and inserting offense or within 10 years after the fraud is discovered.. 4410.Technical amendmentsSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended—
 (1)in subsection (a)— (A)in paragraph (2)(D), by inserting Secretary of Homeland Security or the before Attorney General; and
 (B)in paragraph (3), by inserting Secretary of Homeland Security or the before Attorney General; (2)in subsection (b)(2), by inserting Secretary of Homeland Security or the before Attorney General each place such term appears;
 (3)in subsection (c)— (A)in paragraph (1), by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and
 (B)in paragraph (3), by inserting Secretary of Homeland Security or the before Attorney General; and (4)in subsection (d)—
 (A)in paragraph (1), by inserting Secretary of Homeland Security or the before Attorney General each place such term appears; (B)in paragraph (2), by striking Attorney General and inserting Secretary of Homeland Security; and
 (C)in paragraph (5)— (i)in subparagraph (A), by striking Attorney General and inserting Secretary of Homeland Security; and
 (ii)in subparagraph (B), by inserting Secretary of Homeland Security or the before Attorney General. VUnaccompanied and Accompanied Alien Minors Apprehended Along the Border 5501.Repatriation of unaccompanied alien children (a)In generalSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)by amending the heading to read as follows: Rules for unaccompanied alien children.—; (ii)in subparagraph (A)—
 (I)in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; (II)in clause (i), by inserting and at the end;
 (III)in clause (ii), by striking ; and and inserting a period; and (IV)by striking clause (iii);
 (iii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking (8 U.S.C. 1101 et seq.) may— and inserting (8 U.S.C. 1101 et seq.)—;
 (II)in clause (i), by inserting before permit such child to withdraw the following: may; and (III)in clause (ii), by inserting before return such child the following: shall; and
 (iv)in subparagraph (C)— (I)by amending the heading to read as follows: Agreements with foreign countries.—; and
 (II)in the matter preceding clause (i), by striking The Secretary of State shall negotiate agreements between the United States and countries contiguous to the United States and inserting The Secretary of State may negotiate agreements between the United States and any foreign country that the Secretary determines appropriate;
 (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively, and inserting after paragraph (2) the following:
								
 (3)Special rules for interviewing unaccompanied alien childrenAn unaccompanied alien child shall be interviewed by a dedicated U.S. Citizenship and Immigration Services immigration officer with specialized training in interviewing child trafficking victims. Such officer shall be in plain clothes and shall not carry a weapon. The interview shall occur in a private room.; and 
 (C)in paragraph (6)(D) (as so redesignated)— (i)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to exceptions under subsection (a)(2),  and inserting who does not meet the criteria listed in paragraph (2)(A); and
 (ii)in clause (i), by inserting before the semicolon at the end the following: , which shall include a hearing before an immigration judge not later than 14 days after being screened under paragraph (4);
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting before the semicolon the following: believed not to meet the criteria listed in subsection (a)(2)(A); and (ii)in subparagraph (B), by inserting before the period the following: and does not meet the criteria listed in subsection (a)(2)(A); and
 (B)in paragraph (3), by striking an unaccompanied alien child in custody shall and all that follows, and inserting the following:  an unaccompanied alien child in custody—(A)in the case of a child who does not meet the criteria listed in subsection (a)(2)(A), shall transfer the custody of such child to the Secretary of Health and Human Services not later than 30 days after determining that such child is an unaccompanied alien child who does not meet such criteria; or
 (B)in the case of child who meets the criteria listed in subsection (a)(2)(A), may transfer the custody of such child to the Secretary of Health and Human Services after determining that such child is an unaccompanied alien child who meets such criteria.; and
 (3)in subsection (c)— (A)in paragraph (3), by inserting at the end the following:
								
									(D)Information about individuals with whom children are placed
 (i)Information to be provided to Homeland SecurityBefore placing a child with an individual, the Secretary of Health and Human Services shall provide to the Secretary of Homeland Security, regarding the individual with whom the child will be placed, the following information:
 (I)The name of the individual. (II)The social security number of the individual.
 (III)The date of birth of the individual. (IV)The location of the individual’s residence where the child will be placed.
 (V)The immigration status of the individual, if known. (VI)Contact information for the individual.
 (ii)Special ruleIn the case of a child who was apprehended on or after June 15, 2012, and before the date of the enactment of this subparagraph, who the Secretary of Health and Human Services placed with an individual, the Secretary shall provide the information listed in clause (i) to the Secretary of Homeland Security not later than 90 days after such date of enactment.
 (iii)Activities of the Secretary of Homeland SecurityNot later than 30 days after receiving the information listed in clause (i), the Secretary of Homeland Security shall—
 (I)in the case that the immigration status of an individual with whom a child is placed is unknown, investigate the immigration status of that individual; and
 (II)upon determining that an individual with whom a child is placed is unlawfully present in the United States, initiate removal proceedings pursuant to chapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et seq.).; and 
 (B)in paragraph (5)— (i)by inserting after to the greatest extent practicable the following: (at no expense to the Government); and
 (ii)by striking have counsel to represent them and inserting have access to counsel to represent them. (b)Effective dateThe amendments made by this section shall apply to any unauthorized alien child apprehended on or after June 15, 2012.
 5502.Special immigrant juvenile status for immigrants unable to reunite with either parentSection 101(a)(27)(J)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(i)) is amended by striking 1 or both of the immigrant’s parents and inserting either of the immigrant’s parents.
 5503.Jurisdiction of asylum applicationsSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158) is amended by striking subparagraph (C).
 5504.Quarterly report to CongressNot later than January 5, 2019, and every 3 months thereafter— (1)the Attorney General shall submit a report on—
 (A)the total number of asylum cases filed by unaccompanied alien children and completed by an immigration judge during the 3-month period preceding the date of the report, and the percentage of those cases in which asylum was granted; and
 (B)the number of unaccompanied alien children who failed to appear for any proceeding before an immigration judge during the 3-month period preceding the date of the report; and
 (2)the Secretary of Homeland Security shall submit a report on the total number of applications for asylum, filed by unaccompanied alien children, that were adjudicated during the 3-month period preceding the date of the report and the percentage of those applications that were granted.
 5505.Biannual report to CongressNot later than January 5, 2019, and every 6 months thereafter, the Attorney General shall submit a report to Congress on each crime for which an unaccompanied alien child is charged or convicted during the previous 6-month period following their release from the custody of the Secretary of Homeland Security pursuant to section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232).
				5506.Clarification of standards for family detention
 (a)In generalSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended by adding at the end the following:
						
							(j)Construction
 (1)In generalNotwithstanding any other provision of law, judicial determination, consent decree, or settlement agreement, the detention of any alien child who is not an unaccompanied alien child shall be governed by sections 217, 235, 236, and 241 of the Immigration and Nationality Act (8 U.S.C. 1187, 1225, 1226, and 1231). There exists no presumption that an alien child who is not an unaccompanied alien child should not be detained, and all such determinations shall be in the discretion of the Secretary of Homeland Security.
 (2)Release of minors other than unaccompanied aliensIn no circumstances shall an alien minor who is not an unaccompanied alien child be released by the Secretary of Homeland Security other than to a parent or legal guardian..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to all actions that occur before, on, or after the date of the enactment of this Act.
					CBorder Enforcement
 1100.Short titleThis division may be cited as the Border Security for America Act of 2018 .
			IBorder Security
 1101.DefinitionsIn this title: (1)Advanced unattended surveillance sensorsThe term advanced unattended surveillance sensors means sensors that utilize an onboard computer to analyze detections in an effort to discern between vehicles, humans, and animals, and ultimately filter false positives prior to transmission.
 (2)Appropriate congressional committeeThe term appropriate congressional committee has the meaning given the term in section 2(2) of the Homeland Security Act of 2002 (6 U.S.C. 101(2)).
 (3)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (4)High traffic areasThe term high traffic areas has the meaning given such term in section 102(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as amended by section 1111 of this division.
 (5)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (6)SecretaryThe term Secretary means the Secretary of Homeland Security. (7)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
 (8)Small unmanned aerial vehicleThe term small unmanned aerial vehicle has the meaning given the term small unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (9)Transit zoneThe term transit zone has the meaning given such term in section 1092(a)(8) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
 (10)Unmanned aerial systemThe term unmanned aerial system has the meaning given the term unmanned aircraft system in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (11)Unmanned aerial vehicleThe term unmanned aerial vehicle has the meaning given the term unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
					AInfrastructure and Equipment
 1111.Strengthening the requirements for barriers along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalThe Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to detection of illegal entrants) to design, test, construct, install, deploy, and operate physical barriers, tactical infrastructure, and technology in the vicinity of the United States border to achieve situational awareness and operational control of the border and deter, impede, and detect illegal activity in high traffic areas.;
 (2)in subsection (b)— (A)in the subsection heading, by striking fencing and road improvements and inserting physical barriers;
 (B)in paragraph (1)— (i)in subparagraph (A)—
 (I)by striking subsection (a) and inserting this section; (II)by striking roads, lighting, cameras, and sensors and inserting tactical infrastructure, and technology; and
 (III)by striking gain inserting achieve situational awareness and; and (ii)by amending subparagraph (B) to read as follows:
									
										(B)Physical barriers and tactical infrastructure
 (i)In generalNot later than September 30, 2022, the Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective physical barriers and tactical infrastructure available for achieving situational awareness and operational control of the border.
 (ii)Consideration for certain physical barriers and tactical infrastructureThe deployment of physical barriers and tactical infrastructure under this subparagraph shall not apply in any area or region along the border where natural terrain features, natural barriers, or the remoteness of such area or region would make any such deployment ineffective, as determined by the Secretary, for the purposes of achieving situational awareness or operational control of such area or region.;
 (iii)in subparagraph (C)— (I)by amending clause (i) to read as follows:
										
 (i)In generalIn carrying out this section, the Secretary of Homeland Security shall, before constructing physical barriers in a specific area or region, consult with the Secretary of the Interior, the Secretary of Agriculture, appropriate representatives of Federal, State, local, and tribal governments, and appropriate private property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such physical barriers are to be constructed.;
 (II)by redesignating clause (ii) as clause (iii); and (III)by inserting after clause (i), as amended, the following new clause:
										
 (ii)NotificationNot later than 60 days after the consultation required under clause (i), the Secretary of Homeland Security shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the type of physical barriers, tactical infrastructure, or technology the Secretary has determined is most practical and effective to achieve situational awareness and operational control in a specific area or region and the other alternatives the Secretary considered before making such a determination.; and
 (iv)by striking subparagraph (D); (C)in paragraph (2)—
 (i)by striking Attorney General and inserting Secretary of Homeland Security; (ii)by striking this subsection and inserting this section; and
 (iii)by striking construction of fences and inserting the construction of physical barriers; and (D)by amending paragraph (3) to read as follows:
								
 (3)Agent safetyIn carrying out this section, the Secretary of Homeland Security, when designing, constructing, and deploying physical barriers, tactical infrastructure, or technology, shall incorporate such safety features into such design, construction, or deployment of such physical barriers, tactical infrastructure, or technology, as the case may be, that the Secretary determines, in the Secretary’s sole discretion, are necessary to maximize the safety and effectiveness of officers or agents of the Department of Homeland Security or of any other Federal agency deployed in the vicinity of such physical barriers, tactical infrastructure, or technology.;
 (3)in subsection (c), by amending paragraph (1) to read as follows:  (1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall have the authority to waive all legal requirements the Secretary, in the Secretary’s sole discretion, determines necessary to ensure the expeditious design, testing, construction, installation, deployment, operation, and maintenance of the physical barriers, tactical infrastructure, and technology under this section. Any such decision by the Secretary shall be effective upon publication in the Federal Register.; and
 (4)by adding after subsection (d) the following new subsections:  (e)TechnologyNot later than September 30, 2022, the Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective technology available for achieving situational awareness and operational control of the border.
 (f)Limitation on requirementsNothing in this section may be construed as requiring the Secretary of Homeland Security to install tactical infrastructure, technology, and physical barriers in a particular location along an international border of the United States, if the Secretary determines that the use or placement of such resources is not the most appropriate means to achieve and maintain situational awareness and operational control over the international border at such location.
 (g)DefinitionsIn this section: (1)High traffic areasThe term high traffic areas means areas in the vicinity of the United States border that—
 (A)are within the responsibility of U.S. Customs and Border Protection; and (B)have significant unlawful cross-border activity, as determined by the Secretary of Homeland Security.
 (2)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (3)Physical barriersThe term physical barriers includes reinforced fencing, border wall system, and levee walls. (4)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
 (5)Tactical infrastructureThe term tactical infrastructure includes boat ramps, access gates, checkpoints, lighting, and roads. (6)TechnologyThe term technology includes border surveillance and detection technology, including the following:
 (A)Tower-based surveillance technology. (B)Deployable, lighter-than-air ground surveillance equipment.
 (C)Vehicle and Dismount Exploitation Radars (VADER). (D)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology.
 (E)Advanced unattended surveillance sensors. (F)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (G)Unmanned aerial vehicles. (H)Other border detection, communication, and surveillance technology.
 (7)Unmanned aerial vehiclesThe term unmanned aerial vehicle has the meaning given the term unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
						1112.Air and Marine Operations flight hours
 (a)Increased flight hoursThe Secretary, after coordination with the Administrator of the Federal Aviation Administration, shall ensure that not fewer than 95,000 annual flight hours are carried out by Air and Marine Operations of U.S. Customs and Border Protection.
 (b)Unmanned aerial systemThe Secretary shall ensure that Air and Marine Operations operate unmanned aerial systems on the southern border of the United States for not less than 24 hours per day for five days per week.
 (c)Contract air support authorizationThe Commissioner shall contract for the unfulfilled identified air support mission critical hours, as identified by the Chief of the U.S. Border Patrol.
 (d)Primary missionThe Commissioner shall ensure that— (1)the primary missions for Air and Marine Operations are to directly support U.S. Border Patrol activities along the southern border of the United States and Joint Interagency Task Force South operations in the transit zone; and
 (2)the Executive Assistant Commissioner of Air and Marine Operations assigns the greatest priority to support missions established by the Commissioner to carry out the requirements under this Act.
 (e)High-Demand flight hour requirementsIn accordance with subsection (d), the Commissioner shall ensure that U.S. Border Patrol Sector Chiefs—
 (1)identify critical flight hour requirements; and (2)direct Air and Marine Operations to support requests from Sector Chiefs as their primary mission.
							(f)Small unmanned aerial vehicles
 (1)In generalThe Chief of the U.S. Border Patrol shall be the executive agent for U.S. Customs and Border Protection’s use of small unmanned aerial vehicles for the purpose of meeting the U.S. Border Patrol’s unmet flight hour operational requirements and to achieve situational awareness and operational control.
 (2)CoordinationIn carrying out paragraph (1), the Chief of the U.S. Border Patrol shall— (A)coordinate flight operations with the Administrator of the Federal Aviation Administration to ensure the safe and efficient operation of the National Airspace System; and
 (B)coordinate with the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection to ensure the safety of other U.S. Customs and Border Protection aircraft flying in the vicinity of small unmanned aerial vehicles operated by the U.S. Border Patrol.
 (3)Conforming amendmentParagraph (3) of section 411(e) of the Homeland Security Act of 2002 (6 U.S.C. 211(e)) is amended— (A)in subparagraph (B), by striking and after the semicolon at the end;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following new subparagraph:
									
 (C)carry out the small unmanned aerial vehicle requirements pursuant to subsection (f) of section 1112 of the Border Security for America Act of 2018; and.
 (g)Saving clauseNothing in this section shall confer, transfer, or delegate to the Secretary, the Commissioner, the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection, or the Chief of the U.S. Border Patrol any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration relating to the use of airspace or aviation safety.
						1113.Capability deployment to specific sectors and transit zone
 (a)In generalNot later than September 30, 2022, the Secretary, in implementing section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 1111 of this division), and acting through the appropriate component of the Department of Homeland Security, shall deploy to each sector or region of the southern border and the northern border, in a prioritized manner to achieve situational awareness and operational control of such borders, the following additional capabilities:
 (1)San Diego sectorFor the San Diego sector, the following: (A)Tower-based surveillance technology.
 (B)Subterranean surveillance and detection technologies. (C)To increase coastal maritime domain awareness, the following:
 (i)Deployable, lighter-than-air surface surveillance equipment. (ii)Unmanned aerial vehicles with maritime surveillance capability.
 (iii)U.S. Customs and Border Protection maritime patrol aircraft. (iv)Coastal radar surveillance systems.
 (v)Maritime signals intelligence capabilities. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Mobile vehicle-mounted and man-portable surveillance capabilities. (H)Man-portable unmanned aerial vehicles.
 (I)Improved agent communications capabilities. (2)El Centro sectorFor the El Centro sector, the following:
 (A)Tower-based surveillance technology. (B)Deployable, lighter-than-air ground surveillance equipment.
 (C)Man-portable unmanned aerial vehicles. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications capabilities.
 (3)Yuma sectorFor the Yuma sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Ultralight aircraft detection capabilities.
 (D)Advanced unattended surveillance sensors. (E)A rapid reaction capability supported by aviation assets.
 (F)Mobile vehicle-mounted and man-portable surveillance systems. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications capabilities. (4)Tucson sectorFor the Tucson sector, the following:
 (A)Tower-based surveillance technology. (B)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (C)Deployable, lighter-than-air ground surveillance equipment. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications capabilities.
 (5)El Paso sectorFor the El Paso sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Ultralight aircraft detection capabilities.
 (D)Advanced unattended surveillance sensors. (E)Mobile vehicle-mounted and man-portable surveillance systems.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (6)Big Bend sectorFor the Big Bend sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Improved agent communications capabilities.
 (D)Ultralight aircraft detection capabilities. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (7)Del Rio sectorFor the Del Rio sector, the following: (A)Tower-based surveillance technology.
 (B)Increased monitoring for cross-river dams, culverts, and footpaths. (C)Improved agent communications capabilities.
 (D)Improved maritime capabilities in the Amistad National Recreation Area. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (8)Laredo sectorFor the Laredo sector, the following: (A)Tower-based surveillance technology.
 (B)Maritime detection resources for the Falcon Lake region. (C)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (D)Increased monitoring for cross-river dams, culverts, and footpaths. (E)Ultralight aircraft detection capability.
 (F)Advanced unattended surveillance sensors. (G)A rapid reaction capability supported by aviation assets.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (9)Rio Grande Valley sectorFor the Rio Grande Valley sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (D)Ultralight aircraft detection capability. (E)Advanced unattended surveillance sensors.
 (F)Increased monitoring for cross-river dams, culverts, footpaths. (G)A rapid reaction capability supported by aviation assets.
 (H)Increased maritime interdiction capabilities. (I)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (J)Man-portable unmanned aerial vehicles. (K)Improved agent communications capabilities.
 (10)Blaine sectorFor the Blaine sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Coastal radar surveillance systems. (C)Increased maritime interdiction capabilities.
 (D)Mobile vehicle-mounted and man-portable surveillance capabilities. (E)Advanced unattended surveillance sensors.
 (F)Ultralight aircraft detection capabilities. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications capabilities. (11)Spokane sectorFor the Spokane sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Increased maritime interdiction capabilities.
 (C)Mobile vehicle-mounted and man-portable surveillance capabilities. (D)Advanced unattended surveillance sensors.
 (E)Ultralight aircraft detection capabilities. (F)Completion of six miles of the Bog Creek road.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications systems.
 (12)Havre sectorFor the Havre sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Ultralight aircraft detection capabilities. (E)Man-portable unmanned aerial vehicles.
 (F)Improved agent communications systems. (13)Grand Forks sectorFor the Grand Forks sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (C)Advanced unattended surveillance sensors. (D)Ultralight aircraft detection capabilities.
 (E)Man-portable unmanned aerial vehicles. (F)Improved agent communications systems.
 (14)Detroit sectorFor the Detroit sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Coastal radar surveillance systems. (C)Increased maritime interdiction capabilities.
 (D)Mobile vehicle-mounted and man-portable surveillance capabilities. (E)Advanced unattended surveillance sensors.
 (F)Ultralight aircraft detection capabilities. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications systems. (15)Buffalo sectorFor the Buffalo sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Coastal radar surveillance systems.
 (C)Increased maritime interdiction capabilities. (D)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (E)Advanced unattended surveillance sensors. (F)Ultralight aircraft detection capabilities.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications systems.
 (16)Swanton sectorFor the Swanton sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Ultralight aircraft detection capabilities. (E)Man-portable unmanned aerial vehicles.
 (F)Improved agent communications systems. (17)Houlton sectorFor the Houlton sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (C)Advanced unattended surveillance sensors. (D)Ultralight aircraft detection capabilities.
 (E)Man-portable unmanned aerial vehicles. (F)Improved agent communications systems.
 (18)Transit zoneFor the transit zone, the following: (A)Not later than two years after the date of the enactment of this Act, an increase in the number of overall cutter, boat, and aircraft hours spent conducting interdiction operations over the average number of such hours during the preceding three fiscal years.
 (B)Increased maritime signals intelligence capabilities. (C)To increase maritime domain awareness, the following:
 (i)Unmanned aerial vehicles with maritime surveillance capability. (ii)Increased maritime aviation patrol hours.
 (D)Increased operational hours for maritime security components dedicated to joint counter-smuggling and interdiction efforts with other Federal agencies, including the Deployable Specialized Forces of the Coast Guard.
 (E)Coastal radar surveillance systems with long range day and night cameras capable of providing full maritime domain awareness of the United States territorial waters surrounding Puerto Rico, Mona Island, Desecheo Island, Vieques Island, Culebra Island, Saint Thomas, Saint John, and Saint Croix.
								(b)Tactical flexibility
							(1)Southern and northern land borders
 (A)In generalBeginning on September 30, 2021, or after the Secretary has deployed at least 25 percent of the capabilities required in each sector specified in subsection (a), whichever comes later, the Secretary may deviate from such capability deployments if the Secretary determines that such deviation is required to achieve situational awareness or operational control.
 (B)NotificationIf the Secretary exercises the authority described in subparagraph (A), the Secretary shall, not later than 90 days after such exercise, notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives regarding the deviation under such subparagraph that is the subject of such exercise. If the Secretary makes any changes to such deviation, the Secretary shall, not later than 90 days after any such change, notify such committees regarding such change.
								(2)Transit zone
 (A)NotificationThe Secretary shall notify the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives regarding the capability deployments for the transit zone specified in paragraph (18) of subsection (a), including information relating to—
 (i)the number and types of assets and personnel deployed; and (ii)the impact such deployments have on the capability of the Coast Guard to conduct its mission in the transit zone referred to in paragraph (18) of subsection (a).
 (B)AlterationThe Secretary may alter the capability deployments referred to in this section if the Secretary— (i)determines, after consultation with the committees referred to in subparagraph (A), that such alteration is necessary; and
 (ii)not later than 30 days after making a determination under clause (i), notifies the committees referred to in such subparagraph regarding such alteration, including information relating to—
 (I)the number and types of assets and personnel deployed pursuant to such alteration; and (II)the impact such alteration has on the capability of the Coast Guard to conduct its mission in the transit zone referred to in paragraph (18) of subsection (a).
										(c)Exigent circumstances
 (1)In generalNotwithstanding subsection (b), the Secretary may deploy the capabilities referred to in subsection (a) in a manner that is inconsistent with the requirements specified in such subsection if, after the Secretary has deployed at least 25 percent of such capabilities, the Secretary determines that exigent circumstances demand such an inconsistent deployment or that such an inconsistent deployment is vital to the national security interests of the United States.
 (2)NotificationThe Secretary shall notify the Committee on Homeland Security of the House of Representative and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days after making a determination under paragraph (1). Such notification shall include a detailed justification regarding such determination.
 1114.U.S. Border Patrol activitiesThe Chief of the U.S. Border Patrol shall prioritize the deployment of U.S. Border Patrol agents to as close to the physical land border as possible, consistent with border security enforcement priorities and accessibility to such areas.
					1115.Border security technology program management
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
							
								435.Border security technology program management
 (a)Major acquisition program definedIn this section, the term major acquisition program means an acquisition program of the Department that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2017 constant dollars) over its life cycle cost.
 (b)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—
 (1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;
 (2)document that each such program is meeting cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (3)have a plan for meeting program implementation objectives by managing contractor performance. (c)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring management of border security technology acquisition programs under this section.
 (d)PlanThe Secretary, acting through the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit to the appropriate congressional committees a plan for testing, evaluating, and using independent verification and validation resources for border security technology. Under the plan, new border security technologies shall be evaluated through a series of assessments, processes, and audits to ensure—
 (1)compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (2)the effective use of taxpayer dollars.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new item:
							
								
									Sec. 435. Border security technology program management..
 (c)Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out section 435 of the Homeland Security Act of 2002, as added by subsection (a). Such section shall be carried out using amounts otherwise authorized for such purposes.
						1116.Reimbursement of States for deployment of the National Guard at the southern border
 (a)In generalWith the approval of the Secretary and the Secretary of Defense, the Governor of a State may order any units or personnel of the National Guard of such State to perform operations and missions under section 502(f) of title 32, United States Code, along the southern border for the purposes of assisting U.S. Customs and Border Protection to achieve situational awareness and operational control of the border.
						(b)Assignment of operations and missions
 (1)In generalNational Guard units and personnel deployed under subsection (a) may be assigned such operations and missions specified in subsection (c) as may be necessary to secure the southern border.
 (2)Nature of dutyThe duty of National Guard personnel performing operations and missions described in paragraph (1) shall be full-time duty under title 32, United States Code.
 (c)Range of operations and missionsThe operations and missions assigned under subsection (b) shall include the temporary authority to— (1)construct reinforced fencing or other physical barriers;
 (2)operate ground-based surveillance systems; (3)operate unmanned and manned aircraft;
 (4)provide radio communications interoperability between U.S. Customs and Border Protection and State, local, and tribal law enforcement agencies;
 (5)construct checkpoints along the Southern border to bridge the gap to long-term permanent checkpoints; and
 (6)provide intelligence support. (d)Materiel and logistical supportThe Secretary of Defense shall deploy such materiel, equipment, and logistical support as may be necessary to ensure success of the operations and missions conducted by the National Guard under this section.
						(e)Reimbursement required
 (1)In generalThe Secretary of Defense shall reimburse States for the cost of the deployment of any units or personnel of the National Guard to perform operations and missions in full-time State Active Duty in support of a southern border mission. The Secretary of Defense may not seek reimbursement from the Secretary for any reimbursements paid to States for the costs of such deployments.
 (2)LimitationThe total amount of reimbursements under this section may not exceed $35,000,000 for any fiscal year.
							1117.National Guard support to secure the southern border
 (a)In generalThe Secretary of Defense, with the concurrence of the Secretary, shall provide assistance to U.S. Customs and Border Protection for purposes of increasing ongoing efforts to secure the southern border.
 (b)Types of assistance authorizedThe assistance provided under subsection (a) may include— (1)deployment of manned aircraft, unmanned aerial surveillance systems, and ground-based surveillance systems to support continuous surveillance of the southern border; and
 (2)intelligence analysis support. (c)Materiel and logistical supportThe Secretary of Defense may deploy such materiel, equipment, and logistics support as may be necessary to ensure the effectiveness of the assistance provided under subsection (a).
 (d)Authorization of appropriationsThere are authorized to be appropriated for the Department of Defense $75,000,000 to provide assistance under this section. The Secretary of Defense may not seek reimbursement from the Secretary for any assistance provided under this section.
						(e)Reports
 (1)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of Defense shall submit a report to the appropriate congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) regarding any assistance provided under subsection (a) during the period specified in paragraph (3).
 (2)ElementsEach report under paragraph (1) shall include, for the period specified in paragraph (3), a description of—
 (A)the assistance provided; (B)the sources and amounts of funds used to provide such assistance; and
 (C)the amounts obligated to provide such assistance. (3)Period specifiedThe period specified in this paragraph is—
 (A)in the case of the first report required under paragraph (1), the 90-day period beginning on the date of the enactment of this Act; and
 (B)in the case of any subsequent report submitted under paragraph (1), the calendar year for which the report is submitted.
								1118.Prohibitions on actions that impede border security on certain Federal land
						(a)Prohibition on interference with U.S. Customs and Border Protection
 (1)In generalThe Secretary concerned may not impede, prohibit, or restrict activities of U.S. Customs and Border Protection on covered Federal land to carry out the activities described in subsection (b).
 (2)ApplicabilityThe authority of U.S. Customs and Border Protection to conduct activities described in subsection (b) on covered Federal land applies without regard to whether a state of emergency exists.
							(b)Authorized activities of U.S. Customs and Border Protection
 (1)In generalU.S. Customs and Border Protection shall have immediate access to covered Federal land to conduct the activities described in paragraph (2) on such land to prevent all unlawful entries into the United States, including entries by terrorists, unlawful aliens, instruments of terrorism, narcotics, and other contraband through the southern border or the northern border.
 (2)Activities describedThe activities described in this paragraph are— (A)the execution of search and rescue operations;
 (B)the use of motorized vehicles, foot patrols, and horseback to patrol the border area, apprehend illegal entrants, and rescue individuals; and
 (C)the design, testing, construction, installation, deployment, and operation of physical barriers, tactical infrastructure, and technology pursuant to section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 1111 of this division).
								(c)Clarification relating to waiver authority
 (1)In generalThe activities of U.S. Customs and Border Protection described in subsection (b)(2) may be carried out without regard to the provisions of law specified in paragraph (2).
 (2)Provisions of law specifiedThe provisions of law specified in this section are all Federal, State, or other laws, regulations, and legal requirements of, deriving from, or related to the subject of, the following laws:
 (A)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (C)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act). (D)Division A of subtitle III of title 54, United States Code (54 U.S.C. 300301 et seq.) (formerly known as the National Historic Preservation Act).
 (E)The Migratory Bird Treaty Act (16 U.S.C. 703 et seq.). (F)The Clean Air Act (42 U.S.C. 7401 et seq.).
 (G)The Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.). (H)The Safe Drinking Water Act (42 U.S.C. 300f et seq.).
 (I)The Noise Control Act of 1972 (42 U.S.C. 4901 et seq.). (J)The Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (K)The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (L)Chapter 3125 of title 54, United States Code (formerly known as the Archaeological and Historic Preservation Act). (M)The Antiquities Act (16 U.S.C. 431 et seq.).
 (N)Chapter 3203 of title 54, United States Code (formerly known as the Historic Sites, Buildings, and Antiquities Act). (O)The Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
 (P)The Farmland Protection Policy Act (7 U.S.C. 4201 et seq.). (Q)The Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
 (R)The Wilderness Act (16 U.S.C. 1131 et seq.). (S)The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (T)The National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.). (U)The Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.).
 (V)The Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.). (W)Subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).
 (X)The Otay Mountain Wilderness Act of 1999 (Public Law 106–145). (Y)Sections 102(29) and 103 of the California Desert Protection Act of 1994 (Public Law 103–433).
 (Z)Division A of subtitle I of title 54, United States Code (formerly known as the National Park Service Organic Act. (AA)The National Park Service General Authorities Act (Public Law 91–383, 16 U.S.C. 1a–1 et seq.).
 (BB)Sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625). (CC)Sections 301(a) through (f) of the Arizona Desert Wilderness Act (Public Law 101–628).
 (DD)The Rivers and Harbors Act of 1899 (33 U.S.C. 403). (EE)The Eagle Protection Act (16 U.S.C. 668 et seq.).
 (FF)The Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.). (GG)The American Indian Religious Freedom Act (42 U.S.C. 1996).
 (HH)The Religious Freedom Restoration Act (42 U.S.C. 2000bb). (II)The National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.).
 (JJ)The Multiple Use and Sustained Yield Act of 1960 (16 U.S.C. 528 et seq.). (3)Applicability of waiver to successor lawsIf a provision of law specified in paragraph (2) was repealed and incorporated into title 54, United States Code, after April 1, 2008, and before the date of the enactment of this Act, the waiver described in paragraph (1) shall apply to the provision of such title that corresponds to the provision of law specified in paragraph (2) to the same extent the waiver applied to that provision of law.
 (4)Savings clauseThe waiver authority under this subsection may not be construed as affecting, negating, or diminishing in any manner the applicability of section 552 of title 5, United States Code (commonly referred to as the “Freedom of Information Act”), in any relevant matter.
 (d)Protection of legal usesThis section may not be construed to provide— (1)authority to restrict legal uses, such as grazing, hunting, mining, or recreation or the use of backcountry airstrips, on land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture; or
 (2)any additional authority to restrict legal access to such land. (e)Effect on State and private landThis section shall—
 (1)have no force or effect on State lands or private lands; and (2)not provide authority on or access to State lands or private lands.
 (f)Tribal sovereigntyNothing in this section may be construed to supersede, replace, negate, or diminish treaties or other agreements between the United States and Indian tribes.
 (g)Memoranda of understandingThe requirements of this section shall not apply to the extent that such requirements are incompatible with any memorandum of understanding or similar agreement entered into between the Commissioner and a National Park Unit before the date of the enactment of this Act.
 (h)DefinitionsIn this section: (1)Covered federal landThe term covered Federal land includes all land under the control of the Secretary concerned that is located within 100 miles of the southern border or the northern border.
 (2)Secretary concernedThe term Secretary concerned means— (A)with respect to land under the jurisdiction of the Department of Agriculture, the Secretary of Agriculture; and
 (B)with respect to land under the jurisdiction of the Department of the Interior, the Secretary of the Interior.
								1119.Landowner and rancher security enhancement
 (a)Establishment of National Border Security Advisory CommitteeThe Secretary shall establish a National Border Security Advisory Committee, which— (1)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to border security matters, including—
 (A)verifying security claims and the border security metrics established by the Department of Homeland Security under section 1092 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223); and
 (B)discussing ways to improve the security of high traffic areas along the northern border and the southern border; and
 (2)may provide, through the Secretary, recommendations to Congress. (b)Consideration of viewsThe Secretary shall consider the information, advice, and recommendations of the National Border Security Advisory Committee in formulating policy regarding matters affecting border security.
 (c)MembershipThe National Border Security Advisory Committee shall consist of at least one member from each State who—
 (1)has at least five years practical experience in border security operations; or (2)lives and works in the United States within 80 miles from the southern border or the northern border.
 (d)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the National Border Security Advisory Committee.
						1120.Eradication of carrizo cane and salt cedar
 (a)In generalNot later than September 30, 2022, the Secretary, after coordinating with the heads of the relevant Federal, State, and local agencies, shall begin eradicating the carrizo cane plant and any salt cedar along the Rio Grande River that impedes border security operations.
 (b)ExtentThe waiver authority under subsection (c) of section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), as amended by section 1111 of this division, shall extend to activities carried out pursuant to this section.
						1121.Southern border threat analysis
						(a)Threat analysis
 (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a Southern border threat analysis.
 (2)ContentsThe analysis submitted under paragraph (1) shall include an assessment of— (A)current and potential terrorism and criminal threats posed by individuals and organized groups seeking—
 (i)to unlawfully enter the United States through the Southern border; or (ii)to exploit security vulnerabilities along the Southern border;
 (B)improvements needed at and between ports of entry along the Southern border to prevent terrorists and instruments of terror from entering the United States;
 (C)gaps in law, policy, and coordination between State, local, or tribal law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counterterrorism, and anti-human smuggling and trafficking efforts;
 (D)the current percentage of situational awareness achieved by the Department along the Southern border;
 (E)the current percentage of operational control achieved by the Department on the Southern border; and
 (F)traveler crossing times and any potential security vulnerability associated with prolonged wait times.
 (3)Analysis requirementsIn compiling the Southern border threat analysis required under this subsection, the Secretary shall consider and examine—
 (A)the technology needs and challenges, including such needs and challenges identified as a result of previous investments that have not fully realized the security and operational benefits that were sought;
 (B)the personnel needs and challenges, including such needs and challenges associated with recruitment and hiring;
 (C)the infrastructure needs and challenges; (D)the roles and authorities of State, local, and tribal law enforcement in general border security activities;
 (E)the status of coordination among Federal, State, local, tribal, and Mexican law enforcement entities relating to border security;
 (F)the terrain, population density, and climate along the Southern border; and (G)the international agreements between the United States and Mexico related to border security.
 (4)Classified formTo the extent possible, the Secretary shall submit the Southern border threat analysis required under this subsection in unclassified form, but may submit a portion of the threat analysis in classified form if the Secretary determines such action is appropriate.
							(b)U.S. Border Patrol strategic plan
 (1)In generalNot later than 180 days after the submission of the threat analysis required under subsection (a) or June 30, 2018, and every five years thereafter, the Secretary, acting through the Chief of the U.S. Border Patrol, shall issue a Border Patrol Strategic Plan.
 (2)ContentsThe Border Patrol Strategic Plan required under this subsection shall include a consideration of— (A)the Southern border threat analysis required under subsection (a), with an emphasis on efforts to mitigate threats identified in such threat analysis;
 (B)efforts to analyze and disseminate border security and border threat information between border security components of the Department and other appropriate Federal departments and agencies with missions associated with the Southern border;
 (C)efforts to increase situational awareness, including— (i)surveillance capabilities, including capabilities developed or utilized by the Department of Defense, and any appropriate technology determined to be excess by the Department of Defense; and
 (ii)the use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed on such assets;
 (D)efforts to detect and prevent terrorists and instruments of terrorism from entering the United States;
 (E)efforts to detect, interdict, and disrupt aliens and illicit drugs at the earliest possible point; (F)efforts to focus intelligence collection to disrupt transnational criminal organizations outside of the international and maritime borders of the United States;
 (G)efforts to ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department;
 (H)any technology required to maintain, support, and enhance security and facilitate trade at ports of entry, including nonintrusive detection equipment, radiation detection equipment, biometric technology, surveillance systems, and other sensors and technology that the Secretary determines to be necessary;
 (I)operational coordination unity of effort initiatives of the border security components of the Department, including any relevant task forces of the Department;
 (J)lessons learned from Operation Jumpstart and Operation Phalanx; (K)cooperative agreements and information sharing with State, local, tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the Northern border or the Southern border;
 (L)border security information received from consultation with State, local, tribal, territorial, and Federal law enforcement agencies that have jurisdiction on the Northern border or the Southern border, or in the maritime environment, and from border community stakeholders (including through public meetings with such stakeholders), including representatives from border agricultural and ranching organizations and representatives from business and civic organizations along the Northern border or the Southern border;
 (M)staffing requirements for all departmental border security functions; (N)a prioritized list of departmental research and development objectives to enhance the security of the Southern border;
 (O)an assessment of training programs, including training programs for— (i)identifying and detecting fraudulent documents;
 (ii)understanding the scope of enforcement authorities and the use of force policies; and (iii)screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking; and
 (P)an assessment of how border security operations affect border crossing times. 1122.Amendments to U.S. Customs and Border Protection (a)DutiesSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—
 (1)in paragraph (18), by striking and after the semicolon at the end; (2)by redesignating paragraph (19) as paragraph (21); and
 (3)by inserting after paragraph (18) the following new paragraphs:  (19)administer the U.S. Customs and Border Protection public private partnerships under subtitle G;
 (20)administer preclearance operations under the Preclearance Authorization Act of 2015 (19 U.S.C. 4431 et seq.; enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.); and.
 (b)Office of Field Operations staffingSubparagraph (A) of section 411(g)(5) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)) is amended by inserting before the period at the end the following: compared to the number indicated by the current fiscal year work flow staffing model.
 (c)Implementation planSubparagraph (B) of section 814(e)(1) of the Preclearance Authorization Act of 2015 (19 U.S.C. 4433(e)(1); enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.) is amended to read as follows:
							
 (B)a port of entry vacancy rate which compares the number of officers identified in subparagraph (A) with the number of officers at the port at which such officer is currently assigned..
 (d)DefinitionSubsection (r) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended— (1)by striking this section, the terms and inserting the following:
								
 this section:(1)the terms; (2)in paragraph (1), as added by subparagraph (A), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (2)the term unmanned aerial systems has the meaning given the term unmanned aircraft system in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
 1123.Agent and officer technology useIn carrying out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 1111 of this division) and section 1113 of this division, the Secretary shall, to the greatest extent practicable, ensure that technology deployed to gain situational awareness and operational control of the border be provided to front-line officers and agents of the Department of Homeland Security.
					1124.Integrated Border Enforcement Teams
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by section 1115 of this division, is further amended by adding at the end the following new section:
							
								436.Integrated Border Enforcement Teams
 (a)EstablishmentThe Secretary shall establish within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET).
 (b)PurposeThe Secretary shall administer the IBET program in a manner that results in a cooperative approach between the United States and Canada to—
 (1)strengthen security between designated ports of entry; (2)detect, prevent, investigate, and respond to terrorism and violations of law related to border security;
 (3)facilitate collaboration among components and offices within the Department and international partners;
 (4)execute coordinated activities in furtherance of border security and homeland security; and (5)enhance information-sharing, including the dissemination of homeland security information among such components and offices.
										(c)Composition and location of IBETs
 (1)CompositionIBETs shall be led by the United States Border Patrol and may be comprised of personnel from the following:
 (A)Other subcomponents of U.S. Customs and Border Protection. (B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.
 (C)The Coast Guard, for the purpose of securing the maritime borders of the United States. (D)Other Department personnel, as appropriate.
 (E)Other Federal departments and agencies, as appropriate. (F)Appropriate State law enforcement agencies.
 (G)Foreign law enforcement partners. (H)Local law enforcement agencies from affected border cities and communities.
 (I)Appropriate tribal law enforcement agencies. (2)LocationThe Secretary is authorized to establish IBETs in regions in which such teams can contribute to IBET missions, as appropriate. When establishing an IBET, the Secretary shall consider the following:
 (A)Whether the region in which the IBET would be established is significantly impacted by cross-border threats.
 (B)The availability of Federal, State, local, tribal, and foreign law enforcement resources to participate in an IBET.
 (C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the IBET would be established, including other Department cross-border programs such as the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
 (3)Duplication of effortsIn determining whether to establish a new IBET or to expand an existing IBET in a given region, the Secretary shall ensure that the IBET under consideration does not duplicate the efforts of other existing interagency task forces or centers within such region, including the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
										(d)Operation
 (1)In generalAfter determining the regions in which to establish IBETs, the Secretary may— (A)direct the assignment of Federal personnel to such IBETs; and
 (B)take other actions to assist Federal, State, local, and tribal entities to participate in such IBETs, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation.
 (2)LimitationCoast Guard personnel assigned under paragraph (1) may be assigned only for the purposes of securing the maritime borders of the United States, in accordance with subsection (c)(1)(C).
 (e)CoordinationThe Secretary shall coordinate the IBET program with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.
 (f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in subsection (c)(1) necessary to carry out the IBET program.
 (g)ReportNot later than 180 days after the date on which an IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the appropriate congressional committees, including the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of Coast Guard personnel used to secure the maritime borders of the United States, additionally to the Committee on Transportation and Infrastructure of the House of Representatives, a report that—
 (1)describes the effectiveness of IBETs in fulfilling the purposes specified in subsection (b); (2)assess the impact of certain challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners;
 (3)addresses ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and
 (4)assesses how IBETs, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 435 the following new item:
							
								
									Sec. 436. Integrated Border Enforcement Teams..
 1125.Tunnel Task ForcesThe Secretary is authorized to establish Tunnel Task Forces for the purposes of detecting and remediating tunnels that breach the international border of the United States.
					1126.Pilot program on use of electromagnetic spectrum in support of border security operations
 (a)In generalThe Commissioner of U.S. Customs and Border Protection, in consultation with the Assistant Secretary of Commerce for Communications and Information, shall conduct a pilot program to test and evaluate the use of electromagnetic spectrum by U.S. Customs and Border Protection in support of border security operations through—
 (1)ongoing management and monitoring of spectrum to identify threats such as unauthorized spectrum use, and the jamming and hacking of United States communications assets, by persons engaged in criminal enterprises;
 (2)automated spectrum management to enable greater efficiency and speed for U.S. Customs and Border Protection in addressing emerging challenges in overall spectrum use on the United States border; and
 (3)coordinated use of spectrum resources to better facilitate interoperability and interagency cooperation and interdiction efforts at or near the United States border.
 (b)Report to CongressNot later than 180 days after the conclusion of the pilot program conducted under subsection (a), the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings and data derived from such program.
						1127.Homeland security foreign assistance
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by sections 1115 and 1124 of this division, is further amended by adding at the end the following new section:
							
								437.Security assistance
 (a)In generalThe Secretary, with the concurrence of the Secretary of State, may provide to a foreign government, financial assistance and, with or without reimbursement, security assistance, including equipment, training, maintenance, supplies, and sustainment support.
 (b)DeterminationThe Secretary may only provide financial assistance or security assistance pursuant to subsection (a) if the Secretary determines that such assistance would enhance the recipient government’s capacity to—
 (1)mitigate the risk or threat of transnational organized crime and terrorism; (2)address irregular migration flows that may affect the United States, including any detention or removal operations of the recipient government; or
 (3)protect and expedite legitimate trade and travel. (c)Limitation on transferThe Secretary may not—
 (1)transfer any equipment or supplies that are designated as a munitions item or controlled on the United States Munitions List, pursuant to section 38 of the Foreign Military Sales Act (22 U.S.C. 2778); or
 (2)transfer any vessel or aircraft pursuant to this section. (d)Related trainingIn conjunction with a transfer of equipment pursuant to subsection (a), the Secretary may provide such equipment-related training and assistance as the Secretary determines necessary.
 (e)Maintenance of transferred equipmentThe Secretary may provide for the maintenance of transferred equipment through service contracts or other means, with or without reimbursement, as the Secretary determines necessary.
									(f)Reimbursement of expenses
 (1)In generalThe Secretary may collect payment from the receiving entity for the provision of security assistance under this section, including equipment, training, maintenance, supplies, sustainment support, and related shipping costs.
 (2)TransferNotwithstanding any other provision of law, to the extent the Secretary does not collect payment pursuant to paragraph (1), any amounts appropriated or otherwise made available to the Department of Homeland Security may be transferred to the account that finances the security assistance provided pursuant to subsection (a).
 (g)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any reimbursement collected pursuant to subsection (f) shall—
 (1)be credited as offsetting collections to the account that finances the security assistance under this section for which such reimbursement is received; and
 (2)remain available until expended for the purpose of carrying out this section. (h)Rule of constructionNothing in this section may be construed as affecting, augmenting, or diminishing the authority of the Secretary of State..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 436 the following new item:
							
								
									Sec. 437. Security assistance..
						BPersonnel
					1131.Additional U.S. Customs and Border Protection agents and officers
 (a)Border patrol agentsNot later than September 30, 2022, the Commissioner shall hire, train, and assign sufficient agents to maintain an active duty presence of not fewer than 26,370 full-time equivalent agents.
 (b)CBP officersIn addition to positions authorized before the date of the enactment of this Act and any existing officer vacancies within U.S. Customs and Border Protection as of such date, the Commissioner shall hire, train, and assign to duty, not later than September 30, 2022—
 (1)sufficient U.S. Customs and Border Protection officers to maintain an active duty presence of not fewer than 27,725 full-time equivalent officers; and
 (2)350 full-time support staff distributed among all United States ports of entry. (c)Air and marine operationsNot later than September 30, 2022, the Commissioner shall hire, train, and assign sufficient agents for Air and Marine Operations of U.S. Customs and Border Protection to maintain not fewer than 1,675 full-time equivalent agents and not fewer than 264 Marine and Air Interdiction Agents for southern border air and maritime operations.
						(d)U.S. Customs and Border Protection K–9 units and handlers
 (1)K–9 unitsNot later than September 30, 2022, the Commissioner shall deploy not fewer than 300 new K–9 units, with supporting officers of U.S. Customs and Border Protection and other required staff, at land ports of entry and checkpoints, on the southern border and the northern border.
 (2)Use of caninesThe Commissioner shall prioritize the use of canines at the primary inspection lanes at land ports of entry and checkpoints.
							(e)U.S. Customs and Border Protection horseback units
 (1)IncreaseNot later than September 30, 2022, the Commissioner shall increase the number of horseback units, with supporting officers of U.S. Customs and Border Protection and other required staff, by not fewer than 100 officers and 50 horses for security patrol along the Southern border.
 (2)Horseback unit supportThe Commissioner shall construct new stables, maintain and improve existing stables, and provide other resources needed to maintain the health and well-being of the horses that serve in the horseback units of U.S. Customs and Border Protection.
 (f)U.S. Customs and Border Protection search trauma and rescue teamsNot later than September 30, 2022, the Commissioner shall increase by not fewer than 50 the number of officers engaged in search and rescue activities along the southern border.
 (g)U.S. Customs and Border Protection tunnel detection and technology programNot later than September 30, 2022, the Commissioner shall increase by not fewer than 50 the number of officers assisting task forces and activities related to deployment and operation of border tunnel detection technology and apprehensions of individuals using such tunnels for crossing into the United States, drug trafficking, or human smuggling.
 (h)Agricultural specialistsNot later than September 30, 2022, the Secretary shall hire, train, and assign to duty, in addition to the officers and agents authorized under subsections (a) through (g), 631 U.S. Customs and Border Protection agricultural specialists to ports of entry along the southern border and the northern border.
 (i)Office of Professional ResponsibilityNot later than September 30, 2022, the Commissioner shall hire, train, and assign sufficient Office of Professional Responsibility special agents to maintain an active duty presence of not fewer than 550 full-time equivalent special agents.
 (j)U.S. Customs and Border Protection Office of IntelligenceNot later than September 30, 2022, the Commissioner shall hire, train, and assign sufficient Office of Intelligence personnel to maintain not fewer than 700 full-time equivalent employees.
 (k)GAO reportIf the staffing levels required under this section are not achieved by September 30, 2022, the Comptroller General of the United States shall conduct a review of the reasons why such levels were not achieved.
						1132.U.S. Customs and Border Protection retention incentives
 (a)In generalChapter 97 of title 5, United States Code, is amended by adding at the end the following:  9702.U.S. Customs and Border Protection temporary employment authorities (a)DefinitionsIn this section—
 (1)the term CBP employee means an employee of U.S. Customs and Border Protection described under any of subsections (a) through (h) of section 1131 of the Border Security for America Act of 2018;
 (2)the term Commissioner means the Commissioner of U.S. Customs and Border Protection; (3)the term Director means the Director of the Office of Personnel Management;
 (4)the term Secretary means the Secretary of Homeland Security; and (5)the term appropriate congressional committees means the Committee on Oversight and Government Reform, the Committee on Homeland Security, and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate.
										(b)Direct hire authority; recruitment and relocation bonuses; retention bonuses
 (1)Statement of purpose and limitationThe purpose of this subsection is to allow U.S. Customs and Border Protection to expeditiously meet the hiring goals and staffing levels required by section 1131 of the Border Security for America Act of 2018. The Secretary shall not use this authority beyond meeting the requirements of such section.
 (2)Direct hire authorityThe Secretary may appoint, without regard to any provision of sections 3309 through 3319, candidates to positions in the competitive service as CBP employees if the Secretary has given public notice for the positions.
 (3)Recruitment and relocation bonusesThe Secretary may pay a recruitment or relocation bonus of up to 50 percent of the annual rate of basic pay to an individual CBP employee at the beginning of the service period multiplied by the number of years (including a fractional part of a year) in the required service period to an individual (other than an individual described in subsection (a)(2) of section 5753) if—
 (A)the Secretary determines that conditions consistent with the conditions described in paragraphs (1) and (2) of subsection (b) of such section 5753 are satisfied with respect to the individual (without regard to the regulations referenced in subsection (b)(2)(B(ii)(I) of such section or to any other provision of that section); and
 (B)the individual enters into a written service agreement with the Secretary— (i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and
 (ii)that includes— (I)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (II)the amount of the bonus; and (III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—
 (aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (bb)the effect of a termination described in item (aa). (4)Retention bonusesThe Secretary may pay a retention bonus of up to 50 percent of basic pay to an individual CBP employee (other than an individual described in subsection (a)(2) of section 5754) if—
 (A)the Secretary determines that— (i)a condition consistent with the condition described in subsection (b)(1) of such section 5754 is satisfied with respect to the CBP employee (without regard to any other provision of that section);
 (ii)in the absence of a retention bonus, the CBP employee would be likely to leave— (I)the Federal service; or
 (II)for a different position in the Federal service, including a position in another agency or component of the Department of Homeland Security; and
 (B)the individual enters into a written service agreement with the Secretary— (i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and
 (ii)that includes— (I)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (II)the amount of the bonus; and (III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—
 (aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (bb)the effect of a termination described in item (aa). (5)Rules for bonuses (A)Maximum bonusA bonus paid to an employee under—
 (i)paragraph (3) may not exceed 100 percent of the annual rate of basic pay of the employee as of the commencement date of the applicable service period; and
 (ii)paragraph (4) may not exceed 50 percent of the annual rate of basic pay of the employee. (B)Relationship to basic payA bonus paid to an employee under paragraph (3) or (4) shall not be considered part of the basic pay of the employee for any purpose, including for retirement or in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552.
											(C)Period of service for recruitment, relocation, and retention bonuses
 (i)A bonus paid to an employee under paragraph (4) may not be based on any period of such service which is the basis for a recruitment or relocation bonus under paragraph (3).
 (ii)A bonus paid to an employee under paragraph (3) or (4) may not be based on any period of service which is the basis for a recruitment or relocation bonus under section 5753 or a retention bonus under section 5754.
 (c)Special rates of payIn addition to the circumstances described in subsection (b) of section 5305, the Director may establish special rates of pay in accordance with that section to assist the Secretary in meeting the requirements of section 1131 of the Border Security for America Act of 2018. The Director shall prioritize the consideration of requests from the Secretary for such special rates of pay and issue a decision as soon as practicable. The Secretary shall provide such information to the Director as the Director deems necessary to evaluate special rates of pay under this subsection.
									(d)OPM oversight
 (1)Not later than September 30 of each year, the Secretary shall provide a report to the Director on U.S. Customs and Border Protection’s use of authorities provided under subsections (b) and (c). In each report, the Secretary shall provide such information as the Director determines is appropriate to ensure appropriate use of authorities under such subsections. Each report shall also include an assessment of—
 (A)the impact of the use of authorities under subsections (b) and (c) on implementation of section 1131 of the Border Security for America Act of 2018;
 (B)solving hiring and retention challenges at the agency, including at specific locations; (C)whether hiring and retention challenges still exist at the agency or specific locations; and
 (D)whether the Secretary needs to continue to use authorities provided under this section at the agency or at specific locations.
 (2)ConsiderationIn compiling a report under paragraph (1), the Secretary shall consider— (A)whether any CBP employee accepted an employment incentive under subsection (b) and (c) and then transferred to a new location or left U.S. Customs and Border Protection; and
 (B)the length of time that each employee identified under subparagraph (A) stayed at the original location before transferring to a new location or leaving U.S. Customs and Border Protection.
 (3)DistributionIn addition to the Director, the Secretary shall submit each report required under this subsection to the appropriate congressional committees.
 (e)OPM actionIf the Director determines the Secretary has inappropriately used authorities under subsection (b) or a special rate of pay provided under subsection (c), the Director shall notify the Secretary and the appropriate congressional committees in writing. Upon receipt of the notification, the Secretary may not make any new appointments or issue any new bonuses under subsection (b), nor provide CBP employees with further special rates of pay, until the Director has provided the Secretary and the appropriate congressional committees a written notice stating the Director is satisfied safeguards are in place to prevent further inappropriate use.
									(f)Improving CBP hiring and retention
 (1)Education of CBP hiring officialsNot later than 180 days after the date of the enactment of this section, and in conjunction with the Chief Human Capital Officer of the Department of Homeland Security, the Secretary shall develop and implement a strategy to improve the education regarding hiring and human resources flexibilities (including hiring and human resources flexibilities for locations in rural or remote areas) for all employees, serving in agency headquarters or field offices, who are involved in the recruitment, hiring, assessment, or selection of candidates for locations in a rural or remote area, as well as the retention of current employees.
 (2)ElementsElements of the strategy under paragraph (1) shall include the following: (A)Developing or updating training and educational materials on hiring and human resources flexibilities for employees who are involved in the recruitment, hiring, assessment, or selection of candidates, as well as the retention of current employees.
 (B)Regular training sessions for personnel who are critical to filling open positions in rural or remote areas.
 (C)The development of pilot programs or other programs, as appropriate, consistent with authorities provided to the Secretary to address identified hiring challenges, including in rural or remote areas.
 (D)Developing and enhancing strategic recruiting efforts through the relationships with institutions of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), veterans transition and employment centers, and job placement program in regions that could assist in filling positions in rural or remote areas.
 (E)Examination of existing agency programs on how to most effectively aid spouses and families of individuals who are candidates or new hires in a rural or remote area.
 (F)Feedback from individuals who are candidates or new hires at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for new hires and their families.
 (G)Feedback from CBP employees, other than new hires, who are stationed at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for those CBP employees and their families.
 (H)Evaluation of Department of Homeland Security internship programs and the usefulness of those programs in improving hiring by the Secretary in rural or remote areas.
											(3)Evaluation
 (A)In generalEach year, the Secretary shall— (i)evaluate the extent to which the strategy developed and implemented under paragraph (1) has improved the hiring and retention ability of the Secretary; and
 (ii)make any appropriate updates to the strategy under paragraph (1). (B)InformationThe evaluation conducted under subparagraph (A) shall include—
 (i)any reduction in the time taken by the Secretary to fill mission-critical positions, including in rural or remote areas;
 (ii)a general assessment of the impact of the strategy implemented under paragraph (1) on hiring challenges, including in rural or remote areas; and
 (iii)other information the Secretary determines relevant. (g)Inspector General reviewNot later than two years after the date of the enactment of this section, the Inspector General of the Department of Homeland Security shall review the use of hiring and pay flexibilities under subsections (b) and (c) to determine whether the use of such flexibilities is helping the Secretary meet hiring and retention needs, including in rural and remote areas.
 (h)Report on polygraph requestsThe Secretary shall report to the appropriate congressional committees on the number of requests the Secretary receives from any other Federal agency for the file of an applicant for a position in U.S. Customs and Border Protection that includes the results of a polygraph examination.
									(i)Exercise of authority
 (1)Sole discretionThe exercise of authority under subsection (b) shall be subject to the sole and exclusive discretion of the Secretary (or the Commissioner, as applicable under paragraph (2) of this subsection), notwithstanding chapter 71 and any collective bargaining agreement.
 (2)DelegationThe Secretary may delegate any authority under this section to the Commissioner. (j)Rule of constructionNothing in this section shall be construed to exempt the Secretary or the Director from applicability of the merit system principles under section 2301.
 (k)SunsetThe authorities under subsections (b) and (c) shall terminate on September 30, 2022. Any bonus to be paid pursuant to subsection (b) that is approved before such date may continue until such bonus has been paid, subject to the conditions specified in this section..
 (b)Technical and conforming amendmentThe table of sections for chapter 97 of title 5, United States Code, is amended by adding at the end the following:
							
								
									9702. U.S. Customs and Border Protection temporary employment authorities.
								.
						1133.Anti-Border Corruption Reauthorization Act
 (a)Short titleThis section may be cited as the Anti-Border Corruption Reauthorization Act of 2018. (b)Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (6 U.S.C. 221) is amended by striking subsection (b) and inserting the following new subsections:
							
 (b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1)—
 (1)to a current, full-time law enforcement officer employed by a State or local law enforcement agency who—
 (A)has continuously served as a law enforcement officer for not fewer than three years; (B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)has, within the past ten years, successfully completed a polygraph examination as a condition of employment with such officer’s current law enforcement agency;
 (2)to a current, full-time Federal law enforcement officer who— (A)has continuously served as a law enforcement officer for not fewer than three years;
 (B)is authorized to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)holds a current Tier 4 background investigation or current Tier 5 background investigation; and (3)to a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—
 (A)has served in the Armed Forces for not fewer than three years; (B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;
 (C)holds, or has undergone within the past five years, a current Tier 4 background investigation or current Tier 5 background investigation;
 (D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and
 (E)was not granted any waivers to obtain the clearance referred to subparagraph (B). (c)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is four years after the date of the enactment of the Border Security for America Act of 2018..
						(c)Supplemental commissioner authority and definitions
 (1)Supplemental commissioner authoritySection 4 of the Anti-Border Corruption Act of 2010 is amended to read as follows:  4.Supplemental commissioner authority (a)Non-ExemptionAn individual who receives a waiver under section 3(b) is not exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.
 (b)Background investigationsAny individual who receives a waiver under section 3(b) who holds a current Tier 4 background investigation shall be subject to a Tier 5 background investigation.
 (c)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under section 3(b) if information is discovered before the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..
 (2)ReportThe Anti-Border Corruption Act of 2010, as amended by paragraph (1), is further amended by adding at the end the following new section:
								
									5.Reporting
 (a)Annual reportNot later than one year after the date of the enactment of this section and annually thereafter while the waiver authority under section 3(b) is in effect, the Commissioner of U.S. Customs and Border Protection shall submit to Congress a report that includes, with respect to each such reporting period—
 (1)the number of waivers requested, granted, and denied under section 3(b); (2)the reasons for any denials of such waiver;
 (3)the percentage of applicants who were hired after receiving a waiver; (4)the number of instances that a polygraph was administered to an applicant who initially received a waiver and the results of such polygraph;
 (5)an assessment of the current impact of the polygraph waiver program on filling law enforcement positions at U.S. Customs and Border Protection; and
 (6)additional authorities needed by U.S. Customs and Border Protection to better utilize the polygraph waiver program for its intended goals.
 (b)Additional informationThe first report submitted under subsection (a) shall include— (1)an analysis of other methods of employment suitability tests that detect deception and could be used in conjunction with traditional background investigations to evaluate potential employees for suitability; and
 (2)a recommendation regarding whether a test referred to in paragraph (1) should be adopted by U.S. Customs and Border Protection when the polygraph examination requirement is waived pursuant to section 3(b)..
 (3)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by paragraphs (1) and (2), is further amended by adding at the end the following new section:
								
 6.DefinitionsIn this Act: (1)Federal law enforcement officerThe term Federal law enforcement officer means a law enforcement officer defined in section 8331(20) or 8401(17) of title 5, United States Code.
 (2)Serious military or civil offenseThe term serious military or civil offense means an offense for which— (A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and
 (B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Court-Martial, as pursuant to Army Regulation 635–200 chapter 14–12.
 (3)Tier 4; Tier 5The terms Tier 4 and Tier 5 with respect to background investigations have the meaning given such terms under the 2012 Federal Investigative Standards.
 (4)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code.. (d)Polygraph examinersNot later than September 30, 2022, the Secretary shall increase to not fewer than 150 the number of trained full-time equivalent polygraph examiners for administering polygraphs under the Anti-Border Corruption Act of 2010, as amended by this subtitle.
						1134.Training for officers and agents of U.S. Customs and Border Protection
 (a)In generalSubsection (l) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended to read as follows:
							
								(l)Training and continuing education
 (1)Mandatory trainingThe Commissioner shall ensure that every agent and officer of U.S. Customs and Border Protection receives a minimum of 21 weeks of training that are directly related to the mission of the U.S. Border Patrol, Air and Marine, and the Office of Field Operations before the initial assignment of such agents and officers.
 (2)FLETCThe Commissioner shall work in consultation with the Director of the Federal Law Enforcement Training Centers to establish guidelines and curriculum for the training of agents and officers of U.S. Customs and Border Protection under subsection (a).
 (3)Continuing educationThe Commissioner shall annually require all agents and officers of U.S. Customs and Border Protection who are required to undergo training under subsection (a) to participate in not fewer than eight hours of continuing education annually to maintain and update understanding of Federal legal rulings, court decisions, and Department policies, procedures, and guidelines related to relevant subject matters.
 (4)Leadership trainingNot later than one year after the date of the enactment of this subsection, the Commissioner shall develop and require training courses geared towards the development of leadership skills for mid- and senior-level career employees not later than one year after such employees assume duties in supervisory roles..
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Commissioner shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report identifying the guidelines and curriculum established to carry out subsection (l) of section 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
 (c)AssessmentNot later than four years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report that assesses the training and education, including continuing education, required under subsection (l) of section 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
						CGrants
					1141.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
							
								2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency— (1)shall be located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2017 Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of fiscal years 2018 through 2022, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of fiscal years 2018 through 2022 for grants under this section..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
							
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following:
							
								
									Sec. 2009. Operation Stonegarden..
						DAuthorization of Appropriations
 1151.Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated, there are authorized to be appropriated for each of fiscal years 2018 through 2022, $24,800,000,000 to implement this title and the amendments made by this title, of which—
 (1)$9,300,000,000 shall be used by the Department of Homeland Security to construct physical barriers pursuant to section 102 of the Illegal Immigration and Immigrant Responsibility Act of 1996, as amended by section 1111 of this division;
 (2)$1,000,000,000 shall be used by the Department to improve tactical infrastructure pursuant to such section 102, as amended by such section 1111;
 (3)$5,800,000,000 shall be used by the Department to carry out section 1112 of this division; (4)$200,000,000 shall be used by the Coast Guard for deployments of personnel and assets under paragraph (18) of section 1113(a) of this division; and
 (5)$8,500,000,000 shall be used by the Department to carry out section 1131 of this division. IIEmergency Port of Entry Personnel and Infrastructure Funding 2101.Ports of entry infrastructure (a)Additional ports of entry (1)AuthorityThe Administrator of General Services may, subject to section 3307 of title 40, United States Code, construct new ports of entry along the northern border and southern border at locations determined by the Secretary.
						(2)Consultation
 (A)Requirement to consultThe Secretary and the Administrator of General Services shall consult with the Secretary of State, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Transportation, and appropriate representatives of State and local governments, and Indian tribes, and property owners in the United States prior to determining a location for any new port of entry constructed pursuant to paragraph (1).
 (B)ConsiderationsThe purpose of the consultations required by subparagraph (A) shall be to minimize any negative impacts of constructing a new port of entry on the environment, culture, commerce, and quality of life of the communities and residents located near such new port.
 (b)Expansion and modernization of high-Priority southern border ports of entryNot later than September 30, 2021, the Administrator of General Services, subject to section 3307 of title 40, United States Code, and in coordination with the Secretary, shall expand or modernize high-priority ports of entry on the southern border, as determined by the Secretary, for the purposes of reducing wait times and enhancing security.
 (c)Port of entry prioritizationPrior to constructing any new ports of entry pursuant to subsection (a), the Administrator of General Services shall complete the expansion and modernization of ports of entry pursuant to subsection (b) to the extent practicable.
					(d)Notifications
 (1)Relating to new ports of entryNot later than 15 days after determining the location of any new port of entry for construction pursuant to subsection (a), the Secretary and the Administrator of General Services shall jointly notify the Members of Congress who represent the State or congressional district in which such new port of entry will be located, as well as the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on the Judiciary of the House of Representatives. Such notification shall include information relating to the location of such new port of entry, a description of the need for such new port of entry and associated anticipated benefits, a description of the consultations undertaken by the Secretary and the Administrator pursuant to paragraph (2) of such subsection, any actions that will be taken to minimize negative impacts of such new port of entry, and the anticipated time-line for construction and completion of such new port of entry.
 (2)Relating to expansion and modernization of ports of entryNot later than 180 days after enactment of this Act, the Secretary and the Administrator of General Services shall jointly notify the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on the Judiciary of the House of Representatives of the ports of entry on the southern border that are the subject of expansion or modernization pursuant to subsection (b) and the Secretary’s and Administrator’s plan for expanding or modernizing each such port of entry.
 (e)Rule of constructionNothing in this section may be construed as providing the Secretary new authority related to the construction, acquisition, or renovation of real property.
					2102.Secure communications
 (a)In generalThe Secretary shall ensure that each U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement officer or agent, if appropriate, is equipped with a secure radio or other two-way communication device, supported by system interoperability, that allows each such officer to communicate—
 (1)between ports of entry and inspection stations; and (2)with other Federal, State, tribal, and local law enforcement entities.
 (b)U.S. Border Patrol agentsThe Secretary shall ensure that each U.S. Border Patrol agent or officer assigned or required to patrol on foot, by horseback, or with a canine unit, in remote mission critical locations, and at border checkpoints, has a multi- or dual-band encrypted portable radio.
 (c)LTE capabilityIn carrying out subsection (b), the Secretary shall acquire radios or other devices with the option to be LTE-capable for deployment in areas where LTE enhances operations and is cost effective.
					2103.Border security deployment program
 (a)ExpansionNot later than September 30, 2021, the Secretary shall fully implement the Border Security Deployment Program of the U.S. Customs and Border Protection and expand the integrated surveillance and intrusion detection system at land ports of entry along the southern border and the northern border.
 (b)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $33,000,000 for fiscal year 2018 to carry out subsection (a).
					2104.Pilot and upgrade of license plate readers at ports of entry
 (a)UpgradeNot later than one year after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall upgrade all existing license plate readers on the northern and southern borders on incoming and outgoing vehicle lanes.
 (b)Pilot programNot later than 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall conduct a one-month pilot program on the southern border using license plate readers for one to two cargo lanes at the top three high-volume land ports of entry or checkpoints to determine their effectiveness in reducing cross-border wait times for commercial traffic and tractor-trailers.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall report to the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Finance of the Senate, and the Committee on Homeland Security, and Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives the results of the pilot program under subsection (b) and make recommendations for implementing use of such technology on the southern border.
 (d)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $125,000,000 for fiscal year 2018 to carry out subsection (a).
					2105.Non-intrusive inspection operational demonstration
 (a)In generalNot later than six months after the date of the enactment of this Act, the Commissioner shall establish a six-month operational demonstration to deploy a high-throughput non-intrusive passenger vehicle inspection system at not fewer than three land ports of entry along the United States-Mexico border with significant cross-border traffic. Such demonstration shall be located within the pre-primary traffic flow and should be scalable to span up to 26 contiguous in-bound traffic lanes without re-configuration of existing lanes.
 (b)ReportNot later than 90 days after the conclusion of the operational demonstration under subsection (a), the Commissioner shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report that describes the following:
 (1)The effects of such demonstration on legitimate travel and trade. (2)The effects of such demonstration on wait times, including processing times, for non-pedestrian traffic.
 (3)The effectiveness of such demonstration in combating terrorism and smuggling. 2106.Biometric exit data system (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 415 the following new section:
						
							416.Biometric entry-exit
 (a)EstablishmentThe Secretary shall— (1)not later than 180 days after the date of the enactment of this section, submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives an implementation plan to establish a biometric exit data system to complete the integrated biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including—
 (A)an integrated master schedule and cost estimate, including requirements and design, development, operational, and maintenance costs of such a system, that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (B)cost-effective staffing and personnel requirements of such a system that leverages existing resources of the Department that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (C)a consideration of training programs necessary to establish such a system that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (D)a consideration of how such a system will affect arrival and departure wait times that takes into account prior reports on such matter issued by the Government Accountability Office and the Department;
 (E)information received after consultation with private sector stakeholders, including the— (i)trucking industry;
 (ii)airport industry; (iii)airline industry;
 (iv)seaport industry; (v)travel industry; and
 (vi)biometric technology industry; (F)a consideration of how trusted traveler programs in existence as of the date of the enactment of this section may be impacted by, or incorporated into, such a system;
 (G)defined metrics of success and milestones; (H)identified risks and mitigation strategies to address such risks;
 (I)a consideration of how other countries have implemented a biometric exit data system; and (J)a list of statutory, regulatory, or administrative authorities, if any, needed to integrate such a system into the operations of the Transportation Security Administration; and
 (2)not later than two years after the date of the enactment of this section, establish a biometric exit data system at the—
 (A)15 United States airports that support the highest volume of international air travel, as determined by available Federal flight data;
 (B)10 United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and
 (C)15 United States land ports of entry that support the highest volume of vehicle, pedestrian, and cargo crossings, as determined by available Federal border crossing data.
										(b)Implementation
 (1)Pilot program at land ports of entry for non-pedestrian outbound trafficNot later than six months after the date of the enactment of this section, the Secretary, in collaboration with industry stakeholders, shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(2) on non-pedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern land border and at least one land port of entry on the northern land border. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following:
 (A)How a nationwide implementation of such biometric exit data system at land ports of entry shall be carried out.
 (B)The infrastructure required to carry out subparagraph (A). (C)The effects of such pilot program on legitimate travel and trade.
 (D)The effects of such pilot program on wait times, including processing times, for such non-pedestrian traffic.
 (E)The effects of such pilot program on combating terrorism. (F)The effects of such pilot program on identifying visa holders who violate the terms of their visas.
										(2)At land ports of entry for non-pedestrian outbound traffic
 (A)In generalNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of non-pedestrian outbound traffic.
 (B)ExtensionThe Secretary may extend for a single two-year period the date specified in subparagraph (A) if the Secretary certifies to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives that the 15 land ports of entry that support the highest volume of passenger vehicles, as determined by available Federal data, do not have the physical infrastructure or characteristics to install the systems necessary to implement a biometric exit data system.
 (3)At air and sea ports of entryNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all air and sea ports of entry.
 (4)At land ports of entry for pedestriansNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of pedestrians.
 (c)Effects on air, sea, and land transportationThe Secretary, in consultation with appropriate private sector stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of people or cargo in air, sea, or land transportation, while fulfilling the goals of improving counterterrorism efforts and identifying visa holders who violate the terms of their visas.
 (d)Termination of proceedingNotwithstanding any other provision of law, the Secretary shall, on the date of the enactment of this section, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure; United States Visitor and Immigrant Status Indicator Technology Program (US–VISIT), issued on April 24, 2008 (73 Fed. Reg. 22065).
 (e)Data-MatchingThe biometric exit data system established under this section shall— (1)match biometric information for an individual, regardless of nationality, citizenship, or immigration status, who is departing the United States against biometric data previously provided to the United States Government by such individual for the purposes of international travel;
 (2)leverage the infrastructure and databases of the current biometric entry and exit system established pursuant to section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) for the purpose described in paragraph (1); and
 (3)be interoperable with, and allow matching against, other Federal databases that— (A)store biometrics of known or suspected terrorists; and
 (B)identify visa holders who violate the terms of their visas. (f)Scope (1)In generalThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data at the time of departure for all categories of individuals who are required by the Secretary to provide biometric entry data.
 (2)Exception for certain other individualsThis section shall not apply in the case of an individual who exits and then enters the United States on a passenger vessel (as such term is defined in section 2101 of title 46, United States Code) the itinerary of which originates and terminates in the United States.
 (3)Exception for land ports of entryThis section shall not apply in the case of a United States or Canadian citizen who exits the United States through a land port of entry.
 (g)Collection of dataThe Secretary may not require any non-Federal person to collect biometric data, or contribute to the costs of collecting or administering the biometric exit data system established under this section, except through a mutual agreement.
 (h)Multi-Modal collectionIn carrying out subsections (a)(1) and (b), the Secretary shall make every effort to collect biometric data using multiple modes of biometrics.
 (i)FacilitiesAll facilities at which the biometric exit data system established under this section is implemented shall provide and maintain space for Federal use that is adequate to support biometric data collection and other inspection-related activity. For non-federally owned facilities, such space shall be provided and maintained at no cost to the Government. For all facilities at land ports of entry, such space requirements shall be coordinated with the Administrator of General Services.
 (j)Northern land borderIn the case of the northern land border, the requirements under subsections (a)(2)(C), (b)(2)(A), and (b)(4) may be achieved through the sharing of biometric data provided to U.S. Customs and Border Protection by the Canadian Border Services Agency pursuant to the 2011 Beyond the Border agreement.
 (k)Fair and open competitionThe Secretary shall procure goods and services to implement this section via fair and open competition in accordance with the Federal Acquisition Regulations.
 (l)Other biometric initiativesNothing in this section may be construed as limiting the authority of the Secretary to collect biometric information in circumstances other than as specified in this section.
 (m)Congressional reviewNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and Committee on the Judiciary of the House of Representatives reports and recommendations regarding the Science and Technology Directorate’s Air Entry and Exit Re-Engineering Program of the Department and the U.S. Customs and Border Protection entry and exit mobility program demonstrations.
 (n)Savings clauseNothing in this section shall prohibit the collection of user fees permitted by section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 415 the following new item:
						
							
								Sec. 416. Biometric entry-exit..
					2107.Sense of Congress on cooperation between agencies
 (a)FindingCongress finds that personnel constraints exist at land ports of entry with regard to sanitary and phytosanitary inspections for exported goods.
 (b)Sense of CongressIt is the sense of Congress that, in the best interest of cross-border trade and the agricultural community—
 (1)any lack of certified personnel for inspection purposes at ports of entry should be addressed by seeking cooperation between agencies and departments of the United States, whether in the form of a memorandum of understanding or through a certification process, whereby additional existing agents are authorized for additional hours to facilitate and expedite the flow of legitimate trade and commerce of perishable goods in a manner consistent with rules of the Department of Agriculture; and
 (2)cross designation should be available for personnel who will assist more than one agency or department of the United States at land ports of entry to facilitate and expedite the flow of increased legitimate trade and commerce.
 2108.Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $1,250,000,000 for each of fiscal years 2018 through 2022 to carry out this title, of which—
 (1)$2,000,000 shall be used by the Secretary for hiring additional Uniform Management Center support personnel, purchasing uniforms for CBP officers and agents, acquiring additional motor vehicles to support vehicle mounted surveillance systems, hiring additional motor vehicle program support personnel, and for contract support for customer service, vendor management, and operations management; and
 (2)$250,000,000 per year shall be used to implement the biometric exit data system described in section 416 of the Homeland Security Act of 2002, as added by section 2106 of this division.
 2109.DefinitionIn this title, the term Secretary means the Secretary of Homeland Security. IIIVisa Security and Integrity 3101.Visa security (a)Visa security units at high-Risk postsParagraph (1) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended—
 (1)by striking The Secretary and inserting the following:  (A)AuthorizationSubject to the minimum number specified in subparagraph (B), the Secretary; and
 (2)by adding at the end the following new subparagraph:  (B)Risk-based assignments (i)In generalIn carrying out subparagraph (A), the Secretary shall assign, in a risk-based manner, and considering the criteria described in clause (ii), employees of the Department to not fewer than 75 diplomatic and consular posts at which visas are issued.
 (ii)Criteria describedThe criteria referred to in clause (i) are the following: (I)The number of nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.
 (II)Information on the cooperation of such country with the counterterrorism efforts of the United States.
 (III)Information analyzing the presence, activity, or movement of terrorist organizations (as such term is defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) within or through such country.
 (IV)The number of formal objections based on derogatory information issued by the Visa Security Advisory Opinion Unit pursuant to paragraph (10) regarding nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located.
 (V)The adequacy of the border and immigration control of such country. (VI)Any other criteria the Secretary determines appropriate.
 (iii)Rule of constructionThe assignment of employees of the Department pursuant to this subparagraph is solely the authority of the Secretary and may not be altered or rejected by the Secretary of State..
 (b)Counterterror vetting and screeningParagraph (2) of section 428(e) of the Homeland Security Act of 2002 is amended— (1)by redesignating subparagraph (C) as subparagraph (D); and
 (2)by inserting after subparagraph (B) the following new subparagraph:  (C)Screen any such applications against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (c)Training and hiringSubparagraph (A) of section 428(e)(6) of the Homeland Security Act of 2002 is amended by— (1)striking The Secretary shall ensure, to the extent possible, that any employees and inserting The Secretary, acting through the Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement, shall provide training to any employees; and
 (2)striking shall be provided the necessary training. (d)Pre-Adjudicated visa security assistance and Visa Security Advisory Opinion UnitSubsection (e) of section 428 of the Homeland Security Act of 2002 is amended by adding at the end the following new paragraphs:
						
 (9)Remote pre-adjudicated visa security assistanceAt the visa-issuing posts at which employees of the Department are not assigned pursuant to paragraph (1), the Secretary shall, in a risk-based manner, assign employees of the Department to remotely perform the functions required under paragraph (2) at not fewer than 50 of such posts.
 (10)Visa Security Advisory Opinion UnitThe Secretary shall establish within U.S. Immigration and Customs Enforcement a Visa Security Advisory Opinion Unit to respond to requests from the Secretary of State to conduct a visa security review using information maintained by the Department on visa applicants, including terrorism association, criminal history, counter-proliferation, and other relevant factors, as determined by the Secretary..
 (e)DeadlinesThe requirements established under paragraphs (1) and (9) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as amended and added by this section, shall be implemented not later than three years after the date of the enactment of this Act.
					3102.Electronic passport screening and biometric matching
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by section 2106 of this division, is further amended by adding at the end the following new sections:
						
							420.Electronic passport screening and biometric matching
 (a)In generalNot later than one year after the date of the enactment of this section, the Commissioner of U.S. Customs and Border Protection shall—
 (1)screen electronic passports at airports of entry by reading each such passport’s embedded chip; and (2)to the greatest extent practicable, utilize facial recognition technology or other biometric technology, as determined by the Commissioner, to inspect travelers at United States airports of entry.
									(b)Applicability
 (1)Electronic passport screeningParagraph (1) of subsection (a) shall apply to passports belonging to individuals who are United States citizens, individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), and individuals who are nationals of any other foreign country that issues electronic passports.
 (2)Facial recognition matchingParagraph (2) of subsection (a) shall apply, at a minimum, to individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act.
 (c)Annual reportThe Commissioner of U.S. Customs and Border Protection, in collaboration with the Chief Privacy Officer of the Department, shall issue to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an annual report through fiscal year 2021 on the utilization of facial recognition technology and other biometric technology pursuant to subsection (a)(2). Each such report shall include information on the type of technology used at each airport of entry, the number of individuals who were subject to inspection using either of such technologies at each airport of entry, and within the group of individuals subject to such inspection at each airport, the number of those individuals who were United States citizens and legal permanent residents. Each such report shall provide information on the disposition of data collected during the year covered by such report, together with information on protocols for the management of collected biometric data, including timeframes and criteria for storing, erasing, destroying, or otherwise removing such data from databases utilized by the Department.
 420A.Continuous screening by U.S. Customs and Border ProtectionThe Commissioner of U.S. Customs and Border Protection shall, in a risk based manner, continuously screen individuals issued any visa, and individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), who are present, or are expected to arrive within 30 days, in the United States, against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new items:
						
							
								Sec. 420. Electronic passport screening and biometric matching.
								Sec. 420A. Continuous screening by U.S. Customs and Border Protection..
 3103.Reporting of visa overstaysSection 2 of Public Law 105–173 (8 U.S.C. 1376) is amended— (1)in subsection (a)—
 (A)by striking Attorney General and inserting Secretary of Homeland Security; and (B)by inserting before the period at the end the following: , and any additional information that the Secretary determines necessary for purposes of the report under subsection (b); and
 (2)by amending subsection (b) to read as follows:  (b)Annual ReportNot later than June 30, 2018, and not later than June 30 of each year thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report providing, for the preceding fiscal year, numerical estimates (including information on the methodology utilized to develop such numerical estimates) of—
 (1)for each country, the number of aliens from the country who are described in subsection (a), including—
 (A)the total number of such aliens within all classes of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); and
 (B)the number of such aliens within each of the classes of nonimmigrant aliens, as well as the number of such aliens within each of the subclasses of such classes of nonimmigrant aliens, as applicable;
 (2)for each country, the percentage of the total number of aliens from the country who were present in the United States and were admitted to the United States as nonimmigrants who are described in subsection (a);
 (3)the number of aliens described in subsection (a) who arrived by land at a port of entry into the United States;
 (4)the number of aliens described in subsection (a) who entered the United States using a border crossing identification card (as such term is defined in section 101(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(6))); and
 (5)the number of Canadian nationals who entered the United States without a visa whose authorized period of stay in the United States terminated during the previous fiscal year, but who remained in the United States..
 3104.Student and exchange visitor information system verificationNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure that the information collected under the program established under section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372) is available to officers of U.S. Customs and Border Protection for the purpose of conducting primary inspections of aliens seeking admission to the United States at each port of entry of the United States.
				3105.Social media review of visa applicants
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by sections 1115, 1124, and 1127 of this division, is further amended by adding at the end the following new sections:
						
							438.Social media screening
 (a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary shall, to the greatest extent practicable, and in a risk based manner and on an individualized basis, review the social media accounts of certain visa applicants who are citizens of, or who reside in, high-risk countries, as determined by the Secretary based on the criteria described in subsection (b).
 (b)High-Risk criteria describedIn determining whether a country is high-risk pursuant to subsection (a), the Secretary shall consider the following criteria:
 (1)The number of nationals of the country who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.
 (2)The level of cooperation of the country with the counter-terrorism efforts of the United States. (3)Any other criteria the Secretary determines appropriate.
 (c)CollaborationTo carry out the requirements of subsection (a), the Secretary may collaborate with— (1)the head of a national laboratory within the Department’s laboratory network with relevant expertise;
 (2)the head of a relevant university-based center within the Department’s centers of excellence network; and
 (3)the heads of other appropriate Federal agencies. 439.Open source screeningThe Secretary shall, to the greatest extent practicable, and in a risk based manner, review open source information of visa applicants..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this division is further amended by inserting after the item relating to section 437 the following new items:
						
							
								Sec. 438. Social media screening.
								Sec. 439. Open source screening..
					IVTransnational Criminal Organization Illicit Spotter Prevention and Elimination
 4101.Short titleThis title may be cited as the Transnational Criminal Organization Illicit Spotter Prevention and Elimination Act. 4102.Unlawfully hindering immigration, border, and customs controls (a)Bringing in and harboring of certain aliensSection 274(a) of the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended—
 (1)in subsection (a)(2), by striking brings to or attempts to and inserting the following: brings to or attempts or conspires to; and (2)by adding at the end the following:
							
 (5)In the case of a person who has brought aliens into the United States in violation of this subsection, the sentence otherwise provided for may be increased by up to 10 years if that person, at the time of the offense, used or carried a firearm or who, in furtherance of any such crime, possessed a firearm..
 (b)Aiding or assisting certain aliens To enter the United StatesSection 277 of the Immigration and Nationality Act (8 U.S.C. 1327) is amended— (1)by inserting after knowingly aids or assists the following: or attempts to aid or assist; and
 (2)by adding at the end the following: In the case of a person convicted of an offense under this section, the sentence otherwise provided for may be increased by up to 10 years if that person, at the time of the offense, used or carried a firearm or who, in furtherance of any such crime, possessed a firearm..
 (c)Destruction of United States border controlsSection 1361 of title 18, United States Code, is amended— (1)by striking If the damage and inserting the following:
							
 (1)Except as otherwise provided in this section, if the damage; and (2)by adding at the end the following:
							
 (2)If the injury or depredation was made or attempted against any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry or otherwise was intended to construct, excavate, or make any structure intended to defeat, circumvent, or evade any such fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry, by a fine under this title or imprisonment for not more than 15 years, or both.
 (3)If the injury or depredation was described under paragraph (2) and, in the commission of the offense, the offender used or carried a firearm or, in furtherance of any such offense, possessed a firearm, by a fine under this title or imprisonment for not more than 20 years, or both..
						DLawful Status for Certain Childhood Arrivals
 1101.DefinitionsIn this division: (1)In generalExcept as otherwise specifically provided, the terms used in this division have the meanings given such terms in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Contingent nonimmigrantThe term contingent nonimmigrant means an alien who is granted contingent nonimmigrant status under this division. (3)Educational institutionThe term educational institution means—
 (A)an institution that is described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) or is a proprietary institution of higher education (as defined in section 102(b) of such Act (20 U.S.C. 1002(b)));
 (B)an elementary, primary, or secondary school within the United States; or (C)an educational program assisting students either in obtaining a high school equivalency diploma, certificate, or its recognized equivalent under State law, or in passing a General Educational Development exam or other equivalent State-authorized exam or other applicable State requirements for high school equivalency.
 (4)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Homeland Security. (5)Sexual assault or harassmentThe term sexual assault or harassment means—
 (A)conduct engaged in by an alien 18 years of age or older, which consists of unwelcome sexual advances, requests for sexual favors, or other verbal or physical conduct of a sexual nature, and—
 (i)submission to such conduct is made either explicitly or implicitly a term or condition of an individual’s employment;
 (ii)submission to or rejection of such conduct by an individual is used as the basis for employment decisions affecting such individual; or
 (iii)such conduct has the purpose or effect of creating an intimidating, hostile, or offensive environment;
 (B)conduct constituting a criminal offense of rape, as described in section 101(a)(43)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(A));
 (C)conduct constituting a criminal offense of statutory rape, or any offense of a sexual nature involving a victim under the age of 18 years, as described in section 101(a)(43)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(A));
 (D)sexual conduct with a minor who is under 14 years of age, or with a minor under 16 years of age where the alien was at least 4 years older than the minor;
 (E)conduct punishable under section 2251 or 2251A (relating to the sexual exploitation of children and the selling or buying of children), or section 2252 or 2252A (relating to certain activities relating to material involving the sexual exploitation of minors or relating to material constituting or containing child pornography) of title 18, United States Code; or
 (F)conduct constituting the elements of any other Federal or State sexual offense requiring a defendant, if convicted, to register on a sexual offender registry (except that this provision shall not apply to convictions solely for urinating or defecating in public).
 (6)VictimThe term victim has the meaning given the term in section 503(e) of the Victims’ Rights and Restitution Act of 1990 (42 U.S.C. 10607(e)).
				1102.Contingent nonimmigrant status for certain aliens who entered the United States as minors
 (a)In generalNotwithstanding any other provision of law, the Secretary may grant contingent nonimmigrant status to an alien who—
 (1)meets the eligibility requirements set forth in subsection (b); (2)submits a completed application before the end of the period set forth in subsection (c)(2); and
 (3)has paid the fees required under subsection (c)(5). (b)Eligibility requirements (1)In generalAn alien is eligible for contingent nonimmigrant status if the alien establishes by clear and convincing evidence that the alien meets the requirements set forth in this subsection.
 (2)General requirementsThe requirements under this paragraph are that the alien— (A)is physically present in the United States on the date on which the alien submits an application for contingent nonimmigrant status;
 (B)was physically present in the United States on June 15, 2007; (C)was younger than 16 years of age on the date the alien initially entered the United States;
 (D)is a person of good moral character; (E)was under 31 years of age on June 15, 2012, and at the time of filing an application under subsection (c);
 (F)has maintained continuous physical presence in the United States from June 15, 2012, until the date on which the alien is granted contingent nonimmigrant status under this section;
 (G)had no lawful immigration status on June 15, 2012; (H)has requested the release to the Department of Homeland Security of all records regarding their being adjudicated delinquent in State or local juvenile court proceedings, and the Department has obtained all such records; and
 (I)possesses a valid Employment Authorization Document which authorizes the alien to work as of the date of the enactment of this Act, which was issued pursuant to the June 15, 2012, U.S. Department of Homeland Security Memorandum entitled, Exercising Prosecutorial Discretion With Respect to Individuals Who Came to the United States as Children.
						(3)Education requirement
 (A)In generalAn alien may not be granted contingent nonimmigrant status under this section unless the alien establishes by clear and convincing evidence that the alien—
 (i)is enrolled in, and is in regular full-time attendance at, an educational institution within the United States; or
 (ii)has acquired a diploma from a high school in the United States, has earned a General Educational Development certificate recognized under State law, or has earned a recognized high school equivalency certificate under applicable State law.
 (B)EvidenceAn alien shall demonstrate compliance with clause (i) or (ii) of subparagraph (A) by providing a valid certified transcript or diploma from the educational institution the alien is enrolled in or from which the alien has acquired a diploma or certificate.
 (4)Grounds for ineligibilityAn alien is ineligible for contingent nonimmigrant status if the Secretary determines that the alien—
 (A)has a conviction for— (i)an offense classified as a felony in the convicting jurisdiction;
 (ii)an aggravated felony; (iii)an offense classified as a misdemeanor in the convicting jurisdiction which involved—
 (I)domestic violence (as defined in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)));
 (II)child abuse or neglect (as defined in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)));
 (III)assault resulting in bodily injury (as such term is defined in section 2266 of title 18, United States Code);
 (IV)the violation of a protection order (as such term is defined in section 2266 of title 18, United States Code); or
 (V)driving while intoxicated or driving under the influence (as such terms are defined in section 164(a)(2) of title 23, United States Code);
 (iv)two or more misdemeanor convictions (excluding minor traffic offenses that did not involve driving while intoxicated or driving under the influence, or that did not subject any individual other than the alien to bodily injury); or
 (v)any offense under foreign law, except for a purely political offense, which, if the offense had been committed in the United States, would render the alien inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) or deportable under section 237(a) of such Act (8 U.S.C. 1227(a));
 (B)has been adjudicated delinquent in a State or local juvenile court proceeding for an offense equivalent to—
 (i)an offense relating to murder, manslaughter, homicide, rape (whether the victim was conscious or unconscious), statutory rape, or any offense of a sexual nature involving a victim under the age of 18 years, as described in section 101(a)(43)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(A));
 (ii)a crime of violence, as such term is defined in section 16 of title 18, United States Code; or (iii)an offense punishable under section 401 of the Controlled Substances Act (21 U.S.C. 841);
 (C)has a conviction for any other criminal offense, which regard to which the alien has not satisfied any civil legal judgements awarded to any victims (or family members of victims) of the crime;
 (D)is described in section 212(a)(2)(J) of the Immigration and Nationality Act (8 U.S.C. 1882(a)(2)(J)) (relating to aliens associated with criminal gangs);
 (E)has been charged with a felony or misdemeanor offense (excluding minor traffic offenses that did not involve driving while intoxicated or driving under the influence, or that did not subject any individual other than the alien to bodily injury), and the charge or charges are still pending;
 (F)is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), except that in determining an alien’s inadmissibility—
 (i)paragraphs (5), (7), and (9)(B) of such section shall not apply; and (ii)subparagraphs (A), (D), and (G) of paragraph (6), and paragraphs (9)(C)(i)(I) and (10)(B), of such section shall not apply, except in the case of the alien unlawfully entering the United States after June 15, 2007;
 (G)is deportable under section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)), except that in determining an alien’s deportability—
 (i)subparagraph (A) of section 237(a)(1) of such Act shall not apply with respect to grounds of inadmissibility that do not apply pursuant to subparagraph (C) of such section; and
 (ii)subparagraphs (B) through (D) of section 237(a)(1) and section 237(a)(3)(A) of such Act shall not apply;
 (H)was, on the date of the enactment of this Act— (i)an alien lawfully admitted for permanent residence;
 (ii)an alien admitted as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), or granted asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1157 and 1158); or
 (iii)an alien who, according to the records of the Secretary or the Secretary of State, is lawfully present in the United States in any nonimmigrant status (other than an alien considered to be a nonimmigrant solely due to the application of section 244(f)(4) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(4)) or the amendment made by section 702 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229)), notwithstanding any unauthorized employment or other violation of nonimmigrant status;
 (I)has failed to comply with the requirements of any removal order or voluntary departure agreement; (J)has been ordered removed in absentia pursuant to section 240(b)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(5)(A));
 (K)has failed or refused to attend or remain in attendance at a proceeding to determine the alien’s inadmissibility or deportability;
 (L)if over the age of 18, has failed to demonstrate that he or she is able to maintain himself or herself at an annual income that is not less than 125 percent of the Federal poverty level throughout the period of admission as a contingent nonimmigrant, unless the alien has demonstrated that the alien is enrolled in, and is in regular full-time attendance at, an educational institution within the United States;
 (M)is delinquent with respect to any Federal, State, or local income or property tax liability; (N)has failed to pay to the Treasury, in addition to any amounts owed, an amount equal to the aggregate value of any disbursements received by such alien for refunds described in section 1324(b)(2);
 (O)has income that would result in tax liability under section 1 of the Internal Revenue Code of 1986 and that was not reported to the Internal Revenue Service; or
 (P)has at any time engaged in sexual assault or harassment. (c)Application procedures (1)In generalAn alien may apply for contingent nonimmigrant status by submitting a completed application form via electronic filing to the Secretary during the application period set forth in paragraph (2), in accordance with the interim final rule made by the Secretary under section 1105.
 (2)Application periodThe Secretary may only accept applications for contingent nonimmigrant status from aliens in the United States during the 1-year period beginning on the date on which the interim final rule is published in the Federal Register pursuant to section 1105.
					(3)Application form
 (A)Required informationThe application form referred to in paragraph (1) shall collect such information as the Secretary determines to be necessary and appropriate in order to determine whether an alien meets the eligibility requirements set forth in subsection (b).
 (B)InterviewThe Secretary shall conduct an in-person interview of each applicant for contingent nonimmigrant status under this section as part of the determination as to whether the alien meets the eligibility requirements set forth in subsection (b).
 (4)Documentary requirementsAn application filed by an alien under this section shall include the following: (A)One or more of the following documents demonstrating the alien’s identity:
 (i)A passport (or national identity document) from the alien’s country of origin. (ii)A certified birth certificate along with photo identification.
 (iii)A State-issued identification card bearing the alien’s name and photograph. (iv)An Armed Forces identification card issued by the Department of Defense.
 (v)A Coast Guard identification card issued by the Department of Homeland Security. (B)A certified copy of the alien’s birth certificate or certified school transcript demonstrating that the alien satisfies the requirement of subsection (b)(2)(A)(iii) and (v).
 (C)A certified school transcript demonstrating that the alien satisfies the requirements of subsection (b)(2)(A)(ii) and (vi).
 (D)Immigration records from the Department of Homeland Security (demonstrating that the alien satisfies the requirements under subsection (b)(2)(A)(i), (ii), and (vi)).
						(5)Fees
						(A)Standard processing fee
 (i)In generalAliens applying for contingent nonimmigrant status under this section shall pay a processing fee to the Department of Homeland Security in an amount determined by the Secretary.
 (ii)Recovery of costsThe processing fee authorized under clause (i) shall be set at a level that is, at a minimum, sufficient to recover the full costs of processing the application, including any costs incurred—
 (I)to adjudicate the application; (II)to take and process biometrics;
 (III)to perform national security and criminal checks; (IV)to prevent and investigate fraud; and
 (V)to administer the collection of such fee. (iii)Deposit and use of processing feesFees collected under clause (i) shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)).
							(B)Border security fee
 (i)In generalAliens applying for contingent nonimmigrant status under this section shall pay a border security fee to the Department of Homeland Security in an amount of $1,000.
 (ii)Use of border security feesFees collected under clause (i) shall be available, to the extent provided in advance in appropriation Acts, to the Secretary of Homeland Security for the purposes of carrying out division C, and the amendments made by that division.
 (6)Aliens apprehended before or during the application periodIf an alien who is apprehended during the period beginning on the date of the enactment of this Act and ending on the last day of the application period described in paragraph (2) appears prima facie eligible for contingent nonimmigrant status, to the satisfaction of the Secretary, the Secretary—
 (A)shall provide the alien with a reasonable opportunity to file an application under this section during such application period; and
 (B)may not remove the individual until the Secretary has denied the application, unless the Secretary, in the Secretary’s sole and unreviewable discretion, determines that expeditious removal of the alien is in the national security, public safety, or foreign policy interests of the United States, or the Secretary will be required for constitutional reasons or court order to release the alien from detention.
						(7)Suspension of removal during application period
 (A)Aliens in removal proceedingsNotwithstanding any other provision of this division, if the Secretary determines that an alien, during the period beginning on the date of the enactment of this Act and ending on the last day of the application period described in subsection (c)(2), is in removal, deportation, or exclusion proceedings before the Executive Office for Immigration Review and is prima facie eligible for contingent nonimmigrant status under this section—
 (i)the Secretary shall provide the alien with the opportunity to file an application for such status; and
 (ii)upon motion by the alien and with the consent of the Secretary, the Executive Office for Immigration Review shall—
 (I)provide the alien a reasonable opportunity to apply for such status; and (II)if the alien applies within the time frame provided, suspend such proceedings until the Secretary has made a determination on the application.
 (B)Aliens ordered removedIf an alien who meets the eligibility requirements set forth in subsection (b) is present in the United States and has been ordered excluded, deported, or removed, or ordered to depart voluntarily from the United States pursuant to section 212(a)(6)(A)(i) or 237(a)(1)(B) or (C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(A)(i), 1227(a)(1)(B) or (C)), the Secretary shall provide the alien with the opportunity to file an application for contingent nonimmigrant status provided that the alien has not failed to comply with any order issued pursuant to section 239 or 240B of the Immigration and Nationality Act (8 U.S.C. 1229, 1229c).
 (C)Period pending adjudication of applicationDuring the period beginning on the date on which an alien applies for contingent nonimmigrant status under subsection (c) and ending on the date on which the Secretary makes a determination regarding such application, an otherwise removable alien may not be removed from the United States unless—
 (i)the Secretary makes a prima facie determination that such alien is, or has become, ineligible for contingent nonimmigrant status under subsection (b); or
 (ii)the Secretary, in the Secretary’s sole and unreviewable discretion, determines that removal of the alien is in the national security, public safety, or foreign policy interest of the United States.
							(8)Security and law enforcement clearances
 (A)Biometric and biographic dataThe Secretary may not grant contingent nonimmigrant status to an alien under this section unless such alien submits biometric and biographic data in accordance with procedures established by the Secretary.
 (B)Alternative proceduresThe Secretary may provide an alternative procedure for applicants who cannot provide the biometric data required under subparagraph (A) due to a physical impairment.
						(C)Clearances
 (i)Data collectionThe Secretary shall collect, from each alien applying for status under this section, biometric, biographic, and other data that the Secretary determines to be appropriate—
 (I)to conduct national security and law enforcement checks; and (II)to determine whether there are any factors that would render an alien ineligible for such status.
 (ii)Additional security screeningThe Secretary, in consultation with the Secretary of State and the heads of other agencies as appropriate, shall conduct an additional security screening upon determining, in the Secretary’s opinion based upon information related to national security, that an alien is or was a citizen or resident of a region or country known to pose a threat, or that contains groups or organizations that pose a threat, to the national security of the United States.
 (iii)PrerequisiteThe required clearances and screenings described in clauses (i)(I) and (ii) shall be completed before the alien may be granted contingent nonimmigrant status.
 (9)Duration of status and extensionThe initial period of contingent nonimmigrant status— (A)shall be 3 years unless revoked pursuant to subsection (e); and
 (B)may be extended for additional 3-year terms if— (i)the alien remains eligible for contingent nonimmigrant status under subsection (b);
 (ii)the alien again passes background checks equivalent to the background checks described in subsection (c)(9); and
 (iii)such status was not revoked by the Secretary for any reason. (d)Terms and conditions of contingent nonimmigrant status (1)Work authorizationThe Secretary shall grant employment authorization to an alien granted contingent nonimmigrant status who requests such authorization.
					(2)Travel outside the United States
 (A)In generalThe status of a contingent nonimmigrant who is absent from the United States without authorization shall be subject to revocation under subsection (e).
 (B)AuthorizationThe Secretary may authorize a contingent nonimmigrant to travel outside the United States and may grant the contingent nonimmigrant reentry provided that the contingent nonimmigrant—
 (i)was not absent from the United States for a period of more than 15 consecutive days, or 90 days in the aggregate during each 3-year period that the alien is in contingent nonimmigrant status, unless the contingent nonimmigrant’s failure to return was due to extenuating circumstances beyond the individual’s control; and
 (ii)is otherwise admissible to the United States, except as provided in subsection (b)(4)(F). (C)Clarification on admissionThe admission to the United States of a contingent nonimmigrant after such trips as described in subparagraph (B) shall not be considered an admission for the purposes of section 245(a) of the Immigration and Nationality Act (8 U.S.C. 1255(a)).
						(3)Ineligibility for health care subsidies and refundable tax credits
 (A)Health care subsidiesA contingent nonimmigrant— (i)is not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 and shall be subject to the rules applicable to individuals who are not lawfully present set forth in subsection (e) of such section; and
 (ii)shall be subject to the rules applicable to individuals who are not lawfully present set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(e)).
 (B)Refundable tax creditsA contingent nonimmigrant shall not be allowed any credit under sections 24 and 32 of the Internal Revenue Code of 1986.
 (4)Federal, State, and local public benefitsFor purposes of title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.), a contingent nonimmigrant shall not be considered a qualified alien under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
 (5)ClarificationAn alien granted contingent nonimmigrant status under this division shall not be considered to have been admitted to the United States for the purposes of section 245(a) of the Immigration and Nationality Act (8 U.S.C. 1255(a)).
					(e)Revocation
 (1)In generalThe Secretary shall revoke the status of a contingent nonimmigrant at any time if the alien— (A)no longer meets the eligibility requirements set forth in subsection (b);
 (B)knowingly uses documentation issued under this section for an unlawful or fraudulent purpose; or (C)was absent from the United States at any time without authorization after being granted contingent nonimmigrant status.
 (2)Additional evidenceIn determining whether to revoke an alien’s status under paragraph (1), the Secretary may require the alien—
 (A)to submit additional evidence; or (B)to appear for an in-person interview.
 (3)Invalidation of documentationIf an alien’s contingent nonimmigrant status is revoked under paragraph (1), any documentation issued by the Secretary to such alien under this section shall automatically be rendered invalid for any purpose except for departure from the United States.
					1103.Administrative and judicial review
 (a)Exclusive administrative reviewAdministrative review of a determination of an application for status, extension of status, or revocation of status under this division shall be conducted solely in accordance with this section.
				(b)Administrative appellate review
 (1)Establishment of administrative appellate authorityThe Secretary shall establish or designate an appellate authority to provide for a single level of administrative appellate review of a determination with respect to applications for status, extension of status, or revocation of status under this division.
					(2)Single appeal for each administrative decision
 (A)In generalAn alien in the United States whose application for status under this division has been denied or revoked may file with the Secretary not more than 1 appeal, pursuant to this subsection, of each decision to deny or revoke such status.
 (B)Notice of appealA notice of appeal filed under this subparagraph shall be filed not later than 30 calendar days after the date of service of the decision of denial or revocation.
 (3)Record for reviewAdministrative appellate review under this subsection shall be de novo and based only on— (A)the administrative record established at the time of the determination on the application; and
 (B)any additional newly discovered or previously unavailable evidence. (c)Judicial review (1)Applicable provisionsJudicial review of an administratively final denial or revocation of, or failure to extend, an application for status under this division shall be governed only by chapter 158 of title 28, except as provided in paragraphs (2) and (3) of this subsection, and except that a court may not order the taking of additional evidence under section 2347(c) of such chapter.
 (2)Single appeal for each administrative decisionAn alien in the United States whose application for status under this division has been denied, revoked, or failed to be extended, may file not more than 1 appeal, pursuant to this subsection, of each decision to deny or revoke such status.
					(3)Limitation on civil actions
 (A)Class actionsNo court may certify a class under Rule 23 of the Federal Rules of Civil Procedure in any civil action filed after the date of the enactment of this Act pertaining to the administration or enforcement of the application for status under this division.
 (B)Requirements for an order granting prospective relief against the governmentIf a court determines that prospective relief should be ordered against the Government in any civil action pertaining to the administration or enforcement of the application for status under this division, the court shall—
 (i)limit the relief to the minimum necessary to correct the violation of law; (ii)adopt the least intrusive means to correct the violation of law;
 (iii)minimize, to the greatest extent practicable, the adverse impact on national security, border security, immigration administration and enforcement, and public safety;
 (iv)provide for the expiration of the relief on a specific date, which allows for the minimum practical time needed to remedy the violation; and
 (v)limit the relief to the case at issue and shall not extend any prospective relief to include any other application for status under this division pending before the Secretary or in a Federal court (whether in the same or another jurisdiction).
							1104.Penalties and signature requirements
 (a)Penalties for false statements in applicationsWhoever files an initial or renewal application for contingent nonimmigrant status under this division and knowingly and willfully falsifies, misrepresents, conceals, or covers up a material fact or makes any false, fictitious, or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry, shall be fined in accordance with title 18, United States Code, or imprisoned not more than 5 years, or both.
 (b)Signature requirementsAn applicant under this division shall sign their application, and the signature shall be an original signature. A parent or legal guardian may sign for a child or for an applicant whose physical or developmental disability or mental impairment prevents the applicant from being competent to sign. In such a case, the filing shall include evidence of parentage or legal guardianship.
 1105.RulemakingNot later than 1 year after the date of the enactment of this Act, the Secretary shall issue interim final regulations to implement this division, which shall take effect immediately upon publication in the Federal Register.
 1106.Statutory constructionExcept as specifically provided, nothing in this division may be construed to create any substantive or procedural right or benefit that is legally enforceable by any party against the United States or its agencies or officers or any other person.
			